Name: Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1493Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine Official Journal L 179 , 14/07/1999 P. 0001 - 0084COUNCIL REGULATION (EC) No 1493/1999of 17 May 1999on the common organisation of the market in wineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),Whereas:(1) the operation and development of the common market in agricultural products should be accompanied by the establishment of a common agricultural policy to include in particular a common organisation of agricultural markets which may take various forms depending on the product;(2) the aim of the common agricultural policy is to attain the objectives set out in Article 33 of the Treaty and in particular, in the wine sector, to stabilise markets and ensure a fair standard of living for the agricultural community concerned; these objectives may be attained by adjusting resources to needs, in particular through the pursuit of a policy for the adaptation of wine-growing potential and a quality policy;(3) the existing framework of the common organisation of the market in wine was established by Regulation (CEE) No 822/87(5), as last amended by Regulation (EC) No 1627/98(6); in the light of experience it would be appropriate to replace it in order to address the current situation in the wine sector, which is typified by the fact that, while structural surpluses are less frequent, surpluses on a multiannual basis are still possible, however, in particular owing to the sector's inherent potential for dramatic fluctuations in production from one harvest to the next;(4) the implementation of the Uruguay Round agreements in 1995 has resulted both in a more open Community market in which traditional intervention measures have now lost much of their potential impact, and in less scope for subsidised exports, which means that Community producers need to improve their competitive performance; the majority of exports are already being effected without subsidy;(5) the most significant market problem currently facing certain parts of the Community wine sector is their limited ability to adapt sufficiently rapidly to competitive changes on both the internal and external market; the existing common organisation of the market has failed to offer solutions for wine-growing areas where production is clearly unable to find a remunerative market; there has been insufficient flexibility for those areas with expanding markets to allow scope for development;(6) in 1994 the Commission presented a proposal for the reform of the common organisation of the market in wine which was not, however, adopted; the market situation has changed since that proposal was made;(7) there should therefore be a reform of the common organisation of the market in wine to guarantee the necessary flexibility to adapt smoothly to new developments with the following broad aims: maintaining improved balance between supply and demand on the Community market; enabling the sector to become more competitive in the longer term; eliminating the availablility of intervention as an artificial outlet for surplus production; supporting the wine market and hence facilitating the continuation of supplies of wine distillates to those parts of the potable alcohol sector which traditionally use that alcohol; accommodating regional diversity; and formalising the potential role of producer organisations and sectoral organisations;(8) Regulation (EEC) No 822/87 was supplemented and implemented by Regulations (EEC) No 346/79(7), (EEC) No 351/79(8), as last amended by Regulation (EEC) No 1029/91(9), (EEC) No 460/79(10), as last amended by Regulation (EEC) No 3805/85(11), (EEC) No 465/80(12), as last amended by Regulation (EEC) No 1597/83(13), (EEC) No 457/80(14), (EEC) No 458/80(15), as last amended by Regulation (EEC) No 596/91(16), (EEC) No 1873/84(17), as last amended by Regulation (EC) No 2612/97(18), (EEC) No 895/85(19), as last amended by Regulation (EEC) No 3768/85(20), (EEC) No 823/87(21), as last amended by Regulation (EC) No1426/96(22), (EEC) No 1442/88(23), as last amended by Regulation (EC) No 859/199(24), (EEC) No 3877/88(25), (EEC) No 4252/88(26), as last amended by Regulation (EC) No 1629/98(27), (EEC) No 2046/89(28), as last amended by Regulation (EC) No 2468/96(29), (EEC) No 2048/89(30), (EEC) No 2389/89(31), as last amended by Regulation (EC) No 2088/97(32), (EEC) No 2390/89(33), as last amended by Regulation (EC) No 2611/97(34), (EEC) No 2391/89(35), (EEC) No 2392/89(36), as last amended by Regulation (EC) No 1427/96(37), (EEC) No 3677/89(38), as last amended by Regulation (EC) No 2796/94(39), (EEC) No 3895/91(40), (EEC) No 2332/92(41), as last amended by Regulation (EC) No 1692/98 and (EEC) No 2333/92(42), as last amended by Regulation (EC) No 1429/96(43); those Regulations have been substantially amended several times; since further amendments are to be made, they should be recast in the interest of clarity, in a single text;(9) Regulation (EEC) No 822/87 made provision for the Council to lay down general rules for its application; this created a complex structure of layers of legislation; the aforementioned Regulations contained a large amount of technical detail which required frequent amendment; this Regulation should therefore, in general, contain all the necessary guidance for its application; the Council should confer all necessary implementing powers on the Commission in accordance with Article 211 of the Treaty;(10) the rules governing the common organisation of the market in wine are extremely complex; in some cases they do not take sufficient account of regional diversity; as far as possible the rules should therefore be simplified and policy developed and implemented as close as possible to the producer within a Community framework;(11) to capitalise on and consolidate the improved market balance, and to better align supply on demand for different types of product, there should be a framework of measures on the management of wine-growing potential, to include restrictions on planting in the medium term, premiums for the permanent abandonment of wine-growing and support for the restructuring and conversion of vineyards;(12) structural measures not directly related to the production of wine should fall within the scope of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repeating certain Regulations(44); measures related to promotion make an important contribution to the sector's competitive performance and notably the promotion of Community wine on third-country markets should be stimulated; however, in order to ensure consistency with the general promotion policy of the Community, measures related to the wine sector should fall within the scope of horizontal rules on this matter; for this purpose, the Commission has submitted a proposal for a Regulation on measures to promote and provide information on agricultural products in third countries(45);(13) market balance has improved, albeit in a relatively slow and difficult manner; whereas the existing restrictions on planting have shown themselves to be the essential component in this achievement; in the light of experience it does not seem possible to use any other measures to capitalise on and consolidate the improved market balance; it therefore seems necessary to control the use of producers' property in this manner in accordance with the general interest;(14) existing restrictions on planting should therefore remain in place for a period limited in the medium term so as to allow the full range of structural measures to take effect, and thus any planting of vines for wine production should be prohibited until 31 July 2010 unless otherwise permitted under this Regulation;(15) the existing permission for new planting of areas intended for graft nurseries, land consolidation and compulsory purchase as well as wine-growing experiments has shown itself not to unduly disturb the wine market and should therefore be continued subject to the necessary controls; for similar reasons, it should also be possible to plant vines, the production of which is intended for consumption by the wine-grower's family;(16) the existing permission for new planting to produce a quality wine produced in specified regions (quality wine psr) and table wine described by reference to a geographical indications has proved to be a useful component of the quality policy which is designed to better align supply on demand; however, once a reserve system of planting rights is fully functional, this latter system should fulfil this objective; the existing permission should therefore be continued, subject to the necessary checks, for a transitional period until 31 July 2003, by which time the reserve system should be fully functional;(17) the existing permission to replant vines is necessary to allow the normal renewal of exhausted vineyards; the existing system should therefore be maintained subject to the necessary checks; for greater flexibility the system should also permit, subject to the necessary checks, the acquisition and use of replanting rights before the related grubbing-up takes place; replanting rights acquired under prior Community or national legislation should be respected; furthermore, it should be possible to transfer replanting rights to another holding, subject to strict controls, provided that this transfer is in pursuit of quality or conerns the areas intended for graft nurseries or is connected with the transfer of part of the holding; in order to ensure the smooth running of the common organisation of the market, these transfers should be maintained within the same Member State;(18) in order to improve the management of wine-growing potential and to promote the efficient use of planting rights and thus to further mitigate the effect of the restrictions on planting, a system of national or regional reserves should be set up:(19) Member States should be given broad discretion in the management of the reserves, subject to the necessary controls, so as to permit them to better align the use of the rights to plant such reserves on local needs; this should include the opportunity to purchase planting rights, to fund the reserve and to sell planting rights from the reserve; to this end, Member States should be allowed not to apply the reserve system, provided that they can prove that they already have an efficient system of managing planting rights;(20) the grant of specific benefits to young wine producers may facilitate not only their establishment but also the structural adjustment of their holdings after their initial establishment; such producers should therefore be eligible for the grant of rights from the reserves free of charge;(21) to ensure that resources are used in the most efficient manner and to better align supply on demand, planting rights should be used by their holders within a reasonable time, or failing that, should be allocated or reallocated to the reserves; rights allocated to the reserves should be granted within a reasonable time for the same reasons;(22) in the light of the improved market balance and the expanding world market, there may be justification for increasing planting rights which should be allocated to the Member States concerned and, in part, to a Community reserve for allocation which is dependent on additional market demand; this increase should be reduced by the extent to which new planting rights have been authorised for quality wines psr and table wines designated with a geographical indication;(23) notwithstanding the existing restrictions on planting, areas have been planted in breach of those restrictions; the existing sanctions, which are designed to ensure that the products of such areas do not disrupt the wine market, have proved to be difficult to enforce; areas planted illegally should therefore be grubbed up; this requirement should be imposed in respect of all illegal planting which takes place after the proposal for this Regulation has been published, from which time producers should have been aware of the proposal to introduce the requirement;(24) without prejudice to any existing national measures, for reasons of legal certainty it is not possible to impose at Community level the grubbing-up requirement on areas planted in breach of restrictions before the proposal for this Regulation has been published; for better control of wine-growing potential, during a fixed period Member States should therefore be able to regularise the position of such areas, subject to the necessary controls; a different treatment may be provided for as far as regularisation is concerned, depending on the details of the planting in question, in particular where such planting is liable to lead to an increase in production; the producer involved may be subject to appropriate administrative penalties should such a risk occur;(25) Member States should be able to take account of local conditions and therefore be able to impose stricter rules in respect of new planting, replanting and grafting-on, where necessary;(26) there are wine-growing areas whose production is not aligned on demand; to encourage a better alignment of the sector as a whole, the permanent abandonment of wine-growing in such areas should be encouraged; a premium should therefore be granted to this end; the management of such a premium should be left to Member States to administer, whithin a Community framework and subject to the necessary controls, so as better to target the premium on the regions concerned; in particular Member States should therefore be able to designate the regions concerned and set the levels of the premium, using objective criteria and whitin an overall ceiling;(27) production in those Member States whose wine production is below 25000 hectolitres per year does not seriously affect the market balance; those Member States should therefore be exempt from the restrictions on planting but should not have access to the premium for permanent abandonment of wine-growing;(28) there are other wine-growing areas where production is not aligned on demand, but where production could be better aligned through restructuring of vineyards by varietal conversion, relocation of vineyards or improvement of vineyard management techniques; there should therefore be support to this end subject to the necessary controls;(29) to ensure that such restructuring and conversion are carried out in a controlled fashion, they should be planned; plans should be drawn up at a level as close as possible to the producer to ensure that regional diversity is taken into account; nevertheless, in order to ensure that the plans are in conformity with Community law, Member States should remain responsible in the last resort for those plans;(30) restructuring and conversion have two main financial impacts on the producer, namely loss of earnings during the period of conversion and the costs of implementing those measures; the support should therefore cover both of these impacts; in the restructuring process there is a place for additional national measures within specified limits;(31) it is desirable for a better management of wine-growing potential for an inventory of such potential to be compiled at Member State or at regional level; to encourage Member States to compile the inventory, access to the regularisation of unlawfully planted areas, the increase in planting rights and support for restructuring and conversion should be limited to those who have compiled the inventory; in the case of regional inventories, those regions which compiled the inventory should not be excluded from eligibility for the restructuring and conversion measures because other regions have not compiled an inventory; however, all the regional inventories must be completed by 31 December 2001;(32) the classification of vine varieties for wine production is a task best carried out as close as possible to the producer; Member States should therefore take over this task from the Community;(33) Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register(46), as last amended by Regulation (EC) No 1631/98(47), should remain in force to enable those Member States who are still in the process of compiling it to complete the task; however, provision should be made for its subsequent amendment or repeal;(34) in order to preserve market balance, provision should be made for aid for the private storage of table wine and types of grape must; the measure should be as flexible and responsive to market movements as possible; to this end, it should therefore be possible in particular to terminate its application at short notice;(35) in order to eliminate the availability of intervention as an artificial outlet for surplus production there should be changes to the distillation system; there should therefore be the following forms of distillation: compulsory distillation of by-products of wine-making, compulsory distillation of wine produced from grapes not classified solely as wine grape varieties, a distillation measure to support the wine market by promoting continuity of supplies of wine distillates in parts of the potable alcohol sector which traditionally use that alcohol, and a crisis distillation measure; other forms of distillation should be abandoned; these measures should be as flexible as possible to respond to market needs and specific regional conditions;(36) in view of the poor quality of wine obtained from overpressing, this practice should be prohibited and provision should be made, in order to prevent it, for the compulsory distillation of marc and lees; however, derogations from this obligation may be envisaged in order to take account of conditions of production in certain wine-growing regions; in addition, since the production and market structures in wine-growing zone A and in the German part of wine-growing zone B are able to ensure that the aims of the measure are achieved, producers in these regions should not be obliged to distill by-products of wine-making but to withdraw such by-products under supervision;(37) the production of wine obtained from grapes not classified solely as wine-grapes varieties should be directed in the first instance towards traditional uses in the spirits sector and other traditional outlets; provisions should be made for the compulsory distillation of such wine produced in excess of the normal quantities directed towards such uses;(38) certain parts of the potable alcohol sector constitute an important traditional outlet for wine distillates and other wine-based products; there should therefore be Community support for distillation of table wine and wine suitable for yielding table wine to supply this market, in the form of a primary aid paid for distillation of such wines and a secondary aid for storage of the resulting distillate;(39) in order to deal with exceptional cases of market disturbance and serious quality problems, there should be a crisis distillation measure; the level and format of aid should be determined by the Commission to take account of specific situations, including cases where a noticeable fall in the market price for a category of wine has been noted; the measure should be voluntary for producers; if this measure is applied for three years in succession in respect of a particular category of wine (in a particular zone), the Commission should submit to the European Parliament and the Council a report and, where appropriate, proposals;(40) the disposal of alcohol obtained by distillation should be carried out in such a manner as to afford greater transparency and control and to avoid disturbance of traditional markets for alcohol;(41) the increase in the natural alcoholic strength by volume is not at present carried out under the same economic conditions by all Community producers on account of the various oenological practices allowed by this Regulation; in order to eliminate such discrimination, encouragement should be given to the use of vine products for enrichment, thereby increasing their outlets and helping to avoid wine surpluses; in order to achieve this, the prices of the various products for enrichment should be aligned; this result may be achieved by means of a system of aid for concentrated grape must and rectified concentrated grape must coming from certain regions and used for enrichment;(42) it remains necessary, in order to achieve a more stable balance between production and use, to increase the use of vine products; intervention appears to be justified further back than table wine production, by encouraging the use of must for certain purposes other than wine-making by means of aid to ensure that Community wine products may maintain their traditional market outlets; the measure should be applied so as to avoid distortions of competition, taking into account traditional production methods;(43) producers who have not fulfilled their obligations under compulsory distillation measures should not be allowed to benefit from any other intervention measures;(44) provision should also be made for possible measures in the case of high prices on the Community market;(45) given the special features of the market in wine, the formation of producers' organisations is likely to contribute to the attainment of the objectives of the common organisation of the market; Member States may recognise such organisations; the latter must be formed on a voluntary basis and must prove their utility through the scope and efficiency of the services offered by producer organisations to their members;(46) in order to improve the operation of the market for quality wines psr and table wines with a geographical indication, Member States should be able to implement decisions taken by sectoral organisations; the scope of such decisions should exclude certain concerted practices; the Commission should ensure that such decisions conform with Community law; the sectoral organisations should perform certain tasks, taking into account consumers' interests;(47) for health reasons and in pursuit of quality, authorised oenological processes and practices should be laid down at Community level, these being the only ones permitted for use in the manufacture of products covered by this Regulation; for similar reasons, only wine grape varieties should be used to produce wines for human consumption;(48) in view of the fact that production conditions, in particular soil, terrain and climate, vary considerably from one Community wine-growing area to another, it is essential that such variations are taken into account with regard to oenological practices and processes; for reasons of simplicity and to facilitate the modifications based on experience and technological progress, certain technical limits and conditions connected with these practices and processes should be defined in the detailed rules of implementation; nevertheless, the limits concerning the levels of sulphur dioxide, sorbic acid and potassium sorbate should be laid down in this Regulation in view of their importance for health;(49) provision should be made for authorised methods of analysis for wine-sector products;(50) the description, designation and presentation of products covered by this Regulation can have significant effects on their marketability; this Regulation should therefore lay down rules in this connection which take into account the legitimate interests of consumers and producers and promote the smooth operation of the internal market and the production of quality products; the fundamental principles of these rules should provide for the obligatory use of certain terms so as to identify the product and provide consumers with certain important items of information and the optional use of other information on the basis of Community rules or subject to rules concerning the prevention of fraudulent practices;(51) the rules concerning in particular designation should include provisions on the prevention of fraudulent practices, penalties at Community level to be applied in the event of improper labelling, use of languages, in particular when different alphabets are involved, and the use of brand names, especially when these could cause confusion amongst consumers;(52) in view of the differences between products covered by this Regulation and their markets, and the expectations of consumers and traditional practices, the rules should be differentiated according to the products concerned, in particular as far as sparkling wine is concerned and according to their origin;(53) rules should also be applied to the labelling of imported products, in particular to clarify their origin and to avoid any confusion with Community products;(54) the right to use geographical indications and other traditional terms is a valuable one; the rules should therefore govern this right and provide for protection for these terms; to promote fair competition and so as not to mislead consumers, this protection may need to affect products not covered by this Regulation, including those not found in Annex I to the Treaty;(55) bearing in mind the interests of consumers and the desirability of obtaining equivalent treatment for quality wine psr in third countries, provisions should be made so that reciprocal arrangements can be established whereby wines imported for direct human consumption and bearing a geographical description and marketed in the Community may enjoy these protection and control arrangements;(56) in order to take account of the obligations arising, in particular, from Articles 23 and 24 of the Agreement on Trade-Related Aspects of Intellectual Property Righs, which forms an integral part of the Agreement establishing the World Trade Organisation approved by Decision 94/800/EC(48), provision should be made for the parties concerned to prevent, under certain conditions, the unlawful use of geographical designations protected by a third-country member of the WTO;(57) the development of a policy of encouraging quality production in agriculture and especially in wine growing is bound to contribute to the improvement of conditions on the market and, as result, to an increase in outlets; the adoption of additional common rules which concern the production and control of quality wines psr falls within the framework of this policy and can contribute towards the attainment of those objectives;(58) in order to maintain a minimum quality standard for quality wines psr, to avoid an uncontrollable expansion in the production of such wines, and to harmonise the provisions of the Member States so as to establish conditions of fair competition in the Community, a framework of Community rules should be adopted, governing the production and control of quality wines psr, with which the specific provisions adopted by the Member States will have to comply;(59) taking into account traditional conditions of production, the nature and scope of the factors which enable each of the quality wines psr to be distinguished must be listed and defined; a common move to harmonise quality requirements should nevertheless be made; these factors should be: the demarcation of the area of production, vine varieties, cultivation methods, wine-making methods, minimum natural alcoholic strength by volume, yield per hectare and analysis and assessment of organoleptic characteristics; particular rules should be laid down for quality liqueur wines psr and quality sparkling wines psr given the particular nature of those products;(60) experience has shown the need to draw up precise rules for reclassifying quality wines psr as table wines and to specify the cases in which the producer has the option of not requesting that a product appearing in his harvest or production declaration as a product suitable for yielding a quality wine psr be classified as a quality wine psr;(61) in order to preserve the particular quality characteristics of quality wines psr, Member States should be allowed to apply additional or more stringent rules governing the production and movement of quality wines psr, in accordance with fair and traditional practices;(62) the creation of a single Community market for wine involves the introduction of a single trading system at the external frontiers of the Community; a trading system including import duties and export refunds, in addition to the external market measures, should, in principle, stabilise the Community market; the trading system should be based on the undertakings accepted under the Uruguay Round of multilateral trade negotiations;(63) in order to monitor the volume of trade in wine with third countries, provision should be made for a system of import and export licences for certain products, which includes the lodging of a security to guarantee that the transactions for which such licences are granted are effected;(64) in order to prevent or counteract adverse effects on the Community market which could result from imports of certain agricultural products, imports of one or more such products should be subject to payment of an additional import duty, if certain conditions are fulfilled;(65) it is appropriate, under certain conditions, to confer on the Commission the power to open and administer tariff quotas resulting from international agreements concluded in accordance with the Treaty or from other acts of the Council;(66) provisions for granting a refund on exports to third countries, based on the difference between prices within the Community and on the world market, and falling within the WTO Agreement on Agriculture(49), should serve to safeguard Community participation in international trade in wine; these refunds should be subject to limits in terms of quantity and value;(67) compliance with the value limits should, when refunds are fixed, be ensured through the monitoring of payments under the rules relating to the European Agricultural Guidance and Guarantee Fund; monitoring can be facilitated by the compulsory advance fixing of refunds, while allowing the possibility, in the case of differentiated refunds, of changing the specified destination within a geographical area to which a single refund rate applies; in the case of a change of destination, the refund applicable to the actual destination should be paid, with a ceiling on the amount applicable to the destination fixed in advance;(68) ensuring compliance with the quantity limits calls for the introduction of a reliable and effective system of monitoring; to that end, the granting of refunds should be made subject to an export licence; refunds should be granted up to the limits available, depending on the particular situation of each product concerned; exceptions to that rule should only be permitted in the case of food-aid operations, which are exempt from any limit; monitoring of the quantities exported with refunds during the marketing years as referred to in the WTO Agreement on Agriculture should be carried out on the basis of export licences issued for each marketing year;(69) in addition to the system described above, and to the extent necessary for its proper working, provision should be made for regulation or, when the situation on the market so requires, prohibiting the use of inward-processing arrangements;(70) the customs duty system makes it possible to dispense with all other protective measures at the external frontiers of the Community; however, the internal market and duty mechanism could, in exceptional circumstances, prove defective; in such cases, so as not to leave the Community market without defence against any disturbances which may arise therefrom, the Community should be able to take all necessary measures without delay; those measures should be in accordance with the obligations derived from the relevant WTO agreements;(71) products imported from third countries should be subject to rules on certain product specifications which ensure a measure of balance with Community definitions of wines; they should also comply with any rules laid down in their country of origin and be accompanied by an analysis report in appropriate circumstances;(72) it should be provided that all the products covered by this Regulation should be furnished with an accompanying document when circulating within the Community;(73) the establishment of a single market would be jeopardised by the granting of certain aids; the provisions of the Treaty which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market should therefore apply in the common market organisation for wine; the provisions on premiums for the permanent abandonment of wine-growing should not of themselves preclude the granting of national aid for the same ends;(74) given the necessary complexity of the rules in the wine sector, Member States' authorities should be responsible for ensuring compliance; the Commission should itself be able to monitor and ensure such compliance through its own inspectors collaborating with Member States' authorities;(75) it is necessary that, as the common market in wine develops, the Member States and the Commission should keep each other supplied with the information necessary for applying this Regulation; producers of grapes for wine-making, must and wine should make a harvest declaration since this information is necessary; Member States should be able to request further information from producers; the Commission should be permitted to use external assistance when assessing any data;(76) in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close cooperation between Member States and the Commission within a management committee;(77) expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation should be financed by the Community in accordance with Council Regulation (EC) No 1258/1999 on the financing of the common agricultural policy(50);(78) the common organisation of the market in wine should take appropriate account, at the same time, of the objectives set out in Articles 33 and 131 of the Treaty;(79) the common organisation of the market in wine should also be applied in the light of the agreements concluded under Article 300(2) of the Treaty, in particular those forming a part of the Agreement establishing the World Trade Organisation, notably that on technical barriers to trade;(51)(80) the change from the arrangements in Regulation (EC) No 822/87 and the other Regulations in the wine sector to those in this Regulation could give rise to difficulties which are not dealt with in this Regulation; in order to deal with that eventuality, provision should be made for the Commission to adopt the necessary transitional measures; the Commission should also be authorised to solve specific practical problems,HAS ADOPTED THIS REGULATION:TITLE ISCOPEArticle 11. The common organisation of the market in wine shall comprise rules governing wine-production potential, market mechanisms, producer organisations and sectoral organisations, oenological practices and processes, description, designation, presentation and protection, quality wine psr, and trade with third countries.2. It shall apply to the following products:>TABLE>3. Definitions of the terms used in this Regulation for products shall be set out in Annex I, terms concerning alcoholic strengths in Annex II and wine-growing zones in Annex III. Detailed rules for the implementation of those Annexes may be adopted in accordance with the procedure laid down in Article 75.4. The wine production year for the products covered by this Regulation (hereinafter referred to as the "wine year") shall begin on 1 August each year and end on 31 July of the following year.TITLE IIPRODUCTION POTENTIALCHAPTER IPLANTING OF VINESArticle 21. Planting with vines of wine grape varieties classified pursuant to Article 19(1) shall be prohibited until 31 July 2010 unless carried out pursuant to:(a) a new planting right, as referred to in Article 3;(b) a replanting right, as referred to in Article 4; or(c) a planting right granted from a reserve, as referred to in Article 5 or in Article 6(1) in the case of the application of Article 5(8).Until the same date, grafting of wine grape varieties on to varieties other than wine grape varieties shall also be prohibited.2. Grapes obtained from areas:(a) where vines have been planted before 1 September 1998, and(b) whose production, according to Articles 6(3) or 7(4) of Regulation (EEC) No 822/87, could only be disposed of by distillation,may not be used for producing wine which is to be marketed. Products made from such grapes may be put into circulation only for the purposes of distillation. However, these products may not be used in the preparation of alcohol having an actual alcoholic strength by volume of 80 % vol or less.3. Where a Member State has compiled the inventory of wine production potential in accordance with Article 16, it may derogate from paragraph 2 of this Article. Such a derogation shall be granted by 31 July 2002 and shall involve permission being granted for the areas concerned to produce wine which is to be marketed.The derogation shall be granted:(a) where the producer concerned had previously grubbed up other vines on an equivalent area in terms of pure crop except in cases where the grower concerned has received a premium for grubbing-up under Community or national legislation in respect of the area concerned; and/or(b) by permitting the use of replanting rights where a producer has obtained them within a period to be fixed subsequent to the planting of the area concerned; Member States may also use the newly created planting rights for this purpose under Article 6(1); and/or(c) where the Member State can prove (to the satisfaction of the Commission) that it has unclaimed replanting rights which would still be valid if they had been applied for; such rights may be used and reallocated to producers for an area equivalent in pure crop; and/or(d) where the producer concerned had undertaken to grub up an area equivalent in terms of pure crop, within a period of three years, where that area has been entered in the Vineyard Register of the Member State concerned.4. Where paragraph 3(a) or (c) is applied, Member States shall impose an appropriate administrative penalty on the producers concerned.5. Paragraph 3(c) may only be used in respect of an area no greater than the limit of 1,2 % of the area under vines.6. Where paragraph 3(b) is applied:(a) where the grower obtains the rights from a reserve, these may only be obtained under Article 5(3)(b) and he shall pay 150 % of the price normally charged by Member States under that provision, or(b) where the grower purchases a replanting right, this shall cover the area concerned, plus 50 %, which latter amount shall be transferred to the reserve or the reserves in accordance with Article 5 or added to the volume of newly created planting rights in Article 6(1) where Article 5(8) is applied.7. Areas planted with vines of wine grape varieties classified pursuant to Article 19(1):(a) planted from 1 September 1998 whose production according to Articles 6(3) or 7(4) of Regulation (EEC) No 822/87 could only be disposed of by distillation, or(b) planted in breach of the prohibition on plantings in paragraph 1,shall be grubbed up. The expenses of such grubbing up shall be borne by the producer concerned. Member States shall take the measures necessary to ensure that this paragraph is applied.Article 31. Member States may grant new planting rights to producers in respect of areas:(a) intended for new planting carried out under measures for land consolidation or measures concerning compulsory purchases in the public interest adopted under national legislation,(b) intended for wine-growing experiments, or(c) intended for graft nurseries.Member States may also grant new planting rights in respect of areas whose wine or vine products are intended solely for the consumption of the vine grower's family.2. Member States may also grant new planting rights no later than 31 July 2003 for areas for the production of a quality wine prs or a table wine described by means of a geographical indication where it has been recognised that, owing to its quality, the production of the wine in question is far below demand.3. New planting rights shall be used by the producer to whom they were granted, in respect of the areas and for the purposes for which they were granted.4. New planting rights shall be used before the end of the second wine year after the one in which they were granted. New planting rights other than those referred to in paragraph 1 not so used during this period shall be allocated to a reserve in accordance with Article 5(2)(a).5. New planting rights other than those referred to in paragraph 1 may only be granted to producers within the quantities set out in Article 6(1). To this end:(a) prior to the allocation of the newly created planting rights referred to in Article 6 to a reserve or reserves, Member States shall ensure that the grant of new planting rights does not reduce the volume of the newly created planting rights in Article 6(1) to a value less than zero; and(b) once a Member State has allocated the newly created planting rights referred to in Article 6 to a reserve or reserves, the subsequent granting of a new planting right shall mean that a planting right corresponding to an equal area in terms of pure crop allocated to the reserve or reserves related to the region in question shall be extinguished. Should sufficient planting rights not be available in the reserve or reserves concerned, the grant of new planting rights may not take place.Article 41. Replanting rights shall be:(a) replanting rights granted under paragraph 2; or(b) similar rights acquired under prior Community or national legislation.2. Member States shall grant replanting rights to producers who have grubbed up an area of vines. Member States may grant replanting rights to producers who untertake to grub up an area of vines, before the end of the third year after which the area was planted. The replanting rights shall be for an area equivalent in terms of pure crop to that from which vines have been or are to be grubbed up.3. Replanting rights shall be exercised on the holding in respect of which they were granted. Member States may further stipulate that such replanting rights may be exercised only on the area where the grubbing-up was carried out.4. By way of derogation from paragraph 3, replanting rights may be transferred, in whole or in part, to another holding in the same Member State where:(a) part of the holding concerned is transferred to that other holding. In this case, the right may be used on an area on the latter holding no greater than the area transferred; or(b) areas on that other holding are intended for:(i) the production of quality wines psr or table wines which are described by means of a geographical indication, or(ii) for the cultivation of graft nurseries.The rights may only be used in respect of the areas and for the purposes for which they were granted.Member States shall ensure that the application of these derogations shall not lead to an overall increase in production potential on their territory, in particular when transfers are made from non-irrigated to irrigated areas.5. Replanting rights acquired under this Regulation shall be used before the end of the fifth wine year after the end of the one during which the grubbing-up took place. By way of derogation, this period may be extended by Member States to up to eight wine years. Replanting rights not used during this period shall be allocated to a reserve pursuant to Article 5(2)(a).Article 51. In order to improve the management of production potential, at a national and/or regional level, Member States shall create a national reserve, and/or as the case may be, regional reserves, of planting rights.2. The following shall be allocated to the reserve or reserves:(a) new planting rights, replanting rights and planting rights granted from the reserve which are not used within the time limits laid down respectively in Article 3(4), Article 4(5) and paragraph 6 of this Article;(b) replanting rights allocated to the reserve by producers who hold such rights, where necessary in return for a payment from national funds, the amount of which, and any other detail of which, shall be determined by the Member States taking into account the legitimate interests of the parties;(c) newly created planting rights, as referred to in Article 6.3. Member States may grant the rights allocated to the reserve:(a) without payment, to producers who are under 40 years of age, who possess adequate occupational skill and competence, who are setting up for the first time on a wine-producing holding and who are established as the head of the holding; or(b) against payment into national and, if appropriate, regional funds, to producers who intend to use the rights to plant vineyards whose production has an assured outlet. The Member States shall define the criteria for setting the amounts of the payment which may vary depending on the final intended product of the vineyards concerned.4. Member States shall ensure that the location where planting rights granted from a reserve are used, the varieties used and the cultivation techniques used guarantee that the subsequent production is adapted to market demand and that the yields concerned are typical of the average in the region where such rights are used, in particular, where planting rights originating in non-irrigated areas are used in irrigated areas.5. Planting rights allocated to a reserve may be granted from it no later than the end of the fifth wine year following the one during which they were allocated to it. Planting rights not granted by that time shall be extinguished.6. Planting rights granted from a reserve shall be used before the end of the second wine year after the one in which they were granted. Planting rights granted from a reserve not so used during this period shall be allocated to a reserve under paragraph 2(a).7. When a Member State creates regional reserves, it may lay down rules permitting the transfer of planting rights between regional reserves. If regional and national reserves coexist in the same Member State, transfers between such transfers may also be permitted.The transfers referred to in this paragraph may be subject to a reduction coefficient.8. By way of derogation fram paragraphs 1 to 7, a competent authority of a Member State may choose not to implement the reserve system provided that the Member State can prove that an effective system for managing planting rights exists throughout its territory. That system may, where necessary, derogate from the relevant provisions of this Chapter. Where a Member State has such a system, replanting rights as referred to in the first sentence of Article 4(5) shall be extended by five wine years. The second sentence of Article 4(5) shall remain applicable.Article 61. The newly created planting rights, including the new planting rights granted by the Member States under Article 3(2), shall be allocated as follows:(a) Germany: 1534 haGreece: 1098 haSpain: 17355 haFrance: 13565 haItaly: 12933 haLuxembourg: 18 haAustria: 737 haPortugal: 3760 ha(b) Community reserve: 17000 ha.2. The newly created planting rights may only be allocated to a reserve or used under Article 2(3)(b) where the Member State has compiled the inventory of production potential in accordance with Article 16.3. The allocation of the newly created planting rights referred to in paragraph 1 to a reserve or their use under Article 2(3)(b) may only take place once.Article 71. The following definitions shall apply to this Chapter:(a) grubbing-up means the complete elimination of all vine stocks on a plot planted with vines;(b) planting means the definitive establishment of vine plants or parts of vine plants, whether or not grafted, with a view to producing grapes or to establishing a graft nursery;(c) planting rights means the right to plant vines under a new planting right, a replanting right, a planting right granted from a reserve or a newly created planting right in accordance with the conditions laid down respectively in Articles 3, 4, 5 and 6;(d) replanting right means the right to plant vines for an area equivalent in terms of pure crop to that from which vines have been grubbed up or are to be grubbet up in accordance with the conditions laid down in Article 4 and Article 5(8);(e) grafting-on (surgreffage) means the grafting of a vine which has already been the subject of a previous grafting.2. Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.These rules may in particular include:- the provisions governing the distillation of the products referred to in Article 2(7),- provisions to avoid excessive administrative charges when applying the provisions of this Chapter,- recognition referred to in Article 3(2)- the coexistence of vines pursuant to Article 4(2),- the application of the reduction coefficient referred to in Article 5(7),- the operation of the Community reserve referred to in Article 6(1). In particular the rules may provide in the period up to 31 December 2003 for the allocation of newly created planting rights from the Community reserve to Member States for use in regions where it can be shown that there is additional need which could be met by the allocation of those newly created planting rights,- provisions to ensure that the new planting rights granted in accordance with Article 3(1) do not undermine the ban on new plantings in Article 2(1).3. By 31 December 2003, and at three-yearly intervals from the date, the Commission shall submit a report to the European Parliament and the Council on the operation of this Chapter. The report may be accompanied, if appropriate, by proposals for the grant of further newly created planting rights.CHAPTER IIABANDONMENT PREMIUMSArticle 81. A premium may be granted in return for the permanent abandonment of vine-growing on a particular area.The premium may be granted, subject to the provisions of this Chapter, to producers of cultivated vine-growing areas for the production of wine grapes. The area concerned shall not be less than 10 acres.2. Member States may designate in which areas, if any, the premium may the granted. They may also subject the designation to conditions, including those intended to ensure a balance between production and ecology in the regions concerned.3. The grant of the premium shall cause the producer to forfeit any replanting rights in respect of the area for which the premium is granted.4. Member States shall fix the level of the premium per hectare, taking into account:(a) the agricultural yield or production capacity of the holding,(b) the method of production,(c) the area concerned in comparison with the area of the holding,(d) the type of wine produced,e) the existence of associated cultivation.5. The level of the premium shall not exceed levels to be laid down.Article 9The following shall not qualify for the premium:(a) cultivated wine-growing areas in respect of which infringements of Community or national provisions regarding planting have been recorded during a period to be determined which shall not exceed 10 wine years;(b) wine-growing areas which are no longer tended;(c) wine-growing areas which were planted during a period to be determined which shall not exceed to wine years;(d) wine-growing areas which have received financing for their restructuring and conversion during a period to be determined which shall not exceed to wine years.Article 10Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.These rules may in particular include:(a) the dates for the submission of applications and for the execution of grubbing-up;(b) conditions for the grant of payments;(c) the maximum levels of the premium referred to in Article 8(5);(d) environmental considerations;(e) laying down the periods referred to in Article 9.CHAPTER IIIRESTRUCTURING AND CONVERSIONArticle 111. A system for the restructuring and conversion of vineyards is hereby established.2. The objective of the system shall be the adaptation of production to market demand.3. The system shall cover one or more of the following measures:(a) varietal conversion, including by means of grafting-on;(b) relocation of vineyards;(c) improvements to vineyard management techniques related to the objective of the system.The system shall not cover the normal renewal of vineyards which have come to the end of their natural life.4. Only in those regions of a Member State in respect of which the Member State has compiled the inventory of production potential in accordance with Article 16 shall there be access to the system.Article 12Member States shall be responsible for restructuring and conversion plans, including, where appropriate, the approval of plans. Plans shall comply with the rules laid down in this Chapter and implementing legislation.Article 131. Support for restructuring and conversion shall only be granted in relation to plans which have been drawn up and, where necessary, approved by Member States. Support shall take the following forms:(a) compensation of producers for the loss of revenue due to implementation of the plan, and(b) contribution to the costs of restructuring and conversion.2. The compensation of producers for loss of revenue may take either of the following forms:(a) permission for the coexistence of both old and new vines for a fixed period which shall not exceed three years, notwithstanding the provisions of Chapter I of this Title; or(b) financial compensation, which shall be funded by the Community.3. The Community contribution to the costs of restructuring and conversion shall not exceed 50 % of those costs. However, in regions classified as Objective 1 in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(52), the Community contribution shall not exceed 75 %. Without prejudice to Article 14(4), Member States may not contribute to the cost in either case.Article 141. The Commission shall make initial allocations to Member States per year on the basis of objective criteria taking into account particular situations and needs, and efforts to be undertaken in the light of the objective of the scheme.2. Initial allocations shall be adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States taking into account the objetive of the scheme and subject to funds available.3. Financial allocation between Member State shall take due account of the proportion of the Community vineyard area in the Member State concerned.4. Where a financial allocation in respect of a certain number of hectares has been made to a Member State, that Member State may use that financial allocation in respect of a greater number of hectares than that allocated. In this context, the Member State may use national funds to increase the reduced amount per hectare up to the level of the original ceiling per hectare of the Community allocation.Article 15Detailed rules for the implementation of this Chapter shall be adopted according to the procedure laid down in Article 75.These rules may in particular include:(a) a minimum size for the vineyard concerned;(b) provisions governing the use of replanting rights arising from the implementation of plans;(c) provisions aiming to prevent an increase in production potential arising out of this Chapter;(d) maximum amounts of support per hectare.CHAPTER IVINFORMATION AND GENERAL PROVISIONSArticle 161. The inventory of production potential shall contain the following information:(a) the areas under vines classified as varieties for the production of wine pursuant to Article 19(1) on the territory of the Member State concerned:(b) the varieties concerned;(c) the total stock of existing planting rights;(d) any national or regional provisions adopted pursuant to this Title.2. A Member State may provide that the inventory may be drawn up on a regional basis. However, in this case, all regional inventories shall be drawn up by 31 December 2001. In accordance with the provisions of this Regulation, failure by a region to draw up the inventory shall not prevent the application of this Title in other regions of that Member State.Article 171. The Commission may assess:(a) the production of wine-sector products;(b) the industrial use of these products;(c) the consumption trends for wine and other wine-sector products which are consumable without further processing;(d) any other factor which needs to be known for the purposes of managing the market or a system for adjusting supply.2. When making these assessments, the Commission may use external assistance.3. The Commission shall fund an independent study on the use of interspecific varieties. On the basis of this study it shall present by 31 December 2003 a report to the European Parliament and the Council accompanied, if appropriate, by proposals.Article 181. Producers of grapes for wine-making and producers of must and wine shall declare each year the quantities produced from the last harvest. Member States may also require merchants of grapes for wine-making to declare each year the quantities marketed from the last harvest.2. Producers of must and wine, and merchants other than retailers, shall declare each year their stocks of must and wine, whether from the current year's harvest or from the harvest of preceding years. Must and wine imported from third countries shall be stated separately.Article 191. Member States shall classify vine varieties for the production of wine. All classified varieties shall belong to the specifies Vitis vinifera or come from a cross between this species and other species of the genus Vitis. The following varieties may not be included in the classification:- Noah- Othello- Isabelle- Jacquez- Clinton- Herbemont.2. In their classification, Member States shall indicate the vine varieties suitable for the production of each of the quality wines psr produced in their territory. These varieties shall be of the species Vitis vinifera.3. Only those vine varieties which are shown in the classification may be planted, replanted or grafted within the Community for the purpose of wine production. This restriction shall not apply to vines used for scientific research and experiments.4. Areas planted with vine varieties for the purpose of wine production not entered in the classification shall be grubbed up, save where the production of those areas is intended exclusively for the consumption of the wine producer' family. Member States shall take the measures necessary to monitor this exception.5. Where varieties are deleted from the classification, grubbing-up shall take place within 15 years of their deletion.Article 20The rules governing the Community vineyard register shall be those set out in Regulation (EEC) No 2392/86.Article 21Chapters I and II of this Title shall not apply in Member States where wine production does not exceed 25000 hectolitres per wine year. This production shall be calculated on the basis of the average production during the last five wine years.Article 22Member States may adopt more restrictive national rules in respect of the new planting or replanting of vines or grafting-on. They may require that the applications and information provided for in this Title be supplemented by other information necessary for monitoring the development of production potential.Article 231. Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.They may in particular deal with:(a) the format and level of detail of the information required for the inventory referred to in Article 16;(b) the management of the classification of vine varieties referred to in Article 19;(c) the destination of products from grape varieties which do not figure in this classification.2. Provisions for an accompanying document for vine vegetative multiplication materials and detailed rules for its application, including those concerned with control, may be adopted in accordance with the procedure laid down in Article 75.3. Regulation (EEC) No 2392/86 may be amended or repealed in accordance with the procedure laid down in Article 75.4. In accordance with the procedure laid down in Article 75, it shall be decided whether a Member State has compiled the inventory referred to in Article 16, and whether that decision should be revoked in appropriate circumstances, including where the Member State has failed to update the inventory as necessary.TITLE IIIMARKET MECHANISMSCHAPTER IPRIVATE STORAGE AIDArticle 241. Aid shall be granted to producers for the private storage of:(a) table wine;(b) grape must, concentrated grape must and rectified concentrated grape must.2. The aid shall be granted subject to the conclusion with intervention agencies, between 16 December and 15 February of the following year and on conditions to be determined, of a long-term storage contract.3. Long-term storage contracts shall be concluded for a period which ends:(a) at the earliest, for table wines, on 1 September following the date of conclusion, and for grape musts, concentrated grape musts and rectified concentrated grape musts, on 1 August following the date of conclusion;(b) at the latest, on 30 November following the date of conclusion.Article 251. The conclusion of storage contracts shall be subject to conditions relating in particular to the quality of the products in question.2. For table wines, storage contracts shall contain provisions for the termination of aid payments and of the producer's corresponding obligations in respect of all or part of the quantities stored if market prices for the type of table wine concerned rise above a level to be fixed.3. The amount of private storage aid may cover only technical storage costs and interest charges, both of which shall be fixed at a standard rate.4. For concentrated grape musts, this amounts may be adjusted by a coefficient corresponding to the degree of concentration.Article 261. Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.These rules may in particular provide:- for the fixing of the level, rate and coefficient referred to in Article 25,- that long-term storage contracts for table wine may only be concluded for specific table wines,- that grape musts which are the subject of a long-term storage contract may be converted, wholly or partially, into concentrated grape must or rectified concentrated grape must during the period of the contract,- for rules concerning the application of the provision for the termination of aid payments as referred to in Article 25(2),- that grape musts and concentrated grape musts intended for the manufacture of grape juice may not be the subject of a long-term storage contract,- for the effective duration of contracts.2. Under the procedure laid down in Article 75, it may be provided:- that the private storage aid scheme shall not be applied if it is apparent from the market situation that the scheme is not justified,- that the possibility of concluding further long-term storage contracts may be suspended at any time if this is justified by the market situation and in particular the rate at which contracts have already been concluded.CHAPTER IIDISTILLATIONArticle 271. The overpressing of grapes, whether or not crushed, and the pressing of wine lees shall be prohibited. The refermentation of grape marc for purposes other than distillation shall be prohibited.2. Filtering and centrifuging of wine lees shall not be considered as pressing where:(a) the products obtained are of sound, genuine and merchantable quality,(b) the lees are not reduced to the dry state.3. Any natural or legal person or group of persons, with the exception of the persons and groups referred to in paragraph 7, having made wine, shall be required to deliver for distillation all the by-products of that winemaking.4. The quantity of alcohol contained in the by-products must be at least equal to 10 % in relation to the volume of alcohol contained in the wine produced if the wine has been made directly from grapes. Save in the case of derogations for technically justified cases, it may not be less than 5 % where the wine has been made by vinification of grape musts, partially fermented grape musts or new wines in fermentation. Should the relevant percentage not be reached, those subject to the obligation shall deliver a quantity of wine from their own production, thus ensuring attainment of that percentage.Derogations may be made from paragraph 3 and the first subparagraph of this paragraph for categories of producers to be determined, for certain production regions and for wines subject to the distillation referred to in Article 28.5. The delivery obligation set out in paragraph 3 may instead be satisfied by delivery of wine to a vinegar manufacturer.6. Any natural or legal persons or groups of persons, with the exception of the persons and groups referred to in paragraph 7, who hold by-products of any processing of grapes other than vinification shall be required to deliver them for distillation.7. Any natural or legal persons or groups of persons who process grapes harvested in wine-growing zone A or in the German part of wine-growing zone B, or on areas planted with vines in Austria shall be required to withdraw the by-products of such processing under supervision and subject to conditions to be determined.8. Those subject to the obligations referred to in paragraph 3 or to that referred to in paragraph 6 may discharge that obligation by the withdrawal of the by-products of vinification under supervision and subject to conditions to be determined.9. The buying-in price of grape marc, wine lees and of wine delivered for distillation under this Article shall be EUR 0,995 per % vol/h.10. The price paid by the distiller may not be lower than the buying-in price.11. The distiller may either:(a) receive aid in respect of the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol; or(b) deliver the product obtained by distillation to the intervention agency; provided that it has an alcoholic strength of at least 92 % vol.If wine has been processed into wine fortified for distillation before delivery to the distiller, the aid referred to in (a) shall be paid to the manufacturer of the fortified wine and the product of the distillation may not be delivered to the intervention agency.12. It may be decided that delivery of the alcohol to the intervention agency may be replaced by delivery to an operator who has submitted a tender in the framework of sales organised for the disposal of the products of distillation which has been accepted under the procedure referred to in Article 31(1).13. Paragraphs 1 to 12 shall not apply to grape juice or concentrated grape juice or grape must or concentrated grape must intended for the preparation of grape juice.Article 281. Where wine is produced from a grape variety listed in the classification for the same administrative unit as both a wine grape variety and a variety for use for another purpose, any wine which is produced in excess of the normal quantity and which is not exported during the wine year concerned shall be distilled by a date to be determined. Except by derogation, it may not be moved except to a distillery.2. The quantity of wine normally produced shall be determined from:(a) the quantities produced during a reference period to be determined;(b) the quantities of wine put to traditional uses.3. The buying-in price of wine delivered for distillation under this Article shall be EUR 1,34 per % vol; it may vary during a given wine year provided that the average for that wine year remains EUR 1,34 per % vol.4. The price paid by the distiller may not be lower than the buying-in price.5. The distiller may either:(a) receive aid in respect of the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol; or(b) deliver the product obtained by distillation to the intervention agency, provided that it has an alcoholic strength of at least 92 % vol.If wine has been processed into wine fortified for distillation before delivery to the distiller, the aid referred to in (a) shall be paid to the manufacturer of the fortified wine and the product of the distillation may not be delivered to the intervention agency.6. It may be decided that delivery of the alcohol to the intervention agency may be replaced by delivery to an operator who has submitted a tender in the framework of sales organised for the disposal of the products of distillation which has been accepted under the procedure referred to in Article 31(1).7. This Article shall apply notwithstanding Article 1(2).Article 291. The Community may provide support for the distillation of table wines and wines suitable for yielding table wines in order to support the wine market and, as a consequence, facilitate the continuation of supplies of wine distillate to those parts of the potable alcohol sector, where the use of such alcohol is traditional.2. The support shall take the form of a primary aid and a secondary aid paid to distillers.3. The primary aid shall be paid on the basis of the volume of table wine and wine suitable for yielding table wine which is destilled.4. The primary aid shall be implemented on the basis of a system of contracts concluded between distillers and wine producers. A minimum price to be paid by distillers to wine producers shall be determined; it may vary during a given wine year provided that the average for that wine year remains at least EUR 2,488 per % vol.5. The level of primary aid shall reflect:(a) the need for the average minimum price to be paid by distillers to wine producers in a given wine year to respect the level referred to in paragraph 4;(b) the need to maintain supplies to traditional outlets in the potable alcohol sector at competitive prices.6. The secondary aid shall take the form of a payment to cover reasonable storage costs of the resultant product. It shall serve to facilitate the operation of the primary aid system.Article 301. There may be a crisis distillation measure if there is an exceptional case of market disturbance caused by serious surpluses and/or problems of quality.2. The measure shall have as its objectives:the elimination of specific pockets of surplus;(a) the elimination of specific pockets of surplus;(b) the assurance of supply continuity from one harvest to another.3. The measure shall be voluntary on the part of producers.4. The measure may be limited to certain categories of wine or certain areas of production. The measure may be applied to quality wine psr only at the request of the Member State concerned.5. A criterion for introducing the measure may be a demonstrable deterioration, over time, in the market price for a category of wine or for wines from certain areas of production.6. Should the Community use this measure for three years in succession, for a particular type of wine (in a particular area), the Commission shall draw up a report to the European Parliament and the Council on the persistent crisis including, if appropriate, proposals.Article 311. Alcohol taken over by the intervention agency shall be disposed of either by public auction or by a tendering process. When disposing of such alcohol, as far as possible, the authorities shall avoid affecting the market outlets for alcohol traditionally dependent on the existence of such outlets. It may not be disposed of into the sector of alcohol destined for comestible use.2. However, it may be decided that if the supply of the part of that sector where the use of wine alcohol is compulsory is not assured by means of the operation of Articles 27, 28 and 29, such alcohol may be disposed of into that sector.Article 321. For the wines made by producers who have increased the alcoholic strength by adding sucrose or must having benefited from the aid referred to in Article 34, the buying-in price fixed for each distillation, with the exception of that referred to in Article 27, shall be reduced within each wine-growing area by a similar flat-rate amount calculated on the basis of the level of the aid referred to in Article 34 and the increase in the alcoholic strength prescribed for the wine-growing area concerned.2. At the request of the producer concerned, the reduction shall apply only within the limits of the quantities subject to the increased alcoholic strength referred to in paragraph 1.Article 331. Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.These rules may in particular include:(a) the derogations referred to in this Chapter;(b) in respect of Articles 27 and 28, the conditions under which distillation is to be carried out, the assessment of the volume of alcohol contained in the wine produced, the conditions under which products may be delivered to the intervention agency, and the buying-in prices of the products of distillation which can be taken over by the intervention agencies or the criteria for fixing these prices;(c) the minimums standards to be met by marc and lees;(d) the conditions under which withdrawal under supervision as referred to in Article 27(7) may be carried out;(e) the quantities of wine normally produced as mentioned in Article 28(2);(f) the detailed mechanism for applying the measure referred to in Article 30, including the products covered by it, and the flow of the products of the products of distillation in particular to avoid any disturbance of the market in alcohol and spirituous beverages;(g) the provision for the modulation of the buying-in price referred to in Article 28(3);(h) the determination of the minimum price referred to in Article 29(4).2. The amount of the aids referred to in Articles 27 and 28 which will enable the products obtained to be disposed of, the amount of the aids referred to in Article 29 and rules defining the circumstances which may lead to a triggering of the measure referred to in Article 30 and the level and form of the Community financial support for that measure shall be set by the procedure laid down in Article 75.CHAPTER IIIAIDS FOR SPECIFIC USESArticle 341. Aid is hereby established for the use of:(a) concentrated grape musts;(b) rectified concentrated grape musts,produced in the Community, when they are used in order to increase alcoholic strengths of the wine products for which such increases are authorised within the meaning of this Regulation.2. The grant of aid may be reserved for products coming from wine-growing zone C III if the trade patterns in must and coupage wines cannot be guaranteed without this measure.3. The amount of aid shall be fixed in euro per % vol potential alcoholic strength and per hectolitre of concentrated grape must or rectified concentrated grape must, taking into account the difference between the cost of enrichment by means of these products and by means of sucrose.Article 351. Aid is hereby established for the use of:(a) grape musts and concentrated grape musts produced within the Community for the purpose of manufacturing grape juice or manufacturing other comestible products from such grape juice;(b) grape musts and concentrated grape musts produced in zone C III for the purpose of manufacturing, in the United Kingdom and in Ireland, products falling within CN code 2206 00 in respect of which, pursuant to Annex VII, paragraph 2 of point C, the use of a composite name including the word "wine" may be allowed by these Member States;(c) concentrated grape musts produced within the Community as the main element in a set of products marketed in the United Kingdom and Ireland with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine).2. By way of derogation from paragraph 1(b), where the geographical restriction related to the production of grape musts and concentrated grape musts referred to in that point gives rise to distortion of competition, it may be decided to extend the granting of the aid to grape musts and concentrated grape musts produced in regions of the Community other than zone C III:3. The aids referred to in paragraph 1 shall be reserved for the use of products coming from vine varieties which are classified exclusively as wine grapes or as both a wine grape variety and variety for use for another purpose and may equally be granted to grapes of Community origin coming from the same varieties.4. The amounts of aid must be fixed so that the supply costs for grape musts and concentrated grape musts originating in the Community are such that they may maintain their traditional market outlets.5. A part to be determined of the aid provided for in paragraph 1(a) shall be set aside for the organisation of campaigns to promote the consumption of grape juice. The aid may, for the purposes of organising such campaigns, be fixed at a higher level than that resulting from the application of paragraph 4.Article 36Detailed rules for the application of this Chapter shall be adopted in accordance with the procedure laid down in Article 75.These rules shall in particular include:(a) the conditions for granting the aid referred to in Article 34(1);(b) the measures necessary to ensure control of the use of the products referred to in Article 35(1);(c) the amount of the aid referred to in Articles 34 and 35, which shall be fixed before the start of each wine year;(d) the decision referred to in Article 35(2).CHAPTER IVGENERAL PROVISIONSArticle 37Producers subject to the obligations referred to in Articles 27 and 28 shall be entitled to benefit from intervention measures under this Title provided that they have complied with the above obligations for a reference period to be determined. That period, and the detailed rules for the implementation of this Article, shall be adopted in accordance with the procedure laid down in Article 75.Article 381. Where excessively high prices for a type of wine are recorded on the Community market and the situation is likely to continue, thereby disturbing that market, the necessary measures may be taken by the Commission.2. To the extent necessary to support the market in table wines, interventions measures may be adopted in respect of the products listed in Article 1(2)(b) other than table wine in accordance with the procedure laid down in Article 75.TITLE IVPRODUCER ORGANISATIONS AND SECTORAL ORGANISATIONSCHAPTER IPRODUCER ORGANISATIONSArticle 391. "Producer organisation", if recognised under this Regulation, means any legal entity:(a) which is formed on the own initiative of producers of products covered by this Regulation;(b) which has in particular the aim of:(i) ensuring that production is planned and adjusted to demand, particularly in terms of quality and quantity;(ii) promoting concentration of supply and the placing on the market of the products produced by its members;(iii) reducing production costs and stabilising producer prices;(iv) promoting the use of environmentally sound cultivation practices, production techniques and waste-management practices in particular to protect the quality of water, soil and landscape and preserve and/or encourage biodiversity.2. Producer organisations recognised under this Regulation shall be required to be able to impose appropriate penalties on their members for infringement of obligations under the rules of association3. Member States may recognise as producer organisations for the purposes of this Regulation, all producer groups applying for such recognition, on condition that:(a) they meet the requirements laid down in paragraphs 1 and 2 and provide the relevant evidence, including proof that they have a minimum number of members and cover a minimum volume of marketable production;(b) there is sufficient evidence that they can carry out their activities properly, both over time and in terms of effectiveness;(c) they effectively enable their members to obtain technical assistance in using environmentally sound cultivation practices.Article 401. Member States shall:(a) decide whether to grant recognition to a producer organisation within three months of the lodging of an application with all supporting documents;(b) carry out checks at regular intervals to ascertain that producer organisations comply with the terms and conditions for recognition, impose in the event of non-compliance the penalties to apply to such organisations and decide, where necessary, to withdraw recognition;(c) notify the Commission, within two months, of every decision to grant or withdraw recognition.2. The Commission shall check that Article 39 and paragraph 1(b) of this Article are complied with by carrying out checks and in the light of such checks shall, where appropriate, call on Member States to withdraw recognition.CHAPTER IISECTORAL ORGANISATIONSArticle 411. In order to improve the operation of the market in quality wines psr and table wines described by means of a geographical indication, producer Member States, particularly in implementing decisions taken by sectoral organisations, may lay down marketing rules to regulate supply on first marketing, provided that such rules relate to the retention and/or gradual release of produce, to the exclusion of any other concerted practice such as:- price fixing, even for guidance or by way of recommendation,- rendering unavailable an excessive proportion of the vintage that would normally be available and, in general, any abnormal operation to curtail supply,- refusing to issue the national and/or Community attestations needed for the circulation and marketing of wine products where such marketing is in accordance with those rules.2. The rules referred to in paragraph 1 must be brought to the attention of operators, in extenso, by publication in an official publication of the Member State concerned.3. Every year Member States which have availed themselves of the possibilities offered by paragraph 1 shall report to the Commission on decisions adopted the previous year by virtue of those possibilities. The Commission shall examine whether they comply with Community law, in particular the rules on free movement (Articles 28 to 31 of the Treaty), and competition (Articles 81 to 86 of the Treaty) and the principle of non-discrimination (Article 34(3) of the Treaty).4. The organisations referred to in paragraph 1 shall carry out several of the following measures in one or more regions of the Community, taking account of the interests of consumers:(i) improving knowledge and the transparency of production and the market;(ii) helping to coordinate better the way products are placed on the market, in particular by means of research and market studies;(iii) drawing up standard forms of contract compatible with Community rules;(iv) exploiting more fully the potential of production;(v) providing the information and carrying out the research necessary to adjust production towards products more suited to market requirements and consumer tastes and expectations, in particular with regard to product quality and protection of the environment;(vi) seeking ways of restricting the use of plant-health products and other inputs and ensuring product quality and soil and water conservation;(vii) developing methods and instruments for improving product quality at all stages of production, vinification and marketing:(viii) exploiting the potential of and protecting organic farming as well as designations of origin, quality labels and geographical indications;(ix) promoting, in particular, integrated production or other environmentally sound production methods.TITLE VOENOLOGICAL PRACTICES AND PROCESSES, DESCRIPTION, DESIGNATION, PRESENTATION AND PROTECTIONCHAPTER IOENOLOGICAL PRACTICES AND PROCESSESArticle 421. Authorised Community oenological practices and processes are established for the production of the products covered by this Regulation other than grape juice and concentrated grape juice and grape must and concentrated grape must intended for the preparation of grape juice.2. Authorised oenological practices and processes may only be used for the purposes of ensuring proper vinification, proper preservation or a proper refinement of the product.3. Authorised oenological practices and processes shall exclude the addition of water, except where required by specific technical necessity, as well as the addition of alcohol, except for fresh grape must with fermentation arrested by the addition of alcohol, liqueur wine, sparkling wine, wine fortified for distillation and, in conditions to be determined, semi-sparkling wine.4. Member States may, in respect of oenological practices and processes, impose stricter conditions to ensure the preservation of the essential characteristics of quality wines psr, table wines which are described by a geographical indication and are produced in their territory, sparkling wines and liqueur wines. They shall communicate these conditions to the Commission, which shall bring them to the attention of the other Member States.5. Except where otherwise decided, only grapes belonging to varieties listed in the classification established in accordance with Article 19 as wine grape varieties, or products derived therefrom, may be used in the Community for the manufacture of:(a) grape must with fermentation arrested by the addition of alcohol;(b) concentrated grape must;(c) rectified concentrated grape must;(d) wine suitable for yielding table wine;(e) table wine;(f) quality wines psr;(g) liqueur wine;(h) grape must in fermentation, extracted from raisined grapes;(i) wine from over-ripened grapes.6. Coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine may not yield a table wine.However, this provision shall not prevent, in certain cases to be determined, such a coupage as referred to in the first subparagraph, provided that the resultant product has the characteristics of a red table wine.By way of derogation from the first subparagraph, such a coupage shall be permitted until 31 July 2005, in areas where such a practice was traditional, in accordance with detailed rules to be laid down.Article 431. The authorised oenological practices and processes are set out in Annex IV and Annex V.2. In particular:- authorised oenological practices and processes concerning enrichment, acidification, deacidification and sweetening, and rules concerning sulphur dioxide content and maximum volatile acid content, are set out in Annex V, points A to G,- authorised oenological practices and processes and rules concerning the production of sparkling wine and quality sparkling wine are set out in points H and I of Annex V,- authorised oenological practices and processes and rules concerning the production of liqueur wine are set out in point J of Annex V.Article 441. Of the products falling within CN codes 2204 10, 2204 21 and 2204 29, only liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, quality wines psr, table wines and where appropriate, notwithstanding Article 45, legally imported wines may be offered or delivered for direct human consumption within the Community.2. Except for bottled wine in respect of which there is evidence that bottling was performed prior to 1 September 1971, wine other than quality wine psr obtained from the vine varieties referred to in Article 42(5) but not corresponding to the definitions contained in items 12 to 18 of Annex I may be used only for consumption by individual wine-producers' families, for the production of wine vinegar or for distillation.3. In years when climatic conditions have been unfavourable, it may be decided that products from wine-growing zones A and B which do not possess the minimum natural alcoholic strength by volume laid down for the wine-growing zone in question may be used in the Community for the production of sparkling wine and aerated sparkling wine, provided that such wines have an actual alcholic strength by volume of not less than 8,5 % vol, or for the production of aerated semi-sparkling wine. In that event, they shall be enriched subject to the limits referred to in paragraph 5 of point D of Annex V.4. Without prejudice to any more restrictive provisions which Member States apply with respect to this preparation in their territory of products not falling within CN codes 2204 10, 2204 21 and 2204 29, fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products.5. Grape juice and concentrated grape juice originating in the Community may not be made into wine or added to wine. These products shall be subject to control with respect to their use. They may not undergo alcoholic fermentation in the territory of the Community.6. The provisions of paragraphs 4 and 5 shall not apply to products intended for the production, in the United Kingdom and Ireland, of products falling within CN code 2206 00 for which, pursuant to Annex VII, paragraph 2 of point C, Member States may allow the use of a composite name including the word "wine".7. Wine suitable for yielding table wine which does not reach the minimum actual alcoholic strength by volume for table wines may not be put into circulation except for the production of sparkling wine, vinegar making, distillation and other industrial uses. The enrichment of such wine and coupage thereof with a table wine in order to bring its actual alcoholic strength by volume up to the level laid down for a table wine may take place only on the premises of the wine-maker or on his behalf.8. With the exception of alcohol, spirits and piquette, neither wine nor any other beverage intended for direct human consumption may be made from wine lees or grape marc.9. Piquette, where its production is authorised by the Member State concerned, may be used only for distillation or for consumption in the families of individual wine-growers.10. Wine fortified for distillation may only be used for distillation.11. Grape must in fermentation, extracted from raisined grapes, may be put on the market only for the manufacture of liqueur wines only in the wine-growing regions where this usage was traditional on 1 January 1985, and wine of overripe grapes.12. Fresh grapes, grape must, grape must in fermentation, concentrated grape must, rectified concentrated grape must, grape must with fermentation arrested by the additional of alcohol, grape juice and concentrated grape juice originating in third countries may not be turned into wine or added to wine in the territory of the Community.13. The products referred to in paragraph 12 may not undergo alcoholic fermentation within the territory of the Community. This provision shall not apply to products intended for the production in the United Kingdom and Ireland of products falling within CN code 2206 00 for which, pursuant to Annex VII, paragraph 2 of point C, Member States may allow the use of a composite name including the word "wine".14. Coupage of a wine originating in a third country with a Community wine and coupage in the geographical territory of the Community between wines originating in third countries shall be prohibited.15. The Council may derogate from paragraph 12, the first sentence of paragraph 13 and paragraph 14, in accordance with the international obligations of the Community.Article 451. Except by way of derogation, the following products may not be offered or disposed of for direct human consumption:(a) products falling within CN codes 2204 30 10, 2204 21, 2204 29 and 2204 10, whether imported or not, which have undergone oenological practices not authorised by Community rules or, where this is permitted, by national rules;(b) products as referred to in Article 1(2)(a), (b) and (c) which are not of sound and fair merchantable quality;(c) products as referred to in Article 1(2) which do not comply with the definitions shown in Annex I.2. The derogations referred to in paragraph 1 for imported products shall be adopted in accordance with the procedure laid down in Article 133 of the Treaty.Article 461. Detailed rules for the application of this Chapter, and Annexes IV and V, shall be adopted in accordance with the procedure laid down in Article 75.These rules shall, in particular, provide for:(a) in respect of point A of Annex V, transitional measures concerning wines produced before 1 September 1986 and amendments to the lists of wines in paragraph 2;(b) in respect of Annexes IV and V, the limits and certain conditions for the use of the oenological practices and processes referred to in those Annexes, with the exception of limits and conditions fixed in those Annexes;(c) the decisions, exceptions, derogations, conditions and lists referred to in this Chapter and Annex V;(d) the application of points C to G of Annex V to products harvested in Community regions not included within the wine-growing zones specified in Annex III;(e) in respect of point J of Annex V, the lists referred to in paragraphs 2(b) and 6 thereof, the derogations referred to in paragraph 4(b) and the declaration and registration procedure referred to in paragraph 6.2. The following rules shall be adopted according to the procedure laid down in Article 75:(a) the rules governing the comparison between certain oenological practices and processes applied in third countries and those referred to in Article 43(1) and Annex IV;(b) provisions regulating the blending and coupage of musts and wines;(c) the purity and identification specification of substances used in oenological practices;(d) administrative rules for carrying out the oenological practices and processes authorised; these rules may provide that certain oenological practices and processes may only be carried out under the supervision of a person recognised by the Member State who possesses sufficient knowledge to guarantee the quality, hygiene and healthiness of the product;(e) the conditions governing holding and circulation, the use of products as referred to in Article 45 or lists of products excepted from the requirements of that Article, and the establishment of criteria for the purpose of avoiding hardship in individual cases, the conditions under which Member States may authorise the holding, circulation and use of products not complying with the provisions of this Regulation other than those referred to in Article 45(1), or with provisions adopted pursuant to this Regulation;(f) the general rules for the experimental use of otherwise unauthorised oenological practices and processes.3. The methods of analysis for determining the composition of the products covered by this Regulation and the rules whereby it may be established whether these products have undergone processes contrary to authorised oenological practices shall be adopted in accordance with the procedure laid down in Article 75.Using the same procedure there shall be adopted, if required, maximum figures for substances whose presence indicates that certain oenological practices have been used, and comparative analysis tables.However, where no provision is made for Community methods of analysis or for the rules referred to in the first subparagraph for the detection and quantification of substances sought in the product in question, the methods of analysis to be used shall be:(a) those recognised by the General Assembly of the International Vine and Wine Office (IWO) and published by that Office, or(b) where an appropriate method of analysis does not appear among those referred to in point (a), a method of analysis complying with the standards recommended by the International Organisation for Standardisation (ISO), or(c) in the absence of either of the methods referred to in points (a) and (b) and by reason of its accuracy, repeatability and reproducibility:(i) a method of analysis allowed by the Member State concerned, or(ii) if necessary, any other appropriate method of analysis.Automatic methods of analysis used instead of a Community method of analysis shall be considered equivalent to the Community methods of analysis referred to in the first subparagraph, provided it is established, under the procedure laid down in Article 75, that the results obtained are, as to their accuracy, repeatability and reproducibility, at least equal to the results obtained by the corresponding Community method.CHAPTER IIDISCRIPTION, DESIGNATION, PRESENTATION AND PROTECTION OF CERTAIN PRODUCTSArticle 471. Rules relating to the description, designation and presentation of certain products covered by this Regulation, and the protection of certain particulars and terms are set out in this Chapter and in Annexes VII and VIII. The rules shall take into account, in particular, the following objectives:(a) the protection of the legitimate interests of consumers;(b) the protection of the legitimate interests of producers;(c) the smooth operation of the internal market:(d) the promotion of the production of quality products.2. The rules mentioned in paragraph 1 shall include, in particular, provisions:(a) making the use of certain terms compulsory;(b) permitting the use of certain terms, subject to conditions;(c) permitting the use of other terms, including information which may be useful for consumers;(d) governing protection and control arrangements for certain terms;(e) governing the use of geographical indications and traditional terms;(f) governing the labelling of products which are imported or, where authorised under this Regulation, made from those products, in order to ensure that the consumers are aware of the nature of the product concerned and that the latter is not labelled as a Community product or as the product of a Member State.3. The rules referred to in paragraph 1 shall apply to the description of the products there indicated:(a) on labels;(b) in registers and in the accompanying and other documents prescribed by Community legilsation, hereinafter called "official documents", other than customs documents;(c) in commercial documents, particularly in invoices and delivery notes;(d) in advertising material in so far as special provision is made for such purpose in this Regulation.4. The rules referred to in paragraph 1 shall apply to the presentation of the products there indicated in respect of:(a) containers, including the closure;(b) labelling;(c) packaging.5. The rules referred to in paragraph 1 shall apply to products held for sale and to products put on the market.Article 48The description and presentation of the products referred to in this Regulation, and any form of advertising for such products, must not be incorrect or likely to cause confusion or to mislead the persons to whom they are addressed, particularly as regards:- the information provided for in Article 47. This shall apply even if the information is used in translation or with a reference to the actual provenance or with additions such as "kind", "type", "style", "imitation", "brand" or the like;- the characteristics of the products, and in particular, their nature, composition, alcoholic strength by volume, colour, origin or provenance, quality, the vine variety, vintage year or nominal volume of the containers,- the identity and status of the natural or legal persons or group of persons who have been or are involved in the production or distribution of the product in question, in particular the bottler.Article 491. Products whose description or presentation does not conform to the provisions of this Regulation or the detailed rules adopted for its implementation may not be held for sale or put on the market in the Community or exported.However, in the case of products intended for export, derogations from the provisions of this Regulation may:- be authorised by the Member States where the legislation of the importing third country so requires,- be provided for in the implementing provisions in cases not covered by the first indent.2. The Member State on whose territory the product whose description or presentation does not conform to the provisions referred to in paragraph 1 is located shall take the necessary steps to impose penalties in respect of infringements committed, according to their gravity.The Member State may, however, grant an authorisation for the product to be held for sale, put on the market in the Community or exported, provided that its description or presentation is changed to conform to the provisions referred to in paragraph 1.Article 501. Member States shall take all necessary measures to enable interested parties to prevent, on the terms set out in Articles 23 and 24 of the Agreement on Trade-Related Aspects of Intellectual Property Rights, the use in the Community of a geographical indication attached to the products referred to in Article 1(2)(b) for products not originating in the place indicated by the geographical indication in question, even where the true origin of the goods is indicated or the geographical indication is used in translation or accompanied by expressions such as "kind", "type", "style", "imitation" or the like.2. For the purposes of this Article, "geographical indications" is taken to mean indications which identify a product as originating in the territory of a third country which is a member of the World Trade Organisation or in a region or locality within that territory, in cases where a certain quality, reputation or other given characteristic of the product may be attributed essentially to that geographical place of origin.3. Paragraphs 1 and 2 shall apply notwithstanding other specific provisions in Community legislation laying down rules for the designation and presentation of the products covered by this Regulation.Article 511. For the purposes of applying this Title, a "geographical unit which is smaller than the Member State", shall be taken to mean the name of:- a small locality or group of such localities,- a local administrative area or part thereof,- a wine-growing subregion or part thereof,- a region other than a specified region.2. The use of a geographical indication to designate table wines resulting from the coupage of wines from grapes harvested in different wine-growing areas shall be permitted if at least 85 % of the table wine resulting from the coupage originates in the wine-growing area whose name it bears.However, the use, to describe white table wines, of a geographical indication relating to a wine-growing area situated within wine-growing zone A or wine-growing zone B shall be permitted only if the products comprising the blend are from the wine-growing zones in question or if the wine in question is a blend of table wines from wine-growing zone A and table wines from wine-growing zone B.3. Member States may make the use of a geographical indication for designating a table wine conditional, in particular, on the wine having been produced wholly from certain clearly specified vine varieties and coming exclusively from the territory, precisely demarcated, whose name it bears.Article 521. If a Member State uses the name of a specified region to designate a quality wine psr or, where appropriate, a wine intended for processing into such a quality wine psr, that name may not be used to designate products of the wine sector not produced in that region and/or products not designated by the name in accordance with the provisions of the relevant Community and national rules. This shall also apply if a Member State has used the name of a local administrative area or part thereof or a small locality solely to designate a quality wine psr or, where appropriate, a wine intended for processing into such a quality wine psr.Without prejudice to the Community provisions concerning specific types of quality wine psr, Member States may, in the case of certain conditions of production which they shall determine, authorise the name of a specified region to be accompanied by details relating to the method of manufacture or the type or by the name of a vine variety or a synonym thereof.Notwithstanding the first subparagraph, the Council, acting by a qualified majority on a proposal from the Commission may decide, until 31 August 2001, to allow certain geographical names traditionally used to designate a table wine and which have become the name of a given region to continue to be used also to designate table wines for a maximum of three wine years.2. The following names and terms:- the name of a vine variety,- a traditional specific term referred to in the fourth sub-indent, second indent, of point A 2(c) of Annex VII, or in the second indent of point D 2(c) of Annex VIII, or- an additional traditional term referred to in the fifth indent of point B 1(b) of Annex VII, provided that it is attributed by a Member State for the description of a wine under Community provisions,may be used for the description, presentation and advertising of a beverage other than a wine or grape must only if there is no risk of confusion as to the nature, origin or source and composition of such beverage.3. The use of a name or a term as referred to in point 2 or of the words "Hock", "Claret", "Liebfrauenmilch" and "Liebfraumilch",even when accompanied by a word such as "kind", "type", "style", "imitation" or other similar expression, shall be prohibited with respect to the description and presentation of:- an item covered by CN code 2206, except where the item in question actually comes from the place so designated,- an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine); however, the name of a vine variety may be used if the item in question is actually obtained from such variety unless that name gives rise to confusion with the name of a specific region or geographically unit used to describe a quality wine psr.4. The names:- of a given region,- of a geographical unit smaller than the given region, provided that that name has been attributed by a Member State for the description of a wine by virtue of Community provisions,may only be used for the description, presentation or advertising of a beverage other than wine or grape must on condition:(a) in respect of products covered by CN codes 2009, 2202, 2205, 2206, 2207, 2208 and 2209, and in respect of products made from a raw material for producing wine, that the above names and terms are recognised in the Member State of origin of the product and that that recognition complies with Community law;(b) in respect of beverages other than those referred to in point (a), that there is no risk of confusion as to the nature, origin or source and composition of such bevarage.However, even if the recognition referred to in point (a) has not taken place, those names may continue to be used until 31 December 2000 provided that there is compliance with point (b).Article 531. The detailed rules for the implementation of this Chapter and Annexes VII and VIII shall be adopted in accordance with the procedure laid down in Article 75. The rules shall govern in particular the derogations, conditions and authorisations provided for in those Annexes.2. The following provisions shall be adopted in accordance with the procedure laid down in Article 75:(a) the indications, signs and other marks referred to in the introductory part of Annex VII, or in paragraph 2 of point A of Annex VIII;(b) the list of traditional specific terms referred to in the fourth sub-indent of the second indent of paragraph 2(c) of point A of Annex VII, or referred to in the second indent of paragraph 2(c) of point B of Annex VIII;(c) the conditions for using the geographical indications referred to in paragraph 2 of point A of Annex VII;(d) the particulars referred to in paragraph 4 of point A of Annex VII;(e) the conditions for using the particulars referred to in paragraph 1 of point B of Annex VII, and the circumstances for using the particulars referred to in paragraph 3 of point B of Annex VII;(f) the particulars referred to in paragraph 2 of point B of Annex VII, and the conditions under which they are used;(g) the extent to which and the conditions under which the provisions of Annex VII are applied to products covered by this Regulation which are not referred to in paragraph 1 of point A of Annex VII or in Annex VIII, in particular grape must, partially fermented grape must, concentrated grape must, new wine still in fermentation and wine of overripe grapes, produced in the Community;(h) the conditions under which products are packed and transported in containers and their use and making, including in respect of containers for making and storing sparkling wine;(i) the giving, where appropriate, of the names of geographical units referred to in the second indent of paragraph 1 of point E of Annex VIII;(j) the compulsory and optional particulars to be included in registers and in official and commercial documents;(k) the detailed arrangements referred to respectively in paragraphs 2 and 5 of point G of Annex VIII;(l) the detailed arrangements and derogating provisions referred to in paragraph 6 of point I of Annex VIII.TITLE VIQUALITY WINE PRODUCED IN SPECIFIED REGIONSArticle 541. Quality wines produced in specified regions ("quality wines psr") shall mean wines which comply with the provisions of this Title and the Community and national provisions adopted in this connection.2. "Quality wines psr shall cover the following categories:"(a) "quality liqueur wines produced in specific regions", hereinafter called "quality liqueur wines psr", which comply with the definition of liqueur wine;(b) "quality sparkling wines produced in specific regions", hereinafter called "quality sparkling wines psr", which comply with the definition of sparkling wine, including quality sparkling wines of the aromatic type;(c) "quality semi-sparkling wines produced in specified regions", hereinafter called "quality semi-sparkling wines psr", which comply with the definition of semi-sparkling wine;(d) quality wines psr other than those mentioned in subparagraphs (a), (b) and (c).3. Products suitable for yielding a quality wine psr shall be defined as being:(a) fresh grapes;(b) grape must;(c) grape must in fermentation;(d) new wines still in fermentation;(e) wine.4. Member States shall forward to the Commission the list of quality wines psr which they have recognised, stating, for each of these quality wines psr, details of the national provisions governing the production and manufacture of those quality wines psr.5. The Commission shall publish the list in the "C" Series of the Official Journal of the European Communities.Article 551. The provisions covering the production of quality wines psr shall, in addition to any national rules adopted pursuant to Article 57(1), and regard being had to the traditional conditions of production in so far as these are not such as to prejudice the policy of encouraging quality production and the smooth operation of a single market, be based on the following factors:(a) demarcation of the area of production;(b) vine varieties;(c) cultivation methods;(d) wine-making methods;(e) minimum natural alcoholic strength by volume;(f) yield per hectare;(g) analysis and assessment of organoleptic characteristics.2. The provisions referred to in paragraph 1 are set out in Annex VI at points A to J.3. The provisions of point K of Annex VI shall apply in respect of quality sparkling wine psr only. The provisions of point L of Annex VI shall apply to quality liqueur wine psr only.Article 561. Member States shall draw up the rules in accordance with which, at the production stage:(a) a producer may:(i) not request classification as a quality wine psr of a product which appears in his harvest or production declaration as a product suitable for yielding quality wine psr; or(ii) downgrade a quality wine psr, in particular to a table wine;(b) the competent body to be designated by the Member States may downgrade a quality wine psr.2. The downgrading af a quality wine psr at the marketing stage shall be effected:(a) by the competent body of the Member State in whose territory the wine is located:(i) where the wine originates in that Member State, or(ii) where small quantities to be determined are concerned;(b) by the competent body of the Member State of origin of the wine in cases not referred to in (a).3. The downgrading referred to in paragraph 2 shall be decided on in particular where the competent body has established that:(a) the wine has undergone a change during storage or transport which has caused the properties of the quality wine psr in question to deteriorate or alter,(b) the wine has undergone a prohibited treatment or is not legally described as a quality wine psr.Article 571. In addition to the factors listed in Article 55, producer Member States may, taking into account fair and traditional practices, determine such other conditions of production and characteristics as shall be obligatory for quality wines psr.2. In addition to the other provisions laid down in this Regulation, producer Member States may, taking into account fair and traditional practices, lay down additional or more stringent characteristics or conditions of production, manufacture and movement in respect of the quality wines psr produced in their territory.Article 58Detailed rules for the application of this Title and Annex VI shall be adopted in accordance with the procedure laid down in Article 75.These rules may include:(a) the decisions, exceptions, derogations and lists referred to in this Title and in Annex VI;(b) the definition of areas in the immediate proximity of a specified region, account being taken in particular of the geographical situation and administrative structures;(c) the use to be made of downgraded quality wines psr and the conditions governing such use;(d) appropriate provisions relating to the systematic and general application of organoleptic tests, the use to be made of wines which do not satisfy the requirements of the tests and the conditions governing such use.(e) the determination of the small quantities referred to in Article 56(2)(a)(ii).TITLE VIITRADE WITH THIRD COUNTRIESArticle 591. Import into the Community of any of the products listed in Article 1(2)(a) and (b) shall be subject to presentation of an import licence. Imports into the Community of any other products listed in Article 1(2) and exports from the Community of any products listed in Article 1(2) may be subject to presentation of an import or export license.2. Licences shall be issued by Member States to any applicant, irrespective of his place of establishment in the Community and without prejudice to measures taken for the application of Articles 62 and 63.Licences shall be valid throughout the Community.Such licences shall be issued subject to the lodging of a security guaranteeing that the products are imported or exported during the term of validity of the licence; save in cases of force majeure, the security shall be forfeited in whole or in part if import or export is not carried out, or is carried out only partially, within that period.3. The following shall be adopted in accordance with the procedure laid down in Article 75:(a) the list of products in respect of which import or export licences are required;(b) the term of validity of the licence and other detailed rules for the application of this Article.Article 601. Unless this Regulation provides otherwise, the rates of duty in the Common Custom Tariff shall apply to the products listed in Article 1(2).2. For juice and musts falling within CN code 2009 60 and 2204 30 for which the application of the Common Customs Tariff duties depends on the import price of the product, the actual amount of this price shall be verified either by checking every consignment or be using a flat-rate import value calculated by the Commission on the basis of price quotations for the same products in the countries of origin.Should the declared entry price of the consignment be higher than the flat-rate import value, if such applies, increased by a margin adopted in accordance with paragraph 3 that may not exceed the flat-rate value by more than 10 %, a security must be lodged equal to the import duties determined on the basis of the flat-rate import value.If, in the case referred to in the second subparagraph, the entry price of the consignment is not declared, the application of Common Customs Tariff shall be dependent on the flat-rate import value or on the application, under conditions to be determined in accordance with paragraph 3, of the relevant provisions of customs legislation.3. In the event that derogations in Article 44(15) are applied to imported products, importers shall lodge a security for those products with the designated customs authorities at the time of release for free circulation. The security shall be equal to an amount to be specified. The security shall be released on presentation by the importer of proof, to the satisfaction of the customs authorities of the Member State of release for free circulation, that the musts were made into grape juice, used in other products outside the wine sector or, if vinified, have been appropriately labelled.4. Detailed rules of application for this Article shall be adopted using the procedure laid down in Article 75. These rules shall in particular cover the setting of criteria for determining which control method is to be applied and what factors are to enter into the calculation of flat-rate import values, the level of security referred to in paragraph 3 and the rules governing the release of this security.Article 611. In order to prevent or counteract adverse effects on the market in the Community which may result from imports of certain products listed in Article 1(2), imports of one or more such products at the rate of duty laid down in the Common Customs Tariff shall be subject to payment of an additional import duty if the conditions set out in Article 5 of the Agreement on Agriculture concluded in accordance with Article 300 of the Treaty in the framework of the Uruguay Round of multilateral trade negotiations have been fulfilled, unless the imports are unlikely to disturb the Community market, or where the effects would be disproportionate to the intended objective.2. The trigger prices below which an additional import duty may be imposed shall be those forwarded by the Community to the World Trade Organisation.The trigger volumes which must be exceeded for an additional import duty to be imposed shall be determined in particular on the basis of Community imports over the three years preceding the year in which the adverse effects referred to in paragraph 1 have occured or are likely to occur.3. The import prices to be taken into account for the imposition of an additional import duty shall be determined on the basis of the cif import prices of the shipment concerned.The cif import prices shall be verified for this purpose on the basis of representative prices for the product in question on the world market, or on the Community import market for the product.4. The Commision shall adopt detailed rules for the application of this Article in accordance with the procedure laid down in the Article 75. Such detailed rules shall specify in particular:(a) the products to which additional import duties shall be applied, in accordance with Article 5 of the Agreement on Agriculture;(b) the other criteria necessary for application of paragraph 1 in accordance with Article 5 of the said Agreement.Article 621. Tariff quotas for the products covered by this Regulation resulting from agreements concluded in accordance with Article 300 of the Treaty or from any other act of the Council shall be opened and administered by the Commission in accordance with detailed rules adopted under the procedure laid down in Article 75.2. Quotas shall be administered by applying one of the following methods or a combination of them:(a) a method based on the chronological order in which applications are lodged ("first come, first served principle");(b) a method of distribution in proportion to the quantities requested when the applications were lodged (using the "simultaneous examination" method);(c) a method based on taking traditional trade patterns into account (using the "traditional importers/new arrivals" method).Other appropriate methods may be adopted. They shall avoid any discrimination between the operators concerned.3. The method of administration adopted shall, where appropriate, give due weight to the supply requirements of the Community market and the need to safeguard the equilibrium of that market, while at the same time possibly drawing on the methods which have been applied in the past to quotas corresponding to those referred to in paragraph 1, without prejudice to the rights resulting from agreements concluded as part of the Uruguay Round of trade negotiations.4. The detailed rules referred to in paragraph 1 shall provide for annual quotas, if necessary, suitably phased in over the year and shall determine the administrative method to be used and, where appropriate, shall include:(a) guarantees covering the nature, provenance and origin of the product;(b) recognition of the document used for verifying the guarantees referred to in (a);(c) the conditions under which import licences are issued and their term of validity.Article 631. To the extent necessary to enable the export of:(a) products listed in Article 1(2)(a), (b) and (c);(b) sugars falling within CN code 1701, glucose and glucose syrup falling within CN codes 1702 30 91, 1702 30 99 1702 40 90 and 1702 90 50, including in the form of products falling within CN codes 1702 30 51 and 1702 30 59, incorporated into products falling with CN codes 2009 60 11, 2009 60 71, 2009 60 79 and 2204 30 99,on the basis of prices for those products in international trade and within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty, the difference between those prices and prices in the Community may be covered by export refunds.2. For the allocation of the quantities which may be exported with refunds, the method shall be established which:(a) is the best suited to the nature of the product and to the situation on the market in question, enabling the most efficient use possible to be made of the available resources, and having regard to the efficiency and structure of Community exports without, however, creating discrimination between large and small operators;(b) is the least cumbersome administratively for operators, having regard to management imperatives;(c) precludes discrimination between the operators concerned.3. Refunds shall be the same for the whole Community. They may vary according to destination where the situation on the international market or the specific requirements of certain markets make this necessary.The refunds referred to in paragraph 1(a) shall be fixed in accordance with the procedure laid down in Article 75. They shall be fixed at regular intervals.Refunds fixed at regular intervals may, where necessary, be adjusted in the intervening period by the Commission at the request of a Member State or on its own initiative.The provisions of Article 64 regarding the products referred to therein shall apply on a supplementary basis.4. Refunds shall be granted only on application and on presentation of the relevant export licence.5. The refund applicable to exports of products listed in Article 1 shall be that applicable on the day of application for the licence and, in the case of a differentiated refund, that applicable on the same day:(a) for the destination indicated on the licence or, if appropriate,(b) for the actual destination, if it differs from that indicated on the licence. In that case the amount applicable may not exceed the amount applicable to the destination indicated on the licence.Appropriate measures may be taken to preclude abuse of the flexibility provided for in this paragraph.6. Paragraphs 4 and 5 may be waived in the case of products listed in Article 1 on which refunds are paid under food-aid operations, in accordance with the procedure laid down in Article 75.7. Compliance with the limits on volumes arising from agreement concluded in accordance with Article 300 of the Treaty shall be ensured on the basis of the export certificates issued for the reference periods provided for therein and applicable to the products concerned.With regard to compliance with the obligations arising under agreements concluded in the framework of the Uruguay Round of trade negotiations, the ending of a reference period shall not affect the validity of export licences.8. Detailed rules for the application of this Article, including provisions on redistribution of unallocated or unused exportable quantities, shall be adopted in accordance with the procedure laid down in Article 75.Article 641. This Article shall apply to the refunds referred to in Article 63(1).2. The amount of the refund for products referred to in Article 63(1)(b) shall be:(a) in the case of raw sugar and white sugar, the amount of refund for export of these products unprocessed as fixed in accordance with Article 17 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the market in the sugar sector(53), and with the provisions adopted for its application;(b) in the case of glucose and glucose syrup, the amount of the refund for export of these products unprocessed as fixed for each of these products in accordance with Article 13 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(54), and with the provisions adopted for its application.To qualify for the refund, processed products must, on export, be accompanied by a declaration from the applicant indicating the amounts of raw sugar, white sugar, glucose and glucose syrup used in their manufacture.The accuracy of this declaration shall be subject to checks by the competent authorities of the Member State concerned.3. The following shall be taken into account when refunds are being fixed:(a) the existing situation and likely trends with regard to:(i) prices and availability of the products listed in Article 63(1) on the Community market;(ii) world market prices for those products;(b) the most advantageous marketing and transport costs from the Community markets to the ports or other export points of the Community as well as the costs of shipment to the country of destination;(c) the objectives of the common organisation of the market in wine, which are to ensure balance on the markets and natural development in respect of prices and trade;(d) limits arising out of agreements concluded in accordance with Article 300 of the Treaty;(e) the need to avoid disturbances on the Community market;(f) the economic aspect of the proposed exports.4. Community market prices referred to in Article 63(1) shall be determined on the basis of the most advantageous export prices.The following shall be taken into account when the prices in international trade referred to in Article 63(1) are being determined:(a) prices recorded on third-country markets;(b) the most advantageous prices in third countries of destination for imports from third countries;(c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries;(d) free-at-Community-frontier offer prices.5. Without prejudice to the third subparagraph of Article 63(3), the intervals at which the list of products for which a refund is actually granted is to be fixed and the amount of that refund shall be determined in accordance with the procedure laid down in Article 75.6. The refund shall be paid on proof that the products:(a) are of Community origin,(b) have been exported from the Community, and(c) in the case of a differentiated refund, have reached the destination indicated on the licence or another destination for which the refund was fixed, without prejudice to Article 63(5)(b). However, exceptions may be made to this rule in accordance with the procedure laid down in Article 75, provided that conditions are laid down which offer equivalent guarantees.Additional provisions may be adopted in accordance with the procedure laid down in Article 75.7. Without prejudice to paragraph 6(a), in the absence of a derogation granted in accordance with the procedure laid down in Article 75, no export refund shall be granted on products imported from third countries and re-exported to third countries.Article 651. To the extent necessary for the proper working of the common organisation of the market in wine, the Council, acting by a qualified majority on a proposal form the Commission, may in particular cases prohibit the use of inward-processing arrangements wholly or partially in respect of the products listed in Article 1.2. By way of derogation from paragraph 1, if the situation referred to in that paragraph occurs with particular urgency and if the Community market is, or is likely to be, disturbed by outward or inward-processing arrangements, the Commission shall, at the request of a Member State or on its own initative, decide on the necessary measures; the Council and the Member States shall be notified of such measures, the period of validity of which may not exceed six months and which shall apply immediately. If the Commission receives a request from a Member State, it shall take a decision thereon within one week of receipt of the request.3. The Commissions' decision may be referred to the Council by any Member State within one week following the day of notification. The Council, acting by a qualified majority, may confirm, amend or annul the Commission's decision. If the Council has not reached a decision within three months, the Commission's decision shall be deemed to have been repealed.Article 661. The general rules for the interpretation of the Combined Nomenclature and the special rules for its application shall apply to the classification of products covered by this Regulation; the tariff nomenclature resulting from the application of this Regulation shall be incorporated in the Common Customs Tariff.2. Save as otherwise provided for this Regulation or pursuant to a provision thereof, the following shall be prohibited:(a) the levying of any charge having equivalent effect to a customs duty;(b) the application of any quantitative restriction or measure having equivalent effect.Article 671. The import of the products covered by this Regulation to which alcohol has been added with the exception of those products equivalent to products originating in the Community in respect of which such a mixture is permitted, shall be prohibited.2. Detailed rules for the application of this Article, and in particular the conditions for the equivalence of products, and derogations from paragraph 1 shall be adopted in accordance with the procedure laid down in Article 75.Article 681. The products referred to in Article 1(2)(a) and (b) may be imported only if the following conditions are fulfilled:(a) in respect of all the products:(i) if they correspond to the provisions governing production, marketing and, where appropriate, delivery for direct human consumption in the third countries in which they originate, and evidence of compliance with this conditon is furnished in the form of a certificate issued by a competent body, included on a list to be determined, in the third country in which the product originates;(ii) where they are intended for direct human consumption, if they are accompanied by an analysis report drawn up by a body or department desingated by the third country in which the product originates;(b) in respect of wines intended for direct human consumption other than liqueur wines and sparkling wines:(i) if they have an actual alcoholic strength by volume of not less than 9 % vol and a total alcoholic strength by volume not exceeding 15 % vol;(ii) if they have a total acidity content expressed as tartaric acid of not less than 3,5 or 46,6 milliequivalents per litre.2. Provisions may be made under the procedure laid down in Article 75 for:(a) the definition of the characteristics which liqueur wines and sparkling wines shall prossess and derogation from paragraph 1(b),(b) dispensing with the certificate and the analysis report provided for in paragraph 1(a) in the case of certain products as referred to in paragraph 1 which are transported in limited quantities and put up in small containers,(c) waiving wholly or in part the requirment for the particulars contained in the certificate or the analysis report provided for in paragraph 1(a) in the case of certain wines accompanied by a certificate of designation of origin or by a certificate of origin.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 75.Article 691. If, by reason of imports or exports, the Community market in one or more of the products listed in Article 1(2) is affected by, or is threatened with, serious disturbance likely to jeopardise the achievement of the objectives set out in Article 33 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance has ceased.In order to assess whether the situation justifies the application of such measures, the following in particular must be taken into account:(a) the quantities in respect of which import licences have been issued or applied for and the market situation of the wine sector in the Community;(b) where appropriate, the scale of intervention.The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this paragraph and define the cases in which and the limits within which Member States may take interim protective measures.2. If the situation referred to in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide on the necessary measures; the Member States shall be notified of such measures, which shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within three working days of receipt of the request.3. Measures decided on by the Commission may be referred to the Council by any Member State within three working days of the day of notification. The Council shall meet without delay. It may, acting by a qualified majority, amend or annul the measures in question.4. This Article shall be applied having regard to the obligations arising from the international agreements concluded in accordance with Article 300(2) of the Treaty.TITLE VIIIGENERAL, TRANSITIONAL AND FINAL PROVISIONSArticle 701. The products covered by this Regulation may be put into circulation within the Community only with an officially checked accompanying document.2. Natural or legal persons or groups of persons who hold such products in the exercise of their trade, in particular producers, bottlers and processors, as well as merchants to be determined, shall be obliged to keep goods inwards and outwards registers in respect of those products.3. Detailed rules for the application of this Article, and in particular the nature and form of the document referred to in paragraph 1, and the derogations from this Article, shall be adopted in accordance with the procedure laid down in Article 75.Article 711. Save as otherwise provided in this Regulation, Articles 87, 88 and 89 of the Treaty shall apply to the production of and trade in the products covered by this Regulation.2. Chapter II of Title II shall not impede the granting of national aid designated to achieve objectives similar to those sought by that Chapter. Paragraph 1 shall nevertheless apply to such aids.Article 721. Member States shall designate one or more authorities which shall be responsible for ensuring compliance with Community rules in the wine sector. They shall also designate the laboratories authorised to carry out official analyses in the wine sector.2. Member States shall inform the Commission of the names and addresses of these authorities and laboratories. The Commission shall forward this information to the other Member State.3. The Commission shall set up a body of specific officials to collaborate with the competent authorities of the Member States in on-the-spot checks in order to ensure the uniform application of the rules in the wine sector.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 75.These rules may in particular include provisions:(a) to ensure uniform application of Community provisions in the wine sector, in particular as regards controls;(b) governing relation between the designated authorities;(c) governing the specific financial procedures for the improvement of controls;(d) governing administrative sanctions, and(e) governing the powers and obligations of the designed inspectors.Article 73Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Detailed rules governing such communication, including the nature and format of the information to be transmitted, and time limits for its communication as well as distribution of the information gathered shall be adopted in accordance with the procedure laid down in Article 75.Article 74A Management Committee for Wine (herainafter called "the Committee") is hereby set up consisting of representatives of Member States and chaired by a representative of the Commission.Article 751. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication.The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the second paragraph.Article 76The Committee may examine any other question raised by the Chairman, either on his own initiative or at the request of the representative of a Member State.Article 771. This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Article 33 and 131 of the Treaty.2. This Regulation shall be applied having regard to the obligations arising from the international agreements concluded in accordance with Article 300(2) of the Treaty.Article 781. Regulation (EC) No 1258/1999 and the provisions adopted in implementation thereof shall apply to the products covered by this Regulation.2. The premium referred to in Chapter II of Title II, the support referred to in Chapter III of that Title, the aid referred to in Chapter I of Title III, the buying-in and support referred to in Chapter II of that Title and the aids referred to in Chapter III of that Title and the refunds referred to in Title VII shall be regarded as intervention designed to stabilise agricultural markets within the meaning of Article 2(2) of Regulation (EC) No 1258/1999.3. Notwithstanding any more restrictive provisions, the Community support which may be granted under Title III and the refunds which may be granted under Title VII may only be granted in respect of products produced in the Community from grapes harvested in the Community.Article 79With a view to preventing surpluses of table wine and wines suitable for yielding table wine, the Member States may set a limit for crop yields expressed as an amount of hectolitres per hectare, the overshoot of which shall result in the producers' ineligibility for benefits under this Regulation.Article 80In accordance with the procedure laid down in Article 75, measures shall be adopted:(a) to facilitate the transition from the arrangements provided for in the Regulations referred to in Article 81 and those established by this Regulation;(b) where required, to resolve specific practical problems. Such measures, if duly justified, may derogate from certain provisions of this Regulation.Article 81Regulations (EEC) No 346/79, (EEC) No 351/79, (EEC) No 460/79, (EEC) No 456/80, (EEC) No 457/80, (EEC) No 458/80, (EEC) No 1873/84, (EEC) No 895/85, (EEC) No 822/87, (EEC) No 823/87, (EEC) No 1442/88, (EEC) No 3877/88, (EEC) No 4252/88, (EEC) No 2046/89, (EEC) No 2048/89, (EEC) No 2389/89, (EEC) No 2390/89, (EEC) No 2391/89, (EEC) No 2392/89, (EEC) No 3677/89, (EEC) No 3895/91, (EEC) No 2332/92 and (EEC) No 2333/92 are hereby repealed.Article 82This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ C 271, 31.8.1998, p. 21.(2) Opinion delivered on 6 May 1999 (not yet published in the Official Journal).(3) OJ C 101, 12.4.1999, p. 60.(4) OJ C 93, 6.4.1999, p. 1.(5) OJ L 84, 27.3.1987, p. 1.(6) OJ L 210, 28.7.1998, p. 8.(7) OJ L 54, 5.3.1979, p. 72.(8) OJ L 54, 5.3.1979, p. 90.(9) OJ L 106, 26.4.1991, p. 6.(10) OJ L 58, 9.3.1979, p. 1.(11) OJ L 367, 31.12.1985, p. 39.(12) OJ L 57, 29.2.1980, p. 16.(13) OJ L 163, 22.6.1983, p. 52.(14) OJ L 57, 29.2.1980, p. 23.(15) OJ L 57, 29.2.1980, p. 27.(16) OJ L 67, 14.3.1991, p. 16.(17) OJ L 176, 3.7.1984, p. 6.(18) OJ L 353, 24.12.1997, p. 2.(19) OJ L 97, 4.4.1987, p. 2.(20) OJ L 362, 31.12.1985, p. 8.(21) OJ L 84, 27.3.1987, p. 59.(22) OJ L 184, 24.7.1996, p. 1.(23) OJ L 132, 28.5.1988, p. 3.(24) OJ L 108, 27.4.1999, p. 9.(25) OJ L 346, 15.12.1988, p. 7.(26) OJ L 373, 31.12.1988, p. 59.(27) OJ L 210, 28.7.1998, p. 11.(28) OJ L 202, 14.7.1989, p. 14.(29) OJ L 335, 24.12.1996, p. 7.(30) OJ L 202, 14.7.1989, p. 32.(31) OJ L 232, 9.8.1989, p. 1.(32) OJ L 292, 25.10.1997, p. 3.(33) OJ L 232, 9.8.1989, p. 7.(34) OJ L 353, 24.12.1997, p. 1.(35) OJ L 232, 9.8.1989, p. 10.(36) OJ L 232, 9.8.1989, p. 13.(37) OJ L 184, 24.7.1996, p. 3.(38) OJ L 360, 9.12.1989, p. 1.(39) OJ L 297, 18.11.1994, p. 1.(40) OJ L 368, 31.12.1991, p. 1.(41) OJ L 231, 13.8.1992, p. 1.(42) OJ L 231, 13.8.1992, p. 9.(43) OJ L 184, 24.7.1996, p. 9.(44) OJ L 160, 26.6.1999, p. 80.(45) OJ C 32, 6.2.1999, p. 12.(46) OJ L 208, 31.7.1986, p. 1.(47) OJ L 210, 28.7.1998, p. 14.(48) OJ L 336, 23.12.1994, p. 1.(49) OJ L 336, 23.12.1994, p. 22.(50) OJ L 160, 26.6.1999, p. 103.(51) OJ L 336, 23.12.1994, p. 86;(52) OJ L 161, 26.6.1999, p. 1.(53) OJ L 177, 1.7.1981, p. 4. Regulation as last amended by Regulation (EC) No 1148/98 (OJ L 159, 3.6.1998, p. 38.)(54) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EG) No 1253/1999 (OJ L 160, 26.6.1999, p. 18.)ANNEX IPRODUCT DEFINITIONSThe following definitions shall apply to:- products obtained in the Community from grapes harvested in the Community, including wine referred to in the sixth indent of pargraph 15, and- products other than those referred to in paragraphs 3, 4, 5, 6, 7, 12, 13, 14, 15, 16, 17, 18 and 24 where they- originate in third countries, or- are manufactured in the Community from grapes harvested outside the Community insofar as their manufacture is permitted under this Regulation.The definitions of wine products to which this Annex does not apply shall be adopted as necessary in accordance with this Regulation, by the procedure laid down in Article 75.1. Fresh grapes: the fruit of the vine used in making wine, ripe or even slightly raisined, which may be crushed or pressed by normal wine-cellar means and which may spontaneously produce alcoholic fermentation.2. Grape must: the liquid product obtained naturally or by physical processes from fresh grapes. An actual alcoholic strength by volume of the grape must of not more than 1 % vol. is permissible.3. Grape must in fermentation: the product obtained from the fermentation of grape must and with an actual alcoholic strength by volume of more than 1 % vol. but less than three fifths of its total alcoholic strength by volume: however, certain quality wines psr having an actual alcoholic strength by volume of less than three fifths of their total alcoholic strength by volume but not less than 4,5 % vol. are not considered as grape must in fermentation.4. Grape must in fermentation extracted from raisined grapes: the product obtained from the partial fermentation of grape must obtained from raisined grapes, the total sugar content of which before fermentation is at least 272 grams per litre and the natural and actual alcoholic strength by volume of which may not be less than 8 % vol. However, certain wines that meet these requirements are not considered as grape must in fermentation extracted from raisined grapes.5. Fresh grape must with fermentation arrested by the addition of alcohol: a product which:- has an actual alcoholic strength by volume of not less than 12 % vol. but less than 15 % vol., and- is obtained by addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol. and derived exclusively from vine varieties referred to in Article 42(5):- either of neutral alcohol of vinous origin, including alcohol obtained from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 95 % vol.,- or of an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol. and not more than 80 % vol.6. Concentrated grape must: uncaramelised grape must which is:- obtained by partial dehydration of grape must carried out by any authorised method other than by direct heat in such a way that the figure indicated by a refractometer used in accordance with a method to be prescribed at a temperature of 20 °C is not less than 50,9 %;- derived exclusively from vine varieties referred to in Article 42(5);- obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the vine-growing zone in which the grapes were harvested.An actual alcoholic strength by volume of the concentrated grape must of not more than 1 % vol. is permissible.7. Rectified concentrated grape must: the liquid uncaramelised product which:- is obtained by partial dehydration of grape must carried out by any authorised method other than direct heat in such a way that the figure indicated by a refractometer used in accordance with a method to be prescribed at a temperature of 20 °C is not less than 61,7 %;- has undergone authorised treatment for deacidification and elimination of constituents other than sugar;- has the following characteristics:- a pH of not more than 5 at 25 ° Brix,- an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 in grape must concentrated at 25 ° Brix,- a sucrose content undetectable by a method of analysis to be defined,- a Folin-Ciocalteau index of not more than 6,00 at 25 ° Brix,- a titratable acidity of not more than 15 milliequivalents per kilogram of total sugars,- a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars,- a total cation content of not more than 8 milliequivalents per kilogram of total sugars,- a conductivity at 25 ° Brix and 20 °C of not more than 120 micro-Siemens/cm,- a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars,- presence of mesoinositol,- is derived exclusively from the vine varieties referred to in Article 42(5),- is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the vine-growing zone in which the grapes were harvested.An actual alcoholic strength by volume of the rectified concentrated grape must of not more than 1 % vol. is permissible.8. Grape juice: the unfermented but fermentable liquid product obtained by appropriate treatment rendering it fit for consumption as it is; it may be obtained:(a) from fresh grapes or from grape must, or(b) by reconstitution:- from conentrated grape must; or- from concentated grape juice.An actual alcoholic strength by volume of the grape juice of not more than 1 % vol. is permissible.9. Concentrated grape juice: uncaramelised grape juice obtained by partial dehydration of grape juice carried out by any authorised method other than by direct heat in such a way that the figure indicated by a refractometer used in accordance with a method to be prescribed at a temperature of 20 °C is not less than 50,9 %.An actual alcoholic strength by volume of the concentated grape juice of not more than 1 % vol. is permissible.10. Wine: the product obtained exclusively from the total or partial alcoholic fermentation of fresh grapes, whether or not crushed, or of grape must.11. New wine still in fermentation: wine in which alcoholic fermentation is not yet complete and which is not yet separated from its lees.12. Wine suitable for yielding table wine: wine which:- is derived exclusively from vine varieties referred to in Article 42(5);- is produced in the Community, and- has at least the minimum natural alcoholic strength by volume laid down for the vine-growing zone in which it was produced.13. Table wine: wine other than quality wine psr which:- is derived exclusively from vine varieties referred to in Article 42(5);- is produced in the Community;- has, whether or not following application of the processes specified in point D of Annex V, an actual alcoholic strength by volume of not less than 8,5 % vol. provided the wine derives exclusively from grapes harvested in vine-growing zones A and B, and of not less than 9 % vol. in other vine-growing zones, and a total alcoholic strength by volume of not more than 15 % vol.;- subject to derogations which may be adopted, has a total acidity content, expressed as tartaric acid, of not less than 3,5 grams per litre or 46,6 milliequivalents per litre.However, in the case of wines from certain vine-growing areas to be determined which have been produced without any enrichment, the upper limit for the total alcoholic strength by volume may be raised to 20 % vol."Retsina" table wine is table wine produced exclusively in the geographical territory of Greece using grape must treated with resin from the Aleppo pine. The use of Aleppo pine resin is permitted solely for the purpose of obtaining "retsina" table wine under the conditions laid down in the Greek provisions applicable.14. Liqueur wine: the product:A. Having:- an actual alcoholic strength by volume of not less than 15 % vol. and not more than 22 % vol.;- an overall alcoholic strength by volume of not less than 17,5 % vol., except for certain quality liqueur wines produced in specified regions (quality liqueur wines psr) appearing on a list to be drawn up;B. obtained:(a) from:- grape must in fermentation; or- wine; or- a combination of the above products; or- in the case of certain quality liqueur wines psr to be determined, grape must or a mixture thereof with wine,all these products being required, in the case of liqueur wines and quality liqueur wines psr:- to be derived from vine varieties which shall be selected from among those referred to in Article 42(5); and- with the exception of certain quality liquer wines psr appearing on a list to be drawn up, to have an initial natural alcoholic strength by volume of not less than 12 % vol.;(b) and by addition:(i) individually or in combination:- of neutral alcohol of vine origin, including alcohol produced from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 96 % vol.;- of wine or dried grape distillate, having an actual alcoholic strength by volume of not less than 52 % vol. and not more than 86 % vol.;(ii) together with one or more of the following products where appropriate:- concentrated grape must;- a combination of one of the products referred to in (i) with a grape must referred to in the first and fourth indents of (a);(iii) for certain quality liqueur wines psr appearing on a list to be drawn up:- either of products listed in (i) individually or in combination;- or of one or more of the following products:- wine alcohol or dried grape alcohol with an actual alcoholic strength by volume of not less than 95 % vol. and not more than 96 % vol.;- spirits distilled from wine or from grape marc, with an actual alcoholic strength by volume of not less than 52 % vol. and not more than 86 % vol.;- spirits distilled from dried grapes, with an actual alcoholic strength by volume of not less than 52 % vol. and of less than 94,5 % vol.;- together with one or more of the following products, where appropriate:- partially fermented grape must obtained from raisined grapes;- concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must;- concentrated grape must;- a combination of one of the products listed in the second indent with a grape must referred to in the first and fourth indents of (a).15. Sparkling wine: save for the derogation provided for in Article 44(3), the product which is obtained by first or second alcoholic fermentation:- of fresh grapes;- of grape must;- of wine,suitable for yielding table wine;- of table wine;- of quality wine psr,- imported wines, on a list to be drawn up, from vine varieties and vine-growing zones with the characteristics that distinguish them from Community wines,which, when the container is opened, releases carbon dioxide derived exclusively from fermentation and which has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers.16. Aerated sparkling wine: the product which:- is obtained from table wine;- releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas; and- has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers.17. Semi-sparkling wine: the product which:- is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr provided that such wine or products have a total alcoholic strength of not less than 9 % vol.;- has an actual alcoholic strength by volume of not less than 7 % vol.;- has an excess pressure, due to endogenous carbon dioxide in solution of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers;- is put up in containers of 60 litres or less.18. Aerated semi-sparkling wine: the product which:- is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr;- has an actual alcoholic strength of not less than 7 % vol. and a total alcoholic strength of not less than 9 % vol.;- has an excess pressure of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers due to carbon dioxide in solution which has been wholly or partially added;- is put up in containers of a capacity not exceeding 60 litres.19. Wine vinegar: vinegar which:- is obtained exclusively by acetous fermentation of wine; and- has a total acidity of not less than 60 grams per litre expressed as acetic acid.20. Wine lees: the residue accumulating in vessels containing wine after fermentation, during storage or after authorised treatment and the residue obtained from filtering or centrifuging this product.The following are also considered as wine lees:- the residue accumulating in vessels containing grape must during storage or after authorised treatment;- the residue obtained from filtering or centrifuging this product.21. Grape marc: the residue from the pressing of fresh grapes, whether or not fermented.22. Piquette: the product obtained:- by the fermentation of untreated grape marc macerated in water; or- by leaching fermented grape marc with water.23. Wine fortified for distillation: the product which:- has an actual alcoholic strength by volume of not less than 18 % vol. and not more than 24 % vol.;- is obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol.; and- has a maximum volatile acidity of 1,5 grams per litre, expressed as acetic acid.24. Wine of overripe grapes: the product:- produced in the Community, without enrichment, from grapes harvested in the Community, coming from the vine varieties set out in Article 42(5) and which are set out in a list to be drawn up;- having a natural alcoholic strength of more than 15 % vol.;- having a total alcoholic strength not less than 16 % vol., and an actual alcoholic strength of not less than 12 % vol.; andThe Member States may prescribe a period of ageing for this product.ANNEX IIALCOHOLIC STRENGTHS1. Actual alcoholic strength by volume means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature.2. Potential alcoholic strength by volume means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature.3. Total alcoholic strength by volume means the sum of the actual and potential alcoholic strengths.4. Natural alcoholic strength by volume means the total alcoholic strength by volume of a product before any enrichment.5. Actual alcoholic strength by mass means the number of kilograms of pure alcohol contained in 100 kilograms of product.6. Potential alcoholic strength by mass means the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kilograms of the product.7. Total alcoholic strength by mass means the sum of the actual and potential alcoholic strength.ANNEX IIIWINE-GROWING ZONES1. Wine-growing zone A comprises:(a) in Germany: the areas under vines other than those included in wine-growing zone B;(b) in Luxembourg: the Luxembourg wine-growing region;(c) in Belgium, the Netherlands, Denmark, Ireland, Sweden and the United Kingdom: the wine-growing of areas of these countries.2. Wine-growing zone B comprises:(a) in Germany, the areas under vines in the specified region Baden;(b) in France, the areas under vines in the departments not mentioned in this Annex and in the following departments:- in Alsace: Bas-Rhin, Haut-Rhin;- in Lorraine: Meurthe-et-Moselle, Meuse, Moselle, Vosges;- in Champagne: Aisne, Aube, Marne, Haute-Marne, Seine-et-Marne;- in the Jura: Ain, Doubs, Jura, Haute-SaÃ ´ne;- in Savoie: Savoie, Haute-Savoie, IsÃ ¨re (Commune de Chapareillan);- in the Val de Loire: Cher, Deux-SÃ ¨vres, Indre, Indre-et-Loire, Loir-et-Cher, Loire-Atlantique, Loiret, Maine-et-Loire, Sarthe, VendÃ ©e, Viene, and the areas under vines in the arrondissement of Cosne-sur-Loire in the department of NiÃ ¨vre;(c) in Austria: the Austrian wine-growing area.3. Wine-growing zone C I a) comprises the area under vines:(a) in France:- in the following departments: Allier, Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes, AriÃ ¨ge, Aveyron, Cantal, Charente, Charente-Maritime, CorrÃ ¨ze, CÃ ´te-d'Or, Dordogne, Haute-Garonne, Gers, Gironde, IsÃ ¨re (with the exception of the commune of Chapareillan), Landes, Loire, Haute-Loire, Lot, Lot-et-Garonne, LozÃ ¨re, NiÃ ¨vre (except for the arrondissements of Cosne-sur-Loire), Puy-de-DÃ ´me, PyrÃ ©nÃ ©es-Atlantiques, Hautes-PyrÃ ©nÃ ©es, RhÃ ´ne, SaÃ ´ne-et-Loire, Tarn, Tarn-et-Garonne, Haute-Vienne, Yonne;- in the arrondissements of Valence and Die in the department of DrÃ ´me (except for the cantons of Dieulefit, Loriol, Marsanne and MontÃ ©limar);- in the department of ArdÃ ¨che, in the arrondissement of Tournon and the cantons of Antraigues, Buzet, Coucouron, Montpezat-sous-Bauzon, PrVs, Saint-Etienne de LugdarÃ ¨s, Saint-Pierreville, Valgorge and la Voulte-sur-RhÃ ´ne;(b) in Spain, in the provinces of Asturias, Cantabria, GuipÃ ºzcoa, La CoruÃ ±a and Vizcaya;(c) in Portugal, in that part of the region of Norte which corresponds to the designated wine area of "Vinho Verde" as well as the "Concelhos de Bombarral, LaurinhÃ £, Mafra e Torres Vedras" (with the exception of "Freguesias da Carvoeira e Dois Portos"), belonging to the "RegiÃ £o viticola da Extremadura".4. In Italy, wine-growing zone C 1 b) comprises the areas under vines in the Valle d'Aosta region and in the provinces of Sondrio, Bolzano, Trento and Belluno.5. Wine-growing zone C II comprises:(a) in France, the areas under vines:- in the following departments: Aude, Bouches-du-RhÃ ´ne, Gard, HÃ ©rault, PyrÃ ©nÃ ©es-Orientales (except for the cantons of Olette and Arles-sur-Tech), Vaucluse;- in the part of the department of Var bounded in the south by the northern limit of the communes of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers, Puget-Ville, CollobriÃ ¨res, La Garde-Freinet, Pland-de-la-Tour and Sainte-Maxime;- in the arrondissement of Nyons and the cantons of Dieulefit, Loirol, Marsanne and MontÃ ©limar in the department of DrÃ ´me;- in those parts of the department of ArdÃ ¨che not listed in point 3(a);(b) in Italy, the areas under vines in the following regions: Abruzzi, Campagnia, Emilia-Romagna, Friuli-Venezia Giulia, Lazio, Liguria, Lombardy except for the province of Sondrio, Marche, Molise, Piedmont, Tuscany, Umbria Veneto except for the province of Belluno, including the islands belonging to those regions, such as Elba and the other islands of the Tuscan archipelago, the Ponziane islands, Capri and Ischia;(c) in Spain, the areas under vines:- in the following provinces:- Lugo, Orense, Pontevedra,- Ã villa (except for the communes which correspond to the designated wine "comarca" of Cebreros), Burgos, LeÃ ³n, Palencia, Salamanca, Segovia, Soria, Valladolid, Zamora,- La Rioja,- Ã lava,- Navarra,- Huesca,- Barcelona, Gerona, LÃ ©rida;- in that part of the province of Zaragoza which lies to the north of the river Ebro;- in those communes of the province of Tarragona included in the PenedÃ ©s registered designation of origin.- in that part of the province of Tarragona which corresponds to the designated wine "comarca" of Conca de BarberÃ ¡.6. In Greece, wine-growing zone C III a) comprises the area under vines in the following nomoi: Florina, Imathia, Kilkis, Grevena, Larisa, Ioannina, Levkas, Achaca, Messinia, Arkadia, Korinthia, Iraklio, Khania, Rethimni, Samos, Lasithi and the island of Thira (Santorini).7. Wine-growing zone C III b) comprises:(a) in France, the areas under vines:- in the departments of Corsica;- in that part of the department of Var situated between the sea and a line bounded by the communes (which are themselves included) of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers, Puget-Ville, CollobriÃ ¨res, La Garde-Freinet, Plan-de-la-Tour and Sainte-Maxime;- in the cantons of Olette and Arles-sur-Tech in the department of PyrÃ ©nÃ ©es-Orientales;(b) in Italy, the areas under vines in the following regions: Calabria, Basilicata, Apulia, Sardinia and Sicily, including the islands belonging to those regions, such as Pantelleria and the Lipari, Egadi and Pelagian Islands;(c) in Greece, the areas under vines not listed in point 6;(d) in Spain, the areas under vines not included in 3(b) or 5(c);(e) in Portugal, the areas under vines in the regions not included in wine-growing zone C I a).8. The demarcation of the territories covered by the administrative units mentioned in this Annex is that resulting from the national provisions in force on 15 December 1981 and, for Spain, from the national provisions in force on 1 March 1986 and Portugal, from the national provisions in force on 1 March 1998.ANNEX IVLIST OF AUTHORISED OENOLOGICAL PRACTICES AND PROCESSES1. Oenological practices and processes which may be applied to fresh grapes, grape must, grape must in fermentation, grape must in fermentation extracted from raisined grapes, concentrated grape must and new wine still in fermentation:(a) aeration or the addition of oxygen;(b) heat treatment;(c) centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the products so treated;(d) use of carbon dioxide, argon or nitrogen, either alone or combined, solely in order to create an inert atmosphere and to handle the product shielded from the air;(e) use of yeasts for wine production;(f) use of one or more of the following practices to encourage the growth of yeasts;- addition of diammonium phosphate or ammonium sulphate within certain limits,- addition of ammonium sulphite or ammonium bisulphite within certain limits,- addition of thiamin hydrochloride within certain limits;(g) use of sulphur dioxide, potassium bisulphite or potassium metabisulphite which may also be called potassium disulphite or potassium pyrosulphite;(h) elimination of sulphur dioxide by physical processes;(i) treatment of white must and new white wine still in fermentation with charcoal for oenological use, within certain limits;(j) clarification by means of one or more of the following substances for oenological use:- edible gelatine,- isinglass,- casein and potassium caseinate,- ovalbumin and/or lactalbumin,- bentonite,- silicon dioxide as a gel or colloidal solution,- kaolin,- tannin,- pectinolytic enzymes,- an enzymatic preparation of betaglucanase, under conditions to be determined;(k) use of sorbic acid or potassium sorbate;(l) use of tartaric acid for acidification purposes under the conditions laid down in points E and G of Annex V;(m) use of one or more of the following substances for deacidification purposes under the conditions laid down in points E and G of Annex V:- neutral potassium tartrate,- potassium bicarbonate,- calcium carbonate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (-) malic acids,- calcium tartrate,- tartaric acid, under conditions to be determined,- a homogeneous preparation of tartaric acid and calcium carbonate in equivalent proportions and finely pulverised;(n) the use of Aleppo pine resin under conditions to be determined;(o) the use of preparations of yeast cell wall, within certain limits;(p) the use of polyvinylpolypyrrolidone within certain limits and under conditions to be determined;(q) the use of lactic bacteria in a vinous suspension under conditions to be determined;(r) the addition of lysozyme within limits and under conditions to be determined.2. Oenological practices and processes which may be applied to grape must intended for the manufacture of rectified concentrated grape must:(a) aeration;(b) heat treatment;(c) centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the product so treated;(d) use of sulphur dioxide, potassium bisulphite or potassium metabisulphite which may also be called potassium disulphite or potassium pyrosulphite;(e) elimination of sulphur dioxide by physical processes;(f) treatment with charcoal for oenological use;(g) use of calcium carbonate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (-) malic acids;(h) use of ion exchange resins under conditions to be determined.3. Processes and oenological practices which may be applied to grape must in fermentation intended for direct human consumption as such, wine suitable for producing table wine, table wine, sparkling wine, aerated sparkling wine, semi-sparkling wine, aerated semi-sparkling wine, liqueur wine and quality wines psr:(a) use in dry wines, and in quantities not exceeding 5 %, of fresh lees which are sound and undiluted and contain yeasts resulting from the recent vinification of dry wines;(b) aeration or bubbling using argon or nitrogen;(c) heat treatment;(d) centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the products so treated;(e) use of carbon dioxide, argon or nitrogen, either alone or combined, solely in order to create an inert atmosphere and to handle the product shielded from the air;(f) addition of carbon dioxide, within certain limits,(g) use, under the conditions laid down in this Regulation, of sulphur dioxide, potassium bisulphite or potassium metabisulphite, which may also be called potassium disulphite or potassium pyrosulphite;(h) addition of sorbic acid or potassium sorbate provided that the final sorbic acid content of the treated product on its release to the market for direct human consumption does not exceed 200 mg/l;(i) addition of L-ascorbic acid up to certain limits;(j) addition of citric acid for wine stabilisation purposes, within certain limits;(k) use of tartaric acid for acidification purposes under the conditions laid down in points E and G of Annex V;(l) use of one or more of the following substances for deacidification purposes under the conditions laid down in points E and G of Annex V:- neutral potassium tartrate,- potassium bicarbonate,- calcium carbonate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (-) malic acids,- calcium tartrate,- tartaric acid, under conditions to be determined,- a homogeneous preparation of tartaric acid and calcium carbonate in equivalent proportions and finely pulverised;(m) clarification by means of one or more of the following substances for oenological use:- edible gelatine,- isinglass,- casein and potassium caseinate,- ovalbumin and/or lactalbumin,- bentonite,- silicon dioxide as a gel or colloidal solution,- kaolin;- an enzymatic preparation of betaglucanase, under conditions to be determined;(n) addition of tannin;(o) treatment of white wines with charcoal for oenological use, within certain limits,(p) treatment, under conditions to be laid down:- of grape must in fermentation intended for direct human consumption as such, white wines and rosÃ © wines with potassium ferrocyanide,- of red wines with potassium ferrocyanide or with calcium phytate;(q) addition of metatartaric acid within certain limits;(r) use of acacia;(s) use of DL tartaric acid, also called racemic acid, or of is neutral salt of potassium, under conditions to be laid down, for precipitating excess calcium;(t) use, for the manufacture of sparkling wines obtained by fermentation in bottle and with the lees separated by disgorging:- of calcium alginate,or- of potassium alginate.(ta) the use of yeasts for wine production, dry or in wine suspension, for the production of sparkling wine;(tb) the addition, in the production of sparkling wine, of thiamine and ammonium salts to the basic wines, to encourage the growth of yeasts, under the following conditions:- for nutritive salts, diammonium phosphate or ammonium sulphate within certain limits,- for growth factors, thiamine in the form of thiamine hydrochloride, within certain limits;(u) use of discs of pure paraffin impregnated with allyl isothiocyanate to create sterile atmosphere, solely in Member States in which it is traditional and so long as it is not forbidden by national law, provided that they are used only in containers holding more than 20 litres and that there is no trace of allyl isothiocyanate in the wine;(v) addition, to assist the precipitation of tartar, of- potassium bitartrate- calcium tartrate, within limits and under conditions to be determined;(w) use of copper sulphate to eliminate defects of taste or smell in the wine, up to certain limits;(x) the use of preparations of yeast cell wall, within certain limits;(y) the use of polyvinylpolypyrrolidone, within certain limits and conditions to be determined;(z) the use of lactic bacteria in a vinous suspension under conditions to be determined;(za) addition of caramel within the meaning of Directive 94/36/EC of the European Parliament and of the Council of 30 June 1994 on colours for use in foodstuffs(1) to reinforce the colour of liqueur wines and liqueur wines psr;(zb) addition of lysozme, within limits and under conditions to be determined.4. Oenological practices and processes that can be used for the products referred to in the introductory sentence to paragraph 3, solely under conditions of use to be determined:(a) addition of oxygen;(b) electrodialysis treatment to ensure the tartaric stabilisation of the wine;(c) use of a urease to reduce the level of urea in the wine.(1) OJ L 237, 10.9.1994, p. 13.ANNEX VLIMITS AND CONDITIONS FOR CERTAIN OENOLOGICAL PRACTICESA. Sulphur dioxide content1. The total sulphur dioxide content of wines, other than sparkling wines and liqueur wines, may, on their release to the market for direct human consumption, not exceed:(a) 160 milligrams per litre for red wines; and(b) 210 milligrams per litre for white and rosÃ © wines.2. Notwithstanding paragraph 1(a) and (b), the maximum sulphur dioxide content shall be raised, as regards wines with a residual sugar content, expressed as invert sugar, of not less than five grams per litre, to:(a) 210 milligrams per litre for red wines and 260 milligrams per litre for white and rosÃ ¨ wines;(b) 300 milligrams per litre for:- wines entitled to the description "SpÃ ¤tlese" in accordance with Community provisions;- quality white wines psr entitled to the registered designations of origin Bordeaux supÃ ©rieur, Graves de Vayres, CÃ ´tes de Bordeaux, St Macaire, PremiÃ ¨re CÃ ´tes de Bordeaux, Ste-Foy Bordeaux, CÃ ´tes de Bergerac (whether or not followed by the description "CÃ ´tes de Saussignac"). Haut Montravel, CÃ ´tes de Montravel and Rosette;- quality white wines psr entitled to the designations of origin Allela, La Mancha, Navarra, PenedÃ ©s, Rioja, Rueda, Tarragona and Valencia;- white quality wines psr originating in the United Kingdom described and presented in accordance with British legislation by the term "botrytis", or other equivalent terms, such as "noble harvest", "noble late harvested" or "special late harvested";(c) 350 milligrams per litre for wines entitled to the description "Auslese" in accordance with Community provisions and white wines described as "superior wine of designated origin", in accordance with Romanian legislation and entitled to bear one of the following names: Murfatlar, Cotnari, Tirnave, Pietroasele, Valea Calugareasca;(d) 400 milligrams per litre for wines entitled to the descriptions "Beerenauslese", "Ausbruch", "Ausbruchwein" and "Trockenbeerenauslese" and "Eiswein" in accordance with Community provisions and quality white wines psr entitled to the registered designations of origin Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiac, Sainte-Croix-du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de l'Aubance, Graves SupÃ ©rieures and JuranÃ §on.3. Where climatic conditions have made this necessary it may be decided that the Member States concerned may, in certain wine-growing zones of the Community, authorise, for wines produced within their territory, the maximum total sulphur dioxide levels of less than 300 milligrams per litre referred to in this point to be increased by a maximum of 40 milligrams per litre.4. Member States may apply more restrictive provisions to wines produced within their territory.B. Volatile acid content1. The maximum volatile acid content may not exceed:(a) 18 milliequivalents per litre for grape must in fermentation;(b) 18 milliequivalents per litre for white and rosÃ © wines and, until 31 December 1989 at the latest, for the products of a "coupage" of white wine with red wine on Spanish territory; or(c) 20 milliequivalents per litre for red wines.2. The levels referred to in paragraph 1 shall apply:- to products from grapes harvested within the Community, at the production stage and at all stages of marketing;- to grape must in fermentation and wines originating in third countries, at all stages following their entry into the geographical territory of the Community.3. Provision may be made for exceptions to paragraph 1 as regards:(a) certain quality wines psr and certain table wines designated by means of a geographical indication where they:- have matured over a period of at least two years; or- have been produced according to particular methods;(b) wines with a total alcoholic strength by volume of at least 13 % vol.C. Enrichment limits1. Where climatic conditions have made it necessary in certain wine-growing zones of the Community, the Member States concerned may allow an increase in the natural alcoholic strength by volume of fresh grapes, grape must, grape must in fermentation, and new wine still in fermentation, obtained from the vine varieties referred to in Article 42(5), as well as of wine suitable for yielding table wine and table wine.2. An increase in natural alcoholic strength by volume may not be authorised in respect of the products referred to in the paragraph 1 unless their minimum natural alcoholic strength by volume is as follows(a) in wine-growing zone A: 5 % vol.;(b) in wine-growing zone B: 6 % vol.;(c) in wine-growing zone C I a): 7,5 % vol.;(d) in wine-growing zone C I b): 8 % vol.;(e) in wine-growing zone C II: 8,5 % vol.;(f) in wine-growing zones C III: 9 % vol.3. The increase in natural alcoholic strength by volume shall be achieved by means of the oenological practices referred to in point D and may not exceed the following limits:(a) in wine-growing zone A: 3,5 % vol.;(b) in wine-growing zone B: 2,5 % vol.;(c) in wine-growing zones C: 2 % vol.4. In years when climatic conditions have been exceptionally unfavourable, the limits on increases in the alcoholic strength by volume provided for in the paragraph 3 may be raised to the following levels:(a) wine-growing zone A: 4,5 % vol.;(b) wine-growing zone B: 3,5 % vol.D. Enrichment processes1. The increase in natural alcoholic strength by volume provided for in point C may only be effected:(a) in respect of fresh grapes, grape must in fermentation or new wine still in fermentation, by adding sucrose, concentrated grape must or rectified concentrated grape must;(b) in respect of grape must, by adding sucrose or concentrated grape must or rectified concentrated grape must, or by partial concentration including reverse osmosis; and(c) in respect of wine suitable for yielding table wine and table wine, by partial concentration through cooling.2. The processes mentioned in paragraph 1 shall be mutually exclusive.3. The addition of sucrose provided for in paragraph 1(a) and (b) may only be performed by dry sugaring and only in the wine-growing zones where it is traditionally or exceptionally practised under the legislation in force at 8 May 1970.4. The addition of concentrated grape must or rectified concentrated grape must shall not have the effect of increasing the initial volume of fresh crushed grapes, grape must, grape must in fermentation or new wine still in fermentation by more than 11 % in wine-growing zone A, 8 % in wine-growing zone B and 6,5 % in wine-growing zones C.5. If paragraph 4 of point C is applied, the limits on increases in volume shall be raised to 15 % in wine-growing zone A and to 11 % in wine-growing zone B.6. The concentration of grape must, of wine suitable for yielding table wine or of table wine subjected to this process shall not have the effect of reducing the initial volume of these products by more than 20 % and in no case shall it increase by more than 2 % vol. their natural alcoholic strength by volume.7. In no case shall the above mentioned processes have the effect of raising to more than 11,5 % vol. in wine-growing zone A, 12 % vol. in wine-growing zone B, 12,5 % vol. in wine-growing zones C I (a) and C I (b), 13 % vol. in wine-growing zone C II and 13,5 % vol. in wine-growing zone C III the total alcoholic strength by volume of the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation, wine suitable for yielding table wine or table wine subjected to those processes.8. However, for red wine, the total alcoholic strength by volume of the products mentioned in paragraph 7 may be raised to 12 % vol. in wine-growing zone A and 12,5 % vol. in wine-growing zone B.9. Wine suitable for yielding table wine and table wine may not be concentrated when the products from which they were obtained have themselves been subjected to the processes mentioned in paragraph 1(a) and (b).E. Acidification and deacidification1. Fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine may be subject to:(a) partial deacidification in wine-growing zones A, B, C I (a) and C I (b);(b) acidification and deacidification in wine-growing zones C II and C III (a), without prejudice to paragraph 3; or(c) acidification in wine-growing zone C III b).2. Acidification of the products, other than wine, referred to in paragraph 1 may be carried out only up to a limit of 1,50 g/l expressed as tartaric acid, or 20 milliequivalents per litre.3. Acidification of wines may be carried out only up to a limit of 2,50 g/l expressed as tartaric acid, or 33,3 milliequivalents per litre.4. Deacidification of wines may be carried out only up to a limit of 1 g/l expressed as tartaric acid, or 13,3 milliequivalents per litre.5. Moreover, grape must intended for concentration may be partially de-acidified.6. In years when climatic conditions have been exceptional, Member States may authorise acidification of the products referred to in paragraph 1 in wine-growing zones C I a) and C I b), under the conditions referred to in paragraph 1 as regards zones C II, C III a) and C III b).7. Acidification and enrichment, except by way of derogation to be decided on case by case, and acidification and deacidification of one and the same product, shall be mutually exclusive processes.F. Sweetening1. The sweetening of table wine shall be authorised only:(a) with grape must which has at most the same total alcoholic strength by volume as the table wine in question, if the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation or wine suitable for yielding table wine, or the table wine itself, have undergone one of the processes mentioned in paragraph 1 of point D;(b) with concentrated grape must, or rectified concentrated grape must or grape must, provided that the total alcoholic strength by volume of the table wine in question is not raised by more than 2 % vol., if the products mentioned under (a) have not undergone one of the processes mentioned in paragraph 1 of point D.2. The sweetening of imported wines intended for direct human consumption and bearing a geographical ascription shall be forbidden within the territory of the Community.3. The sweetening of imported wines other than those referred to in paragraph 2 shall be subject to rules to be determined.G. Processes1. None of the processes referred to in points D and E, with the exception of the acidification and deacidification of wines, shall be authorised unless carried out, under conditions to be determined, at the time when the fresh grapes, grape must, grape must in fermentation or new wine still in fermentation are being turned into wine suitable for yielding table wine, into table wine, or into any other beverage intended for direct human consumption referred to in Article 1(2) other than sparkling wine or aerated sparkling wine in the wine-growing zone where the fresh grapes used were harvested.2. The same shall apply to the concentration, acidification and deacidification of wine suitable for yielding table wines.3. The concentration of table wines must take place in the wine-growing zone where the fresh grapes used were harvested.4. Acidification and deacidification of wines may take place only in the wine making undertaking and in the wine-growing zone where the grapes used to produce the wine in question were harvested.5. Each of the processes referred to in paragraphs 1 to 4 must be notified to the competent authorities. The same shall apply in respect of the quantities of sucrose, concentrated grape must or rectified concentrated grape must held in the exercise of their profession by natural or legal persons or groups of persons, in particular producers, bottlers, processors and merchants to be determined, at the same time and in the same place as fresh grapes, grape must, grape must in fermentation or wine in bulk. The notification of these quantities may, however, be replaced by entry in a goods inwards and stock utilisation register.6. Each of the processes referred to in point E must be recorded on the accompanying document under cover of which the products having undergone the processes are put into circulation.7. Those processes may, subject to derogations justified by exceptional climatic conditions, only be carried out:(a) before 1 January, in wine-growing zone C,(b) before 16 March, in wine-growing zones A and B,and only for products of the grape harvest immediately preceding those dates.8. However, concentration by cooling and acidification and deacidification of wines may be practised throughout the year.H. Sparkling wine1. For the purposes of this point and point I of this Annex and point K of Annex VI:(a) "cuvÃ ©e" means:- the grape must;- the wine;- the mixture of grape musts and/or wines with different characteristics,intended for the preparation of a specific type of the sparkling wines;(b) "Tirage liqueur" means;the product added to the cuvÃ ©e to provoke secondary fermentation;(c) "expedition liqueur" means;the product added to the sparkling wines to give them special taste qualities.2. The expedition liqueur may contain only:- sucrose,- grape must,- grape must in fermentation,- concentrated grape must,- rectified concentrated grape must,- wine, or- a mixture thereof,with the possible addition of wine distillate.3. Without prejudice to enrichment authorised pursuant to this Regulation for the constituents of a cuvÃ ©e, any enrichment of the cuvÃ ©e shall be prohibited.4. However, each Member State may, in respect of regions and varieties for which it is technically justified, authorise the enrichment of the cuvÃ ©e at the place of preparation of the sparkling wines under conditions to be laid down. Such enrichment may be carried out by adding sucrose, concentrated grape must or rectified concentrated grape must. It may be carried out by adding sucrose or concentrated grape must where this method is either traditionally or exceptionally practised in the Member State concerned under the regulations in force at 24 November 1974, Nevertheless, Member States may exclude the use of concentrated grape must.5. The addition of tirage liqueur and expedition liqueur shall be considered neither as enrichment nor as sweetening. The addition of tirage liqueur may not cause an increase in the total alcoholic strength by volume of the cuvÃ ©e of more than 1,5 % vol. This increase shall be measured by calculating the difference between the total alcoholic strength by volume of the cuvÃ ©e and the total alcoholic strength by volume of the sparkling wine before any expedition liqueur is added.6. The addition of expedition liqueur shall be carried out in such a way as not to increase the actual alcoholic strength by volume of the sparkling wine by more than 0,5 % vol.7. Sweetening of the cuvÃ ©e and its constituents shall be prohibited.8. In addition to any acidification or deacidification of the constituents of the cuvÃ ©e in accordance with the other provisions of this Annex the cuvÃ ©e may be subject to acidification or deacidification. Acidification and deacidification of the cuvÃ ©e shall be mutually exclusive. Acidification may be carried out only up to a maximum of 1,5 grams per litre, expressed as tartaric acid, i.e. 20 milliequivalents per litre.9. In years of exceptional weather conditions, the maximum limit of 1,5 grams per litre or 20 milliequivalents per litre may be raised to 2,5 grams per litre or 34 milliequivalents per litre, provided that the natural acidity of the products is not less than 3 g/l, expressed as tartaric acid, or 40 milliequivalents per litre.10. The carbon dioxide contained in the sparkling wines may be produced only as a result of the alcoholic fermentation of the cuvÃ ©e from which such wine is prepared.Such fermentation, unless it is intended for processing grapes, grape must or grape must in fermentation directly into sparkling wine, may result only from the addition of tirage liqueur. It may take place only in bottles or in closed tanks.The use of carbon dioxide in the case of the process of transfer by counter-pressure is authorised under supervision and on condition that the pressure of the carbon dioxide contained in the sparkling wine is not thereby increased.11. Regarding sparkling wines other than quality sparkling wines and quality sparkling wines psr:(a) the total alcoholic strength by volume of the cuvÃ ©es intended for their preparation shall be not less than 8,5 % vol.;(b) the tirage liqueur intended for their preparation may contain only:- grape must,- grape must in fermentation,- concentated grape must,- rectified concentrated grape must, or- sucrose and wine:(c) without prejudice to Article 44(3), their actual alcoholic strength by volume, including the alcohol contained in any expedition liqueur added, shall be not less than 9,5 % vol.;(d) without prejudice to any more restrictive provisions which Member States may apply to sparkling wines produced on their territory, their total sulphur dioxide content may not exceed 235 milligrams per litre;(e) where climatic conditions have made it necessary in certain wine-growing zones of the Community, the Member States concerned may authorise, for the wines referred to in paragraph 1 in their territory, the total maximum sulphur dioxide content to be increased by up to 40 milligrams per litre, provided that the wine covered by this authorisation is not sent outside the Member State in question.I. Quality sparkling wine1. The total alcoholic strength by volume of the cuvÃ ©es intended for their preparation shall be not less than 9 % vol.,2. The tirage liqueur intended for the production of a quality sparkling wine may contain only:(a) sucrose,(b) concentrated grape must,(c) rectified concentrated grape must,(d) grape must or grape must in fermentation from which a wine suitable for producing a table wine may be produced,(e) wine suitable for producing a table wine,(f) table wineor(g) quality wines psr.3. As regards quality aromatic sparkling wines:(a) except by way of derogation, these may be obtained only by making exclusive use, when constituting the cuvÃ ©e, of grape must or grape must in fermentation which are derived from wine varieties on a list to be drawn up.However, quality sparkling wine of the aromatic type may be produced by using as constituents of the cuvÃ ©e wines obtained from grapes of the "Prosecco" wine variety harvested in the regions of Trentino-Alto Adige, Veneto and Friuli-Venezia Giulia;(b) control of the fermentation process before and after the constitution of the cuvÃ ©e may be carried out, for the purpose of making the cuvÃ ©e sparkling, only by refrigeration or by other physical processes;(c) the addition of an expedition liqueur is prohibited;(d) by way of derogation from point K 4 of Annex VI, the actual alcoholic strength by volume of quality aromatic sparkling wines may not be less than 6 % vol.;(e) the total alcoholic strength of quality aromatic sparkling wines may not be less than 10 % vol.;(f) by way of derogation from the first paragraph of point K.6 of Annex VI, when kept at a temperature of 20 °C in closed containers, quality aromatic sparkling wines must have an excess pressure of not less than 3 bar;(g) by way of derogation from point K.8 of Annex VI, the duration of the process of producing quality aromatic sparkling wines may not be less than one month.4. Producer Member States may define any supplementary or more stringent characteristics or conditions of production and circulation for the quality sparkling wines covered by this Title and produced in their territory.5. The manufacture of quality sparkling wines is also covered by the rules referred to in- paragraphs 1 to 10 of point H;- paragraphs 4 and 6 to 9 of Annex VI, point K, without prejudice to paragraphs 3(d), (f) and (g) of this point I.J. Liqueur wine1. For the preparation of liqueur wine, the following products shall be used:- grape must in fermentation; or- wine; or- mixtures of products referred to in the preceding indents; or- grape must or a mixture thereof with wine, for certain quality liqueur wines psr appearing on a list to be drawn up.2. Furthermore, the following shall be added:(a) in the case of liqueur wines and quality liqueur wines psr other than those referred to in (b):(i) the products below, either individually or in combination:- neutral alcohol obtained from the distillation of products of the wine sector, including dried grapes, having an alcoholic strength of not less than 96 % vol. and displaying the characteristics specified by Community provisions;- wine distillate or dried grape distillate with an alcoholic strength of not less than 52 % vol., and not more than 86 % vol., and displaying the characteristics to be determined;(ii) together with one or more of the following products, where appropriate:- concentrated grape must;- the product obtained from combining one of the products listed under (i) with a grape must referred to in the first or fourth indent of paragraph 1;(b) as regards certain quality liqueur wines psr appearing on a list to be drawn up:(i) either the products listed in (a), under (i), individually or in combination;(ii) or one or more of the following products:- wine alcohol or dried grape alcohol with an alcoholic strength of not less than 95 % vol. and not more than 96 % vol. and with the characteristics specified by Community provisions, or, in the absence of the latter, by the relevant national provisions;- spirits distilled from wine or from grape marc with an alcoholic strength of not less than 52 % vol. and not more than 86 % vol. and displaying the characteristics specified by Community provisions or, in the absence of the latter, by the relevant national provisions;- spirits distilled from dried grapes with an alcoholic strength of not less than 52 % vol. and less than 94,5 % vol. and displaying the characteristics specified by the Community provisions or, in the absence thereof, by the relevant national provisions;(iii) together with one or more of the following products, where appropriate:- partially fermented grape must obtained from raisined grapes;- concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must;- concentrated grape must;- the product obtained from combining one of the products listed under (ii) with a grape must referred to in the first or fourth indent of paragraph 1.3. The products referred to in paragraph 1 and used for preparing liqueur wines and quality liqueur wines psr may have undergone, where appropriate, only the oenological practices and processes referred to in this Regulation.4. However:(a) the increase in natural alcoholic strength by volume may be due only to the use of the products referred to in paragraph 2; and(b) derogations may be adopted for specified products, where this is a traditional practice, to permit the use of calcium sulphate to be authorised by the Member State concerned, provided that the sulphate content of the product so treated is not more than 2,5 g/l, expressed as potassium sulphate. Moreover, these products may undergo additional acidification by means of tartaric acid up to a maximum limit of 1,5 g/l.5. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and quality liqueur wines psr prepared within their territory, such products shall be authorised to undergo the oenological practices and processes referred to in this Regulation.6. The following are also authorised:(a) sweetening, subject to a declaration and registration requirement, where the products used have not been enriched with concentrated grape must, by means of:- concentrated grape must or rectified concentrated grape must, provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 3 % vol.;- concentrated grape must or rectified concentrated grape must or partially fermented grape must, obtained from raisined grapes, for products to be listed and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.;- concentrated grape must or rectified concentrated grape must for wines to be listed and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.;(b) the addition of alcohol, distillate or spirits, as referred to in paragraphs 1 and 2, in order to compensate for losses due to evaporation during ageing;(c) ageing in vessels at a temperature not exceeding 50 °C, for products to be listed.7. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and quality liqueur wines psr prepared within their territory, the total sulphur dioxide content of such wines, when released to the market for direct human consumption, may not exceed:(a) 150 mg/l where the residual sugar content is less than 5 g/l;(b) 200 mg/l where the residual sugar content is more than 5 g/l.8. The vine varieties from which the products referred to in paragraph 1 are produced, used for the preparation of liqueur wines and quality liqueur wines psr, shall be selected from those referred to in Article 42(5).9. The natural alcoholic strength by volume of the products referred to in paragraph 1 used for the preparation of a liqueur wine, other than a quality liqueur wine psr, may not be less than 12 % vol.ANNEX VIQUALITY WINE PSRA. Specified regions1. "Specified region" shall mean a wine-growing area or a combination of wine-growing areas which produces wines with particular quality characteristics and whose name is used to designate quality wines psr.2. Each specified region shall be precisely demarcated, as far as possible on the basis of the individual vineyardyard or vineyardyard plot. Such demarcation shall be effected by each Member State concerned and shall take into account the factors which contribute towards the quality of the wines produced in those regions, such as the nature of the soil and subsoil, the climate and the situation of the individual vineyardyard or vineyard plot.3. The specified region is designated by its geographical name.However, the appellations:- "Muscadet",- "Blanquette",- "Vinho Verde",- "Cava", applied to certain quality sparkling wines psr,- "Manzanilla"are recognised as the names of the respective specified regions demarcated and regulated by the relevant Member States before 1 March 1986.As regards still wines, the word "Ã Ã ¬Ã ²Ã ±" and/or "Cava" may be used to designate Greek table wines, as information relating to the ageing of such wines.4. The geographical name designating a specified region must be sufficiently precise and familiarly linked to the area of production so that, taking account of the existing situations, confusion may be avoided.B. Vine Varieties1. Each Member State shall draw up a list of the vine varieties, referred to in Article 19, suitable for producing each of the quality wines psr produced in its territory. These varieties must be of the species Vitis vinifera.2. Vine varieties which do not appear on the list referred to in paragraph 1 shall be removed from the vineyards or vineyard plots intended for the production of quality wine psr.3. However, notwithstanding the foregoing paragraph, the presence of a vine variety which does not appear on the list may be permitted by Member States for a period of three years from the date on which the demarcation of a specified region comes into effect, where the said demarcation was made after 31 December 1979, provided that such vine variety belongs to the species Vitis vinifera and that it does not represent more than 20 % of the vine varieties on the vineyard or vineyard plot involved.4. At the latest by the end of the period laid down in paragraph 3, any vineyard or vineyard plot intended for the production of quality wines psr may consist only of vine varieties appearing on the list provided for in paragraph 1. Where this provision is not observed, none of the wines obtained from grapes harvested within the vineyard or vineyard plot shall be entitled to the designation "quality wine psr".C. Wine-growing methods1. Each Member State shall lay down the provisions regarding wine-growing methods which are required in order to ensure the best possible quality for quality wines psr.2. Irrigation within a wine-growing zone may be carried out only to the extent that the Member State concerned has authorised it. Such authorisation may be granted only where ecological conditions justify it.D. Processing areas1. Quality wines psr may be produced only:(a) from grapes of wine varieties which appear on the list provided for in paragraph 1 of point B and are harvested within the specified region;(b) by processing grapes as referred to in subparagraph (a) into grape must and processing the must thus obtained into wine or sparkling wine, as well as by the production of such wine, within the specified region where the grapes used were harvested.2. Notwithstanding paragraph 1(a), in the case of a traditional practice governed by special provisions of the Member State of production, that Member State may until 31 August 2003 at the latest, by means of express authorisations and subject to suitable controls, permit that a quality sparkling wine psr be obtained by adding to the basic product from which the wine is made one or more wine-sector products which do not originate in the specified region whose name the wine bears, provided that:- the type of added wine-sector product is not produced in that specified region with the same characteristics as products not originating therein,- the adjustment is consistent with the oenological practices and definitions referred to in the relevant Community provisions,- the total volume of added wine-sector products which do not originate in the specified region does not exceed 10 % of the total volume of products used which originate in the specified region. However the Commission may, in accordance with the procedure laid down in Article 75, authorise the Member State to allow in exceptional cases a percentage of added products higher than 10 %, but not more than 15 %.The exception referred to in the first subparagraph shall be applicable provided that such an arrangement was allowed for by the provisions of the producer Member State concerned before 31 December 1995.Member States shall draw up a list of the names of the quality sparkling wines psr referred to in this paragraph and shall forward it to the Commission, which shall publish it in the "C" series of the Official Journal of the European Communities.3. Notwithstanding paragraph 1(b), a quality wine psr, other than a quality sparkling wine psr, may be produced in an area in immediate proximity to the specified region concerned, where this has been expressly authorised by the Member State concerned subject to certain conditions.Moreover, Member States may, by means of individual authorisations subject to appropriate control, permit a quality wine psr to be produced by processing grapes into must and must into wine, as well as by producing such wine, even outside an area in immediate proximity to the specified region concerned, in the case of a traditional practice, provided this practice:- was in use before 1 September 1970 or, in the case of Member States which acceded to the Community after that date, before the effective date of their accession;- has continued without interruption since those dates; and- involves quantities which, for the processor in question, have not increased since by more than those corresponding to the general market trend.4. Notwithstanding paragraph 1(b), a quality sparkling wine psr may be produced in an area in immediate proximity to the specified region concerned, where this has been expressly authorised by the Member State concerned subject to certain conditions.Moreover, Member States may, by means of individual authorisations or express authorisations lasting for less than five years subject to appropriate control, permit a quality sparkling wine psr to be produced, even outside an area in immediate proximity to the specified region concerned in the case of a traditional practice, provided this practice was in use before 24 November 1974, or, in the case of Member States which acceded to the Community after that date, before the effective date of their accession.5. Any natural or legal person or group of persons which has grapes or musts which satisfy the conditions laid down for obtaining quality wines psr on the one hand and other products not satisfying these conditions on the other hand, shall ensure a separate wine-making process and storage for the former; otherwise, the wine obtained cannot be considered as quality wine psr.6. The provisions of this point D, other than paragraph 5, shall not apply to quality liqueur wines psr.E. Minimum natural alcoholic strength by volume1. Each Member State shall fix a minimum natural alcoholic strength by volume for each of the quality wines psr obtained in its territory. When this natural alcoholic strength by volume is being determined, account shall be taken in particular of the alcoholic strengths which have been recorded over the ten preceding years. Only harvests of satisfactory quality from the most representative soils of the specified region shall be considered.2. The minimum natural alcoholic strength by volume referred to in paragraph 1 may be fixed at different levels for the same quality wine psr depending on:(a) the sub-region, local administrative area or part thereof;(b) the wine variety or varieties,from which the grapes used are obtained.3. Except by way of derogation, and except for quality sparkling wines psr and quality liqueur wines psr, the alcoholic strengths referred to in paragraph 1 may not be less than:(a) 6,5 % vol. in zone A with the exception of the specified regions Mosel-Saar-Ruwer, Ahr, Mittelrhein, Sachsen, Saale-Unstrut, Moselle luxembourgeoise, England and Wales, in which the said alcoholic strength shall be 6 % vol.;(b) 7,5 % vol. in zone B;(c) 8,5 % vol. in zone C I a);(d) 9 % vol. in zone C I b);(e) 9,5 % vol. in zone C II;(f) 10 % vol. in zones C III.F. Vinification and manufacturing methods1. The specific vinification and manufacturing methods used for obtaining quality wines psr shall be laid down for each of those wines by Member States.2. Where weather conditions have made it necessary in one of the wine-growing zones referred to in point E, the Member States concerned may permit an increase in the (actual or potential) natural alcoholic strength by volume of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine, suitable for yielding quality wine psr, with the exception of products intended for processing into quality liqueur wine psr. The increase may not exceed the limits laid down in paragraph 3 of point C of Annex V.3. In years when weather conditions have been exceptionally unfavourable, it may be decided that the increase in alcoholic strength provided for in paragraph 2 may attain the limits laid down in paragraph 4 of point C of Annex V. Such authorisation shall not prejudice the possibility of a similar authorisation for table wines as provided for in that paragraph.4. The increase in natural alcoholic strength by volume may be effected only in accordance with the methods and conditions referred to in point D of Annex V, excepting paragraph 7 thereof. However, Member States may exclude the use of concentrated grape must.5. The total alcoholic strength by volume of quality wines psr shall not be less than 9 % vol. However, for certain white quality wines psr appearing on a list to be adopted that have undergone no enrichment, the minimum total alcoholic strength by volume shall be 8,5 % vol. This paragraph shall not apply to quality sparkling wines psr and quality liqueur wines psr.G. Acidification, deacidification and sweetening1. The conditions and limits for the acidification and deacidification of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine, suitable for yielding quality wine psr, and the procedure for granting authorisations and derogations, shall be those laid down in point E of Annex V.2. The sweetening of a quality wine psr may be authorised by a Member State only if it is carried out:(a) in compliance with the conditions and limits laid down in point F of Annex V;(b) within the specified region in which the quality wine psr was produced, or within an area in immediate proximity, except in certain cases to be determined;(c) using one or more of the following products:- grape must;- concentrated grape must;- rectified concentrated grape must.3. The grape must and concentrated grape must referred to in subparagraph (c) of paragraph 2 must originate in the same specified region as the wine for the sweetening of which it is used.4. This point G shall not apply in respect of quality sparkling wines psr and quality liqueur wines psr.H. Enrichment, acidification and deacidification processes1. Each of the enrichment, acidification and deacidification operations referred to in point F and paragraph 1 of point G shall be authorised only if carried out under the conditions laid down in point G of Annex V.2. Subject to the provisions of paragraph 4 of point D, such operations may be carried out only in the specified region where the fresh grapes used were harvested.I. Yields per hectare1. A yield per hectare expressed in quantities of grapes, of grape must or of wine shall be fixed for each quality wine psr by the Member State concerned.2. When this yield is being fixed, account shall be taken in particular of the yields obtained over the preceding ten years. Only harvests of satisfactory quality from the most representative soils of the specified region shall be considered.3. The yield per hectare may be fixed at different levels for the same quality wine psr depending on:(a) the sub-region, local administrative area or part thereof; and(b) the wine variety or varieties,from which the grapes used are derived.4. The yield so fixed may be adjusted by the Member State concerned.5. Use of the designation claimed shall be prohibited for the entire harvest if the yield referred to in paragraph 1 is exceeded, save where derogations are provided for, on a general or individual basis, by Member States under conditions which they shall lay down, if appropriate, according to wine-growing area; these conditions shall relate in particular to the use to which the wines or products in question are to be put.J. Analytical and organoleptic tests1. Producers shall be obliged to submit wines for which they are requesting the designation "quality wine psr" to an analytical and to an organoleptic test where:(a) the analytical test shall at least measure the factors, among those listed in point 3, enabling the quality wine psr in question to be distinguished. The upper and lower limits for such factors shall be laid down by the producer Member State in respect of each quality wine psr; and(b) the organoleptic test shall relate to colour, clarity, smell and taste.2. Until appropriate provisions relating to their systematic and general application are adopted, the tests provided for in paragraph 1 may be carried out on samples by the competent agency designated by each of the Member States.3. The facors referred to in point 1(a) shall be the following:A. Tests of wine behaviour:1. behaviour in air2. behaviour in cold;B. microbiological test:3. behaviour in incubator4. appearance of wine and of deposit;C. physical and chemical analysis:5. density6. alcoholic strength7. total dry extract (obtained by densimetry)8. reducing sugars9. sucrose10. ash11. alkalinity of ash12. total acidity13. volatile acidity14. fixed acidity15. pH16. free sulphur dioxide17. total sulphur dioxide;D. additional analysis18. carbon dioxide (semi-sparkling and sparkling wines, excess pressure in bar at 20 °C).K. Quality sparkling wine psr1. The total alcoholic strength by volume of the cuvÃ ©es intended for the manufacture of quality sparkling wines psr shall be not less than:- 9,5 % vol. in wine-growing zones C III;- 9 % vol. in other wine-growing zones.2. However, the cuvÃ ©es intended for the manufacture of certain quality sparkling wines psr appearing on a list to be adopted and manufactured from a single wine variety, may have a total alcoholic strength by volume not less than 8,5 % vol.3. A list of the quality sparkling wines psr referred to in paragraph 2 shall be drawn up.4. The actual alcoholic strength by volume of quality sparkling wines psr, including the alcohol contained in any expedition liqueur added, shall be not less than 10 % vol.5. The tirage liqueur for quality sparkling wines psr may contain only:(a) sucrose;(b) concentrated grape must;(c) rectified concentrated grape must;(d) grape must;(e) grape must in fermentation;(f) wine;(g) quality wine psr,suitable for yielding the same quality sparkling wine psr as that to which the tirage liqueur is added.6. Notwithstanding point 15 of Annex I, quality sparkling wines psr, when kept at a temperature of 20 °C in closed containers, shall have an excess pressure of not less than 3,5 bars.However, for quality sparkling wines psr kept in containers of a capacity of less than 25 centilitres, the minimum excess pressure shall be 3 bars.7. Without prejudice to any more restrictive provisions which Member States may apply to quality sparkling wines psr produced within their territory, the total sulphur dioxide content of these sparkling wines shall not exceed 185 milligrams per litre. Where weather conditions have so necessitated in certain wine-growing areas of the Community, the Member States concerned may allow the total sulphur dioxide content of quality sparkling wines psr wines produced within their territory to be increased by up to 40 milligrams per litre, provided that products which have received this authorisation are not sent outside the Member States in question.8. The duration of the process of making quality sparkling wines psr, including ageing in the undertaking where they are made and reckoned from the start of the fermentation process designed to make the wines sparkling, may not be less than:(a) six months where the fermentation process designed to make the wines sparkling takes place in closed tanks;(b) nine months where the fermentation process designed to make the wines sparkling takes place in the bottles.9. The duration of the fermentation process designed to make the cuvÃ ©e sparkling and the duration of the presence of the cuvÃ ©e on the lees shall not be less than:- 90 days;- 30 days if the fermentation takes place in containers with stirrers.10. Quality sparkling wines psr of the aromatic type:(a) except by way of derogation, these wines may be obtained solely by using, for constituting the cuvÃ ©e, grape must or partially fermented grape must of wine varieties on a list to be drawn up, provided that these varieties are recognised as suitable for the production of quality sparkling wines psr in the specified region whose name the quality sparkling wines psr bear;(b) control of the fermentation process before and after the cuvÃ ©e has been constituted, in order to render the cuvÃ ©e sparkling, may be effected only by refrigeration or other physical processes;(c) the addition of expedition liqueur shall be prohibited;(d) notwithstanding point 4, the actual alcoholic strength by volume of quality sparkling wines psr of the aromatic type may not be less than 6 % vol.;(e) the total alcoholic strength by volume of quality sparkling wines psr of the aromatic type may not be less than 10 % vol.;(f) notwithstanding the first paragraph of point 6, quality sparkling wines psr of the aromatic type which are kept at a temperature of 20 °C in closed containers shall be an excess pressure of not less than 3 bars;(g) notwithstanding point 8, the duration of the process of making quality sparkling wines psr of the aromatic type may not be less than one month.11. The rules set out in Annex V, point H, paragraphs 1 to 10 also apply to quality sparkling wine psr.L. Quality liqueur wine psr (provisions other than those included in Annex V, point H and concerning specifically quality liqueur wine psr)1. Subject to derogations to be adopted, the products referred to in paragraph 1 of point J of Annex V and the concentrated grape must or the partially fermented grape must obtained from raisined grapes referred to in paragraph 2 of that point, used for the preparation of a quality liqueur wine psr, must be obtained from the specified region of which the quality liqueur wine psr in question bears the name.However, for the quality liqueur wines psr "MÃ ¡laga" and "Jerez-XÃ ©rÃ ¨s-Sherry" the concentrated grape must or, pursuant to Article 44(11), the partially fermented grape must from raisined grapes, as referred to in paragraph 2 of point J of Annex V, obtained from the Pedro XimÃ ©nez wine variety may come from the specified region Montilla-Moriles.2. Subject to derogations to be adopted, the operations referred to in paragraphs 3 to 6 of point J of Annex V for the preparation of quality liqueur wines psr may be performed only within the specified region referred to in paragraph 1.However, as regards the quality liqueur wine psr for which the designation "Porto" is reserved for the product prepared from grapes obtained from the region delimited as the "Douro", the additional manufacturing and ageing processes may take place either in the aforementioned delimited region or in Vila Nova de Gaia - Porto.3. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for quality liqueur wines psr prepared within their territory:(a) the natural alcoholic strength by volume of the products referred to in paragraph 1 of point J of Annex V used for the preparation of a quality liqueur wine psr may not be less than 12 % vol. However, some quality liqueur wines psr on a list to be drawn up may be obtained from:(i) grape must with a natural alcoholic strength by volume of not less than 10 % vol. in the case of quality liqueur wines psr obtained by the addition of spirit obtained from wine or grape marc with a registered designation of origin, possibly from the same holding; or(ii) fermenting grape must or, in the case of the second indent below, from wine with an initial natural alcoholic strength by volume of not less than:- 11 % vol. in the case of quality liqueur wines psr obtained by the addition of neutral alcohol, or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol., or of spirit of vinous origin;- 10,5 % vol. for wines to be listed prepared from white grape must;- 9 % vol. in the case of a quality liqueur wine psr, the production of which is traditional and customary in accordance with the national laws which made express provision for such a wine;(b) the actual alcoholic strength by volume of a quality liqueur wine psr may not be less than 15 % vol. or more than 22 % vol.;(c) the total alcoholic strength by volume of a quality liqueur wine psr may not be less than 17,5 % vol.4. However, the total alcoholic strength by volume may be less than 17,5 % vol., but not less than 15 % vol., for certain quality liqueur wines psr on a list to be drawn up where national laws applicable thereto before 1 January 1985 expressly so provided.5. The specific, traditional names "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã ", "vine dulce natural", "vino dolce naturale" and "vinho dolce natural" shall be used only for quality liqueur wines psr:- obtained from harvests at least 85 % of which are of the wine varieties appearing on a list to be drawn up,- derived from musts with an initial natural sugar content of at least 212 grams per litre,- obtained by adding alcohol, distillate or spirits, as referred to in Annex V, paragraph 2 of point J to the exclusion of any other enrichment.6. Insofar as is necessary to conform to traditional production practices, Member States may, for quality liqueur wines psr produced within their territory, stipulate that the specific traditional name "vin doux naturel" is used only for quality liqueur wines psr which are:- made directly by producers harvesting the grapes and exclusively from their harvests of muscat, grenache, maccabeo or malvasia grapes: however, harvests may be included which have been obtained from vineyards that are also planted with vine varieties other than the four indicated above provided these do not constitute more than 10 % of the total stock,- obtained within the limit of a yield per hectare of 40 hl of grape must referred to in Annex V, paragraph 1 or point J, first and forth indents, any greater yield resulting in the entire harvest ceasing to be eligible for the description "vin doux naturel",- derived from a grape must with an initial natural sugar content of at least 252 grams per litre,- obtained, to the exclusion of any other enrichment, by the addition of alcohol of vinous origin amounting in pure alcohol to a minimum of 5 % of the volume the grape must in fermentation used and a maximum represented by the lower of the following two proportions:- either 10 % of the volume of the abovementioned grape must used, or- 40 % of the total alcoholic strength by volume of the finished product represented by the sum of the actual alcoholic strength by volume and the equivalent of the potential alcoholic strength by volume calculated on the basis of 1 % vol. or pure alcohol for 17,5 grams of residual sugar per litre.7. The names referred to in paragraphs 5 and 6 may not be translated; however:- they may be accompanied by an explanatory note in a language understood by the final consumer,- in the case of products produced in Greece in accordance with paragraph 6 and in circulation within the territory of that Member State, the name "vin doux naturel" may be accompanied by the name "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã ".8. The specific traditional name "vino generoso" shall be used only for dry quality liqueur wines psr developed under flor and- obtained only from white grapes obtained from the Palomino de Jerez, Palomino fino, Pedro XimÃ ©nez, Verdejo, Zalema and Garrido Fino vine varieties,- released to the market after they have been matured for an average of two years in oak barrels.Development under flor as referred to in the first subpragraph means the biological process which, occurring when a film of typical yeasts develops spontaneously at the free surface of the wine after total alcoholic fermentation of the must, gives the product specific analytic and organoleptic characteristics.9. The name referred to in point 8 may not be translated. However, it may be accompanied by an explanatory note in a language understood by the final consumer.10. The specific traditional name "vinho generoso" shall be used only for the quality liqueur wines psr "Porto", "Madeira", "Moscatel de SetÃ ºbal" and "Carcavelos" in association with the respective registered designation of origin.11. The specific traditional name "vino generoso de licor" shall be used only for the quality liqueur wine psr:- obtained from "vino generoso", as referred to in point 8, or from wine under flor capable of producing such a "vino generoso", to which either partially fermented grape must obtained from raisined grapes or concentrated grape must has been added,- released to the market after it has been matured for an average of two years in oak barrels.12. The name referred to in point 11 may not be translated. However, it may be accompanied by an explanatory note in a language understood by the final consumer.ANNEX VIIDESCRIPTION, DESIGNATION, PRESENTATION AND PROTECTION OF CERTAIN PRODUCTS OTHER THAN SPARKLING WINESFor the purposes of this Annex:- "labelling" means all descriptions and other references, symbols, illustrations and marks which serve to distinguish the product and which appear on the same container, including the closure, or on tags attached to the container. Certain references, symbols and marks to be determined do not form part of the labelling;- "packaging" means protective wrappings, such as paper, straw envelopes of all kinds, cartons and cases, used in the transport of one or more containers and/or for presenting them with a view to sale to the final consumer.A. Compulsory particulars1. Labelling:(a) tables wines, table wines with geographical indication and quality wines psr;(b) wines originating in third countries other than those referred to under (c);(c) liqueur wines, semi-sparkling wines and aerated semi-sparkling wines covered by Annex I and such wines originating in third countriesshall be required to contain the following particulars:- the sales designation of the product;- the nominal volume;- the actual alcoholic strength by volume;- the lot number in accordance with Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs(1).2. The sales description shall consist of:(a) in the case of table wines, the words "table wine", and- in the case of despatch to another Member or exporting State, the name of the Member State if the grapes are produced and made into wine in that State;- the words "mixture of wines from different countries of the European Community" in the case of wines resulting from a mixture of products originating in a number of Member States;- the words "wine obtained in ... from grapes harvested in ...", supplemented by the names of the Member States concerned in the case of wines produced in a Member State from grapes harvested in another Member State;- the words "retsina" and "vino tinto de mezcla" in the case of certain table wines;(b) in the case of table wines with geographical indication:- the words "table wine",- the name of the geographical unit,- one of the following terms, under conditions to be determined: "Landwein", "vin de pays", "indicazione geografica tipica", "Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·", "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã ", "vino de la tierra", "vinho regional" or "regional wine"; where such a term is used, the words "table wine"shall not be required;(c) in the case of quality wines psr:- the name of the production area,- subject to derogations to be determined- the words "quality wine produced in a specified region" or "quality wine psr",- the words "quality liqueur wine produced in a specified region" or "quality liqueur wine psr",- "quality semi-sparkling wine produced in a specified region"or "quality semi-sparkling wine psr", or- a traditional specific particular included in a list to be drawn up, or several of those particulars where provided for by the provisions of the Member State concerned;(d) in the case of imported wines, the word "wine", which must be supplemented by the name of the country of origin and, when they are designated with a geographical indication, by the name of the geographical area in question;(e) for liqueur wines, the words "liqueur wine";(f) for semi-sparkling wines, the words "semi-sparkling wine";(g) for aerated semi-sparkling wines, the words "aerated semi-sparkling wine";(h) for the wines referred to in (e), (f) and (g), originating in third countries, particulars to be determined.3. Labelling:(a) table wines, table wines with geographical indication and quality wines psr;(b) wines originating in third countries,must include, in addition to the particulars set out in paragraphs 1 and 2, the indication:- the name or corporate name of the bottler, the local administrative area and the Member State or, for containers with a nominal volume of more than 60 litres, the consignor,- for imported wines, the importer or, when bottling took place in the Community, the bottler.4. The labelling of liqueur wines, semi-sparkling wines, aerated semi-sparkling wines and such wines originating in third countries shall be supplemented by particulars to be determined corresponding to those referred to in paragraphs 2 and 3.B. Optional particulars1. The labelling of the products obtained in the Community may be supplemented by the following particulars, under conditions to be determined:(a) in the case of table wines, table wines with geographical indication and quality wines psr:- the name(s), title(s) and address(es) of the person(s) that took part in marketing,- the type of product,- a particular colour in accordance with the rules laid down by the Member State of production;(b) in the case of table wines with geographical indication and quality wines psr:- the vintage year,- the name of one or more vine varieties,- an award, medal or competition,- indications concerning the means used to obtain or method used to manufacture the product,- other traditional terms in accordance with the provisions laid down by the Member State of production,- the name of a vineyard,- a term indicating that the wine was bottled:- on the estate, or- by a group of vineyards, or- in a vineyard situated in the region of production or, as regards quality wines psr, in the immediate vicinity thereof;(c) in the case of quality wine psr:- reference to a geographical area smaller than the region specified in accordance with the provisions laid down by the Member State of production,- reference to a geographical area larger than the region defined in order to specify the origin of a quality wine psr.- information to the effect that bottling took place in the specified region, provided that such information is traditional and customary in the specified region concerned.2. Optional particulars corresponding to those referred to in point 1 are to be determined for liqueur wines, semi-sparkling wines, aerated semi-sparkling wines and wines originating in third countries.This point does not prejudice the possibility for Member States to adopt rules for the designation of these products until such time as the corresponding Community rules are implemented.3. In the case of the products referred to in paragraph 1 of point A, the labelling may be supplemented by other particulars.4. Member States of production may make certain particulars in paragraphs 1 and 2 compulsory, prohibit them or restrict their use in respect of wines produced in their territory.C. Use of certain specific terms1. The appellation:(a) "wine" shall be restricted to products conforming to the definition of point 10 of Annex I;(b) "table wine" shall be restricted to products conforming to the definition given in point 13 of Annex I.2. Without prejudice to the provisions for the harmonisation of laws, the possibility for Member States to allow:- the use of the word "wine" accompanied by the name of a fruit in the form of a composite name to describe products obtained by the fermentation of fruit other than grapes,- other composite names including the word "wine"shall not, however, be affected by paragraph 1(a).3. The designation:(a) "liqueur wine" shall be restricted to products conforming to the definition of point 14 of Annex I or, where appropriate, to a definition to be agreed in accordance with the introduction to this Annex;(b) "quality liqueur wine produced in a specified region" or "quality liqueur wine psr" shall be restricted to products conforming to the definition of point 14 of Annex I and the specific provisions of this Regulation;(c) "semi-sparkling wine" shall be restricted to products conforming to the definition of point 17 of Annex I or, where appropriate, to a definition to be agreed in accordance with the introduction to this Annex;(d) "quality semi-sparkling wine produced in a specified region" or "quality semi-sparkling wine psr" shall be restricted to products conforming to the definition of point 17 of Annex I and the specific provisions of this Regulation;(e) "aerated semi-sparkling wine" shall be restricted to products conforming to the definition of point 18 of Annex I or, where appropriate, a definition to be agreed in accordance with the introduction to this Annex.4. Should such composite names referred to in paragraph 2 be used, any confusion with the products referred to in paragraph 1 must be avoided.D. Languages which may be used for the labelling1. The information on the labelling must be given in one or more other official languages of the Community so that the final consumer can easily understand each of these items of information.Notwithstanding the first subparagraph:- the name of the specified region,- the name of another geographical unit,- the traditional specific terms and the additional traditional particulars,- the name of the vineyards or their associations and bottling particulars,shall be given solely in one of the official languages of the Member State in whose territory the product was prepared.The information referred to in the second subparagraph may be repeated in one or more other official languages of the Community for products originating in Greece.The information referred to in the first and second indents of the second subparagraph may be given solely in another official language of the Community, where such language is equated with the official language in that part of the territory of the Member State of origin in which the specified region referred to is situated, if use of that language is traditional and customary in the Member State concerned.In the case of products obtained and put on the market in their territory, Member States may allow the information referred to in the second subparagraph also to be given in a language other than an official language of the Community, if use of that language is traditional and customary in the Member State concerned or in part of its territory.Member States of production may allow, in respect of their products, the information referred to in the second subparagraph also to be given in another language if use of that language is traditional for such particulars.2. Further exemptions from paragraph 1 may be decided on.E. CodesIn accordance with the detailed rules to be laid down, a code:- shall be used in labelling a product covered by paragraph 1 of point A, other than that referred to in the following indent, to give full or partial information concerning the name of a specified region other than the indication which may be used for the product in question. However, Member States may stipulate other appropriate measures for their own territory in order to avoid confusion with the specified region in question,- shall be used in labelling a table wine pursuant to the second and third indents of paragraph 2(a) of point A, to indicate the head office of the bottler or consignor and where appropriate the place of bottling or consignment.In accordance with detailed rules to be defined, a code may be used on the labelling of the products referred to in this Annex as regards the particulars specified in paragraph 3 of point A, provided that the Member State on whose territory these products are bottled has allowed this. This use is linked to the proviso that the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the product, and the local administrative area, or part of such area, in which the head office of such person or group is situated, are given in full on the label.F. Brand names1. Where the description, presentation and advertising of the products referred to in this Regulation are supplemented by brand names, such brand names may not contain any words, parts of words, signs or illustrations which:(a) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of Article 48, or(b) are:- liable to be confused by the persons to whom they are addressed with all or part of the description of a table wine, a liqueur wine, a semi-sparkling wine, an aerated semi-sparkling wine, a quality wine psr or an imported wine whose description is governed by Community provisions or with the description of any other product referred to in this Annex, or- identical to the description of any such product, unless the products used for making the final products referred to above are entitled to such a description or presentation.Moreover, the labelling used for the description of a table wine, a liqueur wine, a semi-sparkling wine, an aerated semi-sparkling wine, a quality wine psr or an imported wine may not bear brand names containing words, parts of words, signs or illustrations which:(a) in the case of:- table wines, liqueur wines, semi-sparkling wines and aerated semi-sparkling wines, include the name of a quality wine psr,- quality wines psr, include the name of a table wine;- imported wines, include the name of a table wine or a quality wine psr;(b) in the case of table wines with geographical indication, quality wines psr or imported wines, contain false information, particularly with regard to geographical origin, the vine variety, vintage year or a reference to a superior quality;(c) in the case of table wines other than those referred to in (b), liqueur wines, semi-sparkling wines and aerated semi-sparkling wines contain information concerning geographical origin, vine variety, vintage year or a reference to a superior quality;(d) in the case of imported wines, may cause confusion owing to an illustration used to distinguish a table wine, a liqueur wine, a semi-sparkling wine, an aerated semi-sparkling wine, a quality wine psr or an imported wine described by means of a geographical indication.2. By way of derogation from point (b) of the first subparagraph of paragraph 1, the holder of a registered trade mark for a wine of a grape must which is identical:- to the name of a geographical unit smaller than a specified region used to describe a quality wine psr, or- to the name of a geographical unit used to describe a table wine designated by means of a geographical indication, or- to the name of an imported wine described by means of a geographical indicationmay, even if he is not entitled to use such a name pursuant to the first subparagraph of point 1, continue to use that trade mark until 31 December 2002, provided that the trade mark in question:(a) was registered not later than 31 December 1985 by the competent authority of a Member State in accordance with the legislation in force at the time of registration; and(b) has actually been used without interruption since its registration until 31 December 1986 or, if registration took place before 1 January 1984, at least since the latter date.Moreover, the holder of a well-known registered brand name for a wine or grape must which contains wording that is identical to the name of a specified region or the name of a geographical unit smaller than a specified region may, even if he is not entitled to use such a name pursuant to point 1, continue to use that brand name where it corresponds to the identity of its original holder or of the original provider of the name, provided that the brand name was registered at least 25 years before the official recognition of the geographical name in question by the producer Member State in accordance with the relevant Community provisions as regards quality wines psr and that the brand name has actually been used without interruption.Brand names complying with the conditions of the first and second subparagraphs may not be invoked against the use of the names of geographical units used to describe a quality wine psr or a table wine.3. The Council, acting by a qualified majority on a proposal from the Commission before 31 December 2002, shall decide whether to extend the time limit referred to in the first subparagraph of paragraph 2.4. Member States shall communicate to the Commission the trade marks referred to in paragraph 2 as and when they are informed thereof.The Commission shall forward that information to the competent authorities of the Member States designated to verify compliance with Community provisions in the wine sector.G. Placing on the market, control and protection1. As from the moment the product is placed on the market in a container of a nominal volume of not more than 60 litres, the container shall be labelled. Such labelling shall be in accordance with the provisions of this Regulation; this also applies to labelled containers of a nominal volume of more than 60 litres.2. Derogations from point 1 may be decided upon.3. Each Member State shall be responsible for the control and protection of quality wines psr and table wines with geographical indication marketed in accordance with this Regulation.4. Imported wines intended for direct human consumption and bearing a geographical indication may be eligible, with regard to their marketing in the Community and subject to reciprocity, for the protection and control scheme referred to in paragraph 3.The preceding subparagraph shall be implemented by means of agreements with the third countries concerned, negotiated and concluded in accordance with the procedure laid down in Article 133 of the Treaty.(1) OJ L 186, 30.6.1989, p. 21.ANNEX VIIIDESCRIPTION, DESIGNATION, PRESENTATION AND PROTECTION OF SPARKLING WINESA. Definitions1. This Annex lays down general rules for the description and presentation of:(a) the sparkling wines defined in point 15 of Annex I, produced in the Community;(b) the aerated sparkling wines defined in point 16 of Annex I, originating in the Community;(c) the sparkling wines defined in accordance with this Regulation by the procedure in Article 75, originating in third countries;(d) the aerated sparkling wines defined in accordance with this Regulation by the procedure in Article 75, originating in third countries.The sparkling wines referred to in (a) shall comprise:- the sparkling wines referred to in point H of Annex V,- the quality sparkling wines referred to in point I of Annex V, and- the quality sparkling wines produced in specified regions (quality sparkling wines psr) referred to in point K of Annex VI.2. For the purposes of this Annex:- "labelling" means all references, symbols, illustrations and marks or any other description which serve to distinguish the product and which appear on the same container, including the closure, or on tags attached to the container and the sheathing covering the neck of bottles,- "packaging" means protective wrappings, such as paper, straw envelopes of all kinds, cartons and cases, used in the transport of one or more containers and/or for presenting them with a view to sale to the final consumer,- "producer" of a product referred to in paragraph 1 means the natural or legal person or group of persons by whom or on whose behalf production is carried out,- "production" means the processing of fresh grapes, grape musts and wines into a product referred to in paragraph 1.B. Compulsory particulars1. In the case of the products referred to in paragraph 1 of point A, the description on the labelling shall include the following information:(a) the name under which the product is sold, in accordance with paragraph 2 of point D;(b) the nominal volume of the product;(c) the type of product, in accordance with paragraph 3 of point D;(d) the actual alcoholic strength by volume, in accordance with detailed rules to be determined.2. In the case of the products referred to in paragraph 1(a) and (b) of point A, the description on the labelling shall include, in addition to the information specified in paragraph 1:- the name or business name of the producer or of a vendor established in the Community, and- the names of the local administrative area or part of such area, and Member State in which the abovementioned person's head office is situated, in accordance with paragraphs 4 and 5 of point D.However, producer Member States may make it compulsory for the name or business name of the producer to be shown written in full.Where the label features the name or business name of the producer and where production takes place in a different local administrative area, part of such area or Member State from that referred to in the second indent of the first subparagraph, the information referred to therein shall be supplemented by the name of the local administrative area or part of such area where production was carried out and, if production took place in another Member State, by the name of that Member State.3. In the case of the products referred to in paragraph 1(c) and (d) of point A, the description on the labelling shall include the following information in addition to the information specified in paragraph 1:(a) the name or business name of the importer and the names of the local administrative area and Member State in which the importer's head office is situated;(b) the name or business name of the producer and the names of the local administrative area and third country in which the producer's head office is situated, in accordance with paragraphs 4 and 5 of point D.4. The description on the labelling shall include additional information in the following cases:- in the case of products produced from wines originating in third countries, as referred to in the sixth indent of point 15 of Annex I, the description on the labelling shall indicate that the product has been produced from imported wines and shall specify the third country in which the wine used in constituting the cuvÃ ©e originated,- in the case of quality sparkling wines psr, the name of the specified region in which the grapes used to make the product were harvested shall be given on the labelling,- in the case of quality sparkling wines of the aromatic type referred to in paragraph 10 of point K 10 of Annex VI, the description on the labelling shall include either the name of the vine variety from which they were obtained or the words "produced from aromatic varieties of grape".C. Optional particulars1. In the case of the products referred to in paragraph 1 of point A, the description on the labelling may be supplemented by other particulars, provided that:- they are not liable to mislead the persons for whom the information is intended, particularly as regards the mandatory information specified in point B and the optional information specified in point E,- where appropriate, the provisions of point E are observed.2. For the purposes of monitoring and control in the sparkling wine sector, the competent authorities on the matter may, with due regard to the general rules of procedure adopted by each Member State, require of the producer or vendor referred to in the first indent of the first subparagraph of paragraph 2 of point B, proof of the accuracy of the information, used for the description concerning the nature, identity, quality, composition, origin or provenance of the product concerned or of the products used in its production.Where such a request is made by:- the competent authority of the Member State in which the producer or vendor is established, proof shall be required directly of such persons by that authority,- the competent authority of another Member State, that authority shall provide the competent authority of the country in which the producer or vendor is established, within the framework of direct cooperation between them, with all the information necessary to enable the latter authority to acquire such proof; the requesting authority shall be informed of the action taken as a result of its request.If the competent authorities find that such proof is not provided, the information in question shall be regarded as not complying with this Regulation.D. Detailed rules governing the compulsory particulars1. The items of information specified in point B:- shall appear together within the same visual field on the container, and- shall be presented in clear, legible and indelible characters which are large enough to stand out well from the background on which they are printed and to be distinguished clearly from all other written or pictorial matter.The compulsory information on the importer may, however, be featured outside the visual field in which the other compulsory items of information appear.2. The sales description referred to in paragraph 1(a) of point B shall be indicated by one of the following expressions:(a) in the case of a sparkling wine referred to in point H of Annex V, "sparkling wine";(b) in the case of a quality sparkling wine referred to in point I of Annex V, other than referred to in (d) of this paragraph, "quality sparkling wine" or "Sekt";(c) in the case of quality sparkling wine psr referred to in point K of Annex VI:- "quality sparkling wine produced in a specified region" or "quality sparkling wine psr", or "Sekt bestimmter Anbaugebiete"or "Sekt bA", or- a specific traditional term chosen from among those referred to in the fourth sub-indent of the second indent of paragraph 2(c) of point A of Annex VII by the Member State in which production took place and contained on a list to be drawn up, or- one of the names of the specified regions of quality sparkling wines psr referred to in the second indent of paragraph 2(c) of point A of Annex VII, or- two of the expressions used in combination.However, the Member States may require that, in the case of certain quality sparkling wines psr produced in their territory, certain expressions referred to in the first subparagraph are to be used either on their own or in combination;(d) in the case of a quality sparkling wine of the aromatic type referred to in paragraph 3 of point I of Annex V, "quality aromatic sparkling wine";(e) in the case of sparkling wine originating in a third country:- "sparkling wine",or- "quality sparkling wine" or "Sekt", where the conditions laid down for the production of such wine have been recognised as equivalent to those set out in point I of Annex V.For such sparkling wines the sales description shall be accompanied by a reference to the third country in which the grapes used were harvested, fermented and made into sparkling wine. Where the products used to produce the sparkling wine were obtained in a country other than that in which production took place, the indication of the country of production pursuant to paragraph 3 of point B must stand out clearly from all the indications shown on the labelling;(f) in the case of an aerated sparkling wine originating in the Community or in a third country, "aerated sparkling wine". If the language used for this item of information does not indicate that carbon dioxide has been added, the words "obtained by the addition of carbon dioxide" shall be added to the labelling in accordance with detailed rules to be determined.3. Product type as determined by the sugar content referred to in paragraph 1(c) of point B shall be indicated by one of the following terms understandable in the Member State or third country of destination in which the product is offered for direct human consumption:- "brut nature", "naturherb", "bruto natural", "pas dosÃ ©", "dosage zÃ ©ro" or "dosaggio zero": if its sugar content is less than 3 grams per litre; these terms may be used only for products to which no sugar has been added after the secondary fermentation;- "extra brut", "extra herb" or "extra bruto": if its sugar content is between 0 and 6 grams per litre;- "brut", "herb" or "bruto": if its sugar content is less than 15 grams per litre;- "extra dry", "extra trocken" or "extra seco": if its sugar content is between 12 and 20 grams per litre;- "sec", "trocken", "secco" or "asciutto", "dry", "tÃ ¸r", "Ã ¾Ã ·Ã Ã Ã ", "seco", "torr" or "kuiva": if its sugar content is between 17 and 35 grams per litre;- "demi-sec", "halbtrocken", "abboccato", "medium dry", "halvtÃ ¸r", "Ã ·Ã ¼Ã ¯Ã ¾Ã ·Ã Ã ¿Ã ", "semi seco", "meio seco", "halvtorr" or "puolikuiva": if its sugar content is between 33 and 50 grams per litre;- "doux", "mild", "dolce", "sweet", "sÃ ¸d", "Ã ³Ã »Ã Ã ºÃ Ã ", "dulce", "doce", "sÃ ¶t" or "makea": if its sugar content is greater than 50 grams per litre.If the sugar content of the product justifies the use of two of the terms specified in the first subparagraph, the producer or importer must choose to use one such term only.Notwithstanding paragraph 1(c) of point B, for quality sparkling wines of the aromatic type as referred to in paragraph 3 of point 1 of Annex V and for quality sparkling wines of the aromatic type produced in specified regions as referred to in paragraph 10 of point K of Annex VI, indication of the type of product as referred to in the first subparagraph may be replaced by indication of the sugar content expressed in grams per litre as determined by analysis.No information other than that specified in the first and third subparagraphs may be used on the labelling to indicate the product type as determined by the sugar content.4. The name or business name of the producer and the names of the local administrative area, or part of such area, and State in which the producer's head office is situated shall be given:- either in full,- or in the case of products produced in the Community, in code provided that the name or business name of the person or group of persons other than the producer involved in the commercial distribution of the product, and the local administrative area, or part of such area, and Member State in which the head office of such person or group is situated, are given in full.5. Where the name of a local administrative area or part of such area features on the label, either to indicate where the producer or another person involved in the commercial distribution of the product has his head office or to indicate where production took place, and those particulars include the name of a specified region within the meaning of point A of Annex VI other than that which may be used to describe the product in question, that name shall be given by means of a code.However, Member States may lay down other appropriate measures for the description of products produced in their territory, in particular as regards the size of the characters used, which shall be such as to avoid any confusion regarding the geographical origin of the wine.6. The expressions used to indicate the production method may be prescribed by the implementing provisions.E. Use of certain specific terms1. The name of a geographical unit other than a specified region, and smaller than a Member State or a third country, may be used only to supplement the description of:- a quality sparkling wine psr,- a quality sparkling wine to which the implementing provisions have given the name of such a geographical unit, or- as sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point I of Annex V for a quality sparkling wine bearing the name of a geographical unit.Use of such a name shall be allowed only if:(a) it conforms to the rules of the Member State or third country in which the sparkling wine was produced;(b) the geographical unit in question is defined exactly;(c) all the grapes from which the product was obtained came from that geographical unit, with the exception of the products contained in tirage liqueur or expedition liqueur;(d) in the case of a quality sparkling wine psr, the geographical unit is situated within the specified region whose name the wine bears;(e) in the case of quality sparkling wines, the name of that geographical unit is not laid down for describing a quality sparkling wine psr.Notwithstanding clause (c) of the second subparagraph, Member States may authorise use of the name of a geographical unit smaller than a specified region to supplement the description of a quality sparkling wine psr if at least 85 % of the product was obtained from grapes harvested in that unit.2. The name of a vine variety may be used only to supplement the description of a product referred to in paragraph 1 of point A,- at (a),or- at (c) where the conditions for its production are recognised as equivalent to those laid down in point I of Annex V or point K of Annex VI.The name of a vine variety or a synonym of that name may be indicated only if:(a) the cultivation of that variety and the use of the products obtained thereform conform to Community provisions or to the provisions of the third country in which the grapes used were harvested;(b) that variety appears on a list to be adopted by the Member State in which the products used for constituting the cuvÃ ©e were obtained; in the case of quality sparkling wines psr, that list shall be drawn up pursuant to paragraph 1 of point B or paragraph 10(a) of point K of Annex VI;(c) the name of that variety cannot be confused with the name of a specified region or geographical unit used to describe another wine produced in the Community or imported;(d) the name of that variety shall not be repeated in the same expression unless more than one variety bearing that name exists and that name is on a list to be adopted by the producer Member State. That list shall be communicated to the Commission, which shall inform the other Member States accordingly;(e) the product was obtained entirely from the variety in question, with the exception of the products contained intirage liqueur or expedition liqueur, and if the variety has a preponderant effect on the nature of the product in question;(f) the length of the production process, including ageing in the establishment of production, reckoned from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than 90 days and provided that the duration of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees have lasted:- at least 60 days,- at least 30 days if the fermentation takes place in containers with stirrers.This provision shall not, however, apply to sparkling wines of the aromatic type referred to in paragraph 3 of point I of Annex V or paragraph 10 of point K of Annex VI.Notwithstanding the second subparagraph, producer Member States may:- authorise use of the name of one vine variety if at least 85 % of the grapes from which the product was obtained came from that variety, with the exception of the products contained in tirage liqueur or expedition liqueur, and if that variety has a preponderant effect on the nature of the product in question,- authorise use of the name of two vine varieties where the regulations of the producer Member State so provide and on condition that all the grapes from which the product was obtained come from those three varieties, with the exception of the products contained in tirage liqueur and expedition liqueur and if the blend of those two or three varieties is critical for the product's distinctive character.- limit such use to certain names of vine varieties referred to in the second subparagraph.3. The expression "bottle-fermented" may be used only to describe:- a quality sparkling wine psr,- a quality sparkling wine,or- a sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point I of Annex V or in point K of Annex VI.Use of the expression referred to in the first subparagraph shall be allowed only if:(a) the product was made sparkling by a second alcoholic fermentation in the bottle;(b) the length of the production process, including ageing in the undertaking where the product was made, reckoned from the start of the fermentation process designed to make the cuvÃ ©e sparkling, has not been less than nine months;(c) the process of fermentation designed to make the cuvÃ ©e sparkling and the presence of the cuvÃ ©e on the lees lasted at least 90 days;(d) the product was separated from the lees by filtering in accordance with the racking method or by disgorging.4. The expressions "bottle-fermented by the traditional method"or "traditional method" or "classical method" or "classical traditional method" and any expressions resulting from a translation of them may be used only to describe:- a quality sparkling wine psr,- a quality sparkling wine,or- a sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point I of Annex V or in point K of Annex VI.Use of one of the expressions referred to in the first subparagraph shall be allowed only if the product:(a) was made sparkling by a second alcoholic fermentation in the bottle;(b) stayed without interruption in contact with the lees for at least nine months in the same undertaking from the time when the cuvÃ ©e was constituted;(c) was separated from the lees by disgorging.5. An expression relating to a method of production which includes the name of a specified region or of another geographical unit, or a term derived from either of these, may be used only to describe:- a quality sparkling wine psr,- a quality sparkling wine,or- a sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point 1 of Annex V or in point K of Annex VI.Such expressions may be used only to describe a product entitled to one of the geographical ascriptions referred to in the first subparagraph.6. With regard to quality sparkling wines psr which fulfil the conditions laid down in the second subparagraph of paragraph 4:(a) the term "Winzersekt" shall be reserved for quality sparkling wines psr produced in Germany and the term "Hauersekt" shall be reserved for quality sparkling wines psr produced in Austria, which both are:- produced from grapes harvested in the same vineyard, including producer groups, where the producer, as defined in paragraph 4 of point D, makes into wine grapes intended for the preparation of quality sparkling wines psr,- marketed by the producer referred to in the first indent and made available with labels indicating the vineyard, the vine variety and the year.Under the arrangements applicable, additional conditions may be imposed on use of the term "Winzersekt" and on use of equivalent terms in other Community languages. Under the same arrangements, a Member State may be authorised to lay down special and, in particular, more restrictive arrangements.The terms referred to in the preceding subparagraphs may be used only in the language of origin;(b) the term "crÃ ©mant" shall be reserved for quality sparkling wines psr:- to which this term has been applied, in combination with the name of the specified region, by the Member State in which the wine was made,- made from must obtained by pressing whole grapes, with regard to white quality sparkling wines psr, the quantity of must obtained not exceeding 100 litres for every 150 kg of grapes,- with a maximum sulphur dioxide content of 150 mg/l,- with a sugar content of less than 50 g/l,and- produced in accordance with any additional special rules governing their production and description laid down by the Member State in which they are made.By way of derogation from the first indent, for the quality sparkling wines psr to which the term "crÃ ©mant" has not been applied by the Member State concerned in accordance with that provision, the producers of these quality sparkling wines psr may use this term provided they have traditionally used the said term for at least 10 years prior to 1 July 1996.The Member State concerned shall inform the Commission of the cases in which use is made of this derogation.7. The vintage year may be used only in the description of:- a quality sparkling wine psr,- a quality sparkling wine,or- a sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point I of Annex V or in point K of Annex VI.Reference to the vintage year shall be allowed only if at least 85 % of the product was obtained from grapes harvested in the year in question, with the exception of the products contained in tirage liqueur or expedition liqueur.However, Member States may prescribe that the vintage year may be given for quality sparkling wines psr produced in their territory only if the product was obtained entirely from grapes harvested in the year in question, with the exception of the products contained in tirage liqueur or expedition liqueur.8. Reference to superior quality shall be allowed only in the case of:- a quality sparkling wine psr,- a quality sparkling wine,or- a sparkling wine originating in a third country the conditions for whose production are recognised as equivalent to those laid down in point I of Annex V or in point K of Annex VI.9. The name of a Member State or of a third country, or the adjective derived from that name, may not be used in combination with the sales description referred to in paragraph 2 of point D, unless the product is produced in the territory of that Member State or third country and is made exclusively from grapes harvested and processed into wine in that same territory.10. The description of a product referred to in paragraph 1 of point A may not be supplemented by a reference or symbol relating to a medal or prize obtained after taking part in a competition, or to any other distinction, unless they have been awarded, by an official body or a body officially recognised for the purpose, to a given quantity of the product in question.11. The terms "Premium" or "Reserve" may be used only to supplement:- the term "quality sparkling wine",or- one of the terms referred to in paragraph 2(c) of point D.The term "RÃ ©serve" may, if appropriate, be supplemented by a description under the conditions laid down by the producer Member State.12. Where necessary, the implementing provisions may lay down:(a) conditions for the use of:- the expression referred to in paragraph 8,- terms relating to a manufacturing method other than those referred to in paragraphs 3 to 6,- expressions referring to the specific characteristics of the vine varieties from which the product in question is made;(b) a list of the expressions referred to at (a).F. Languages which may be used for labellingThe information specified:- in point B shall be given in one or more of the official languages of the Communities so that the final consumer can easily understand each of these items of information,- in point C shall be given in one or more of the official languages of the Communities.In the case of products put on the market in their territory, Member States may allow this information to be given also in a language other than an official language of the Communities where the use of such language is traditional and customary in the Member State concerned or in a part of its territory.However:(a) in the case of quality sparkling wines psr and quality sparkling wines, only the official language of the Member State inwhose territory production took place shall be used:- for the name of the specified region, as referred to in the second subparagraph of paragraph 4 of point B,- for the name of another geographical unit, as referred to in paragraph 1 of point E,in the case of the aforementioned products produced in Greece, such information may be repeated in one or more other official languages of the Communities;(b) in the case of products originating in third countries:- the use of an official language of the third country in which production took place shall be allowed, provided that the information specified in paragraph 1 of point B is also given in an official language of the Communities,- the translation of some of the information specified in paragraph C into an official language of the Communities may be governed by implementing provisions;(c) in the case of products originating in the Community and intended for export, the information referred to in paragraph 1 of point B given in an official language of the Communities may be repeated in another language.G. Presentation1. The products referred to in paragraph 1 of point A may be held for sale or put on the market only in glass bottles which:(a) are closed with:- a mushroom-shaped stopper made of cork or other material permitted to come into contact with foodstuffs, held in place by a fastening, covered, if necessary, by a cap and sheathed in foil completely covering the stopper and all or part of the neck of the bottle,- any other suitable closure in the case of bottles with a nominal content not exceeding 0,20 litres, and(b) bear labelling conforming to the provisions of this Regulation.The closing device referred to in the first and second indents of point (a) of the first subparagraph may not be covered by a capsule or foil manufactured on the basis of lead.However, in the case of products covered by paragraph 1 of point A which are produced by a second alcoholic fermentation in the bottle as referred to in paragraphs 3 and 4 of point E, exceptions for sparkling wines still in the process of production where they are closed with a temporary stopper and are not labelled may be:(a) laid down by the producer Member State, provided that such wines:- are intended to become quality sparkling wines psr,- only circulate between producers within the specified region concerned,- are covered by an accompanying documentand- are the subject of specific scrutiny;(b) applied until 31 December 2001 to producers of quality sparkling wines that have been expressly authorised by the Member State concerned and comply with the conditions laid down by that Member State, especially with regard to monitoring.Before 30 June 2000 the Member States concerned shall send the Commission a report on the application of these exceptions. The Commission shall, if appropriate, submit the necessary proposals for the continuation of the exceptions.2. In accordance with rules to be specified, only the following may be put up in "sparkling wine"-type or similar bottles fitted with closing devices as referred to in paragraph 1(a) with a view to sale, placing on the market or export:- the products as referred to in paragraph 1 of point A,- beverages which are traditionally put up in such bottles and which:- comply with the definitions of semi-sparkling wine or aerated semi-sparkling wine as referred to in points 17 and 18 of Annex I,or- are obtained by alcoholic fermentation of a fruit or of another agricultural raw material, in particular the products referred to in paragraph 2 of point C of Annex VII and the products covered by Regulation (EEC) No 1601/91, laying down general rules on the definition, description and presentation of aromatised wines, wine-based drinks and aromatised wine-product cocktails(1),or- have an actual alcoholic strength by volume not greater than 1,2 % vol.,- products which are not likely, despite the fact that they are put up in this way, to create confusion or mislead consumers with regard to the real nature of the product.3. Insofar as labelling is not governed by this Regulation it may be governed by implementing provisions, in particular as regards:(a) the positioning of labels in containers;(b) the minimum size of labels;(c) the arrangement on labels of the various items comprising the description;(d) the size of the characters on labels;(e) the use of symbols, illustrations and brand names.4. Without prejudice to paragraph 5, where the packaging of a product referred to in paragraph 1 of point A bears one or more items of information referring to the product packed in it, such items of information must comply with the provision of this Regulation.5. Where containers containing a product referred to in paragraph 1 of point A are presented for sale to the final consumer in a package, it must be labelled in accordance with this Regulation.Arrangements for avoiding excessive strictness in the case of special packaging containing small quantities of the products referred to in paragraph 1 of point A, on their own or with other products, shall be adopted.H. Brand names1. Where the description, presentation and advertising of the products referred to in paragraph 1 of point A are supplemented by brand names, such brand names may not contain any words, syllables, signs or illustrations which:(a) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of Article 48;or(b) are liable to be confused with all or part of the description of a table wine, a quality wine produced in a specified region, including a quality sparkling wine psr or an imported wine whose description is governed by Community provisions or with the description of any other product referred to in paragraph 1 of point A, or are identical to the description of any such product, unless the products used for constituting the cuvÃ ©e of the sparkling wine in question are entitled to such description or presentation.2. Notwithstanding paragraph 1(b), the holder of a well-known registered brand name for a product referred to in paragraph 1 of point A, which contains wording that is identical to the name of a specified region or the name of a geographical unit smaller than a specified region may, even if he is not entitled to use such a name pursuant to paragraph 1, continue to use that brand name where it corresponds to the identity of its original holder or of the original provider of the name, provided that the brand name was registered at least 25 years before the official recognition of the geographical name in question by the producer Member State in accordance with Article 54(4) as regards quality wines psr and that the brand name has actually been used without interruption.Brand names complying with the conditions of the first subparagraph may not be invoked against the use of the name of geographical units used to describe a quality wine psr.I. General provisions1. Without prejudice to paragraph 1 of point F, each Member State shall accept the description and presentation of products referred to in paragraph 1 of point A which originate in other Member States and are put on the market in its territory, provided that such description and presentation conform to Community rules and are allowed pursuant to this Regulation in the Member State in which the product was produced.2. The description, presentation and advertising of products other than those covered by paragraph 1 of point A may not indicate, imply or suggest that the product concerned is a sparkling wine.3. The sales descriptions set out in paragraph 2 of point D shall be used only for the products referred to in paragraph 1 of point A.However, Member States may allow the term "sparkling wine" to be used in the form of a composite name to describe a beverage falling within CN code 2206 00 91 obtained by alcoholic fermentation of a fruit or another agricultural raw material where use of those composite names is traditional, pursuant to legislation in force on 29 November 1985.4. The composite names referred to in the second subparagraph of paragraph 3 shall be indicated on the labelling in characters of the same type and colour and of a height which enables them to stand out clearly from other information.5. Quality sparkling wines psr may be put on the market only on condition that the name of the specified region to which they are entitled is marked on the cork and that the bottle carries a label from the time it leaves the place of preparation.However, as regards labelling, exceptions may be permitted provided that appropriate controls are ensured.6. Provisions for the implementation of paragraph 5 shall be adopted, as well as derogations concerning marking on the cork referred to in the first subparagraph of paragraph 5, where, on the occasion of a check by the competent authority, a sparkling wine is not recognised as a quality sparkling wine psr.(1) OJ L 149, 14.6.1991, p. 1.